

AMENDMENT NO. 3 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 3 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of October 30, 2013, by and among VICTOR TECHNOLOGIES
GROUP, INC., a Delaware corporation (formerly known as THERMADYNE HOLDINGS
CORPORATION) (successor by merger to RAZOR MERGER SUB INC.) (“Victor
Technologies”), VICTOR TECHNOLOGIES INTERNATIONAL INC., a Delaware corporation
(formerly known as THERMADYNE INDUSTRIES, INC.) (“VT International”), VICTOR
EQUIPMENT COMPANY, a Delaware corporation (“Victor Equipment”), VICTOR
TECHNOLOGIES FOREIGN INVESTMENTS CORP., a Delaware corporation (formerly known
as THERMADYNE INTERNATIONAL CORP.) (“VT Foreign Investments”), THERMAL DYNAMICS
CORPORATION, a Delaware corporation (“Dynamics”) and STOODY COMPANY, a Delaware
corporation (“Stoody”, and, together with Victor Technologies, VT International,
Victor Equipment, VT Foreign Investments, and Dynamics, collectively the
“Borrowers” and each, individually, a “Borrower”), the other Persons signatory
hereto as Credit Parties, General Electric Capital Corporation, a Delaware
corporation (the “Agent”), and the Persons signatory hereto as Lenders. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them in the Credit Agreement.


RECITALS


WHEREAS, the Borrowers, Victor Technologies as the Borrower Representative, the
other Credit Parties, the Agent and the Lenders have entered into that certain
Fourth Amended and Restated Credit Agreement dated as of December 3, 2010 (as
further amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”);
WHEREAS, Victor Technologies acquired Visotek, Inc., a Michigan corporation
(“Visotek”), in an Acquisition that became effective in July of 2013 for
aggregate Acquisition Consideration of less than $1,500,000 (the “Visotek
Acquisition”);
WHEREAS, the Agent has now requested pursuant to Section 4.13 that the Credit
Parties deliver certain joinder documentation relating to the Visotek
Acquisition and the Credit Parties have agreed to do so;
WHEREAS, the Borrowers and the other Credit Parties have requested that the
Agent and the Lenders consent to the acquisition of all outstanding stock of Gas
Arc Group Ltd., a company existing under the laws of England and Wales with
company registration number 01569200 (the “Gas Arc Acquisition”);
WHEREAS, the Agent and the Lenders party hereto have agreed to amend certain
provisions of the Credit Agreement, including in order to permit the Gas Arc
Acquisition on the terms and conditions set forth herein; and



--------------------------------------------------------------------------------



WHEREAS, the Agent and the Lenders party hereto have agreed to amend the Credit
Agreement on the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendments to Credit Agreement. The Credit Agreement (other than the
exhibits and schedules thereto) is hereby amended and restated in a manner such
that the Credit Agreement in its entirety shall read as set forth in Exhibit 1
hereto.
2.    Representations and Warranties of Credit Parties. The Credit Parties
represent and warrant that:
(a)    the execution, delivery and performance by the Credit Parties of this
Amendment have been duly authorized by all necessary corporate action required
on its part and this Amendment is a legal, valid and binding obligation of the
Credit Parties enforceable against the Credit Parties in accordance with its
terms except as the enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law); and
(b)    after giving effect to this Amendment, each of the representations and
warranties contained in the Credit Agreement is true and correct in all material
respects on and as of the date hereof as if made on the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date.
3.    Conditions To Effectiveness. This Amendment shall be effective upon:
(a)    the execution and delivery of this Amendment by the Credit Parties, the
Agent, the Required Lenders, and any Secured Swap Providers;
(b)    payment by the Credit Parties to the Agent, for the ratable benefit of
each Lender party to this Amendment, of a fee in an amount equal to $90,000; and
(c)    Delivery of the following to Agent with respect to the Visotek
Acquisition:
(1) Secretary’s Certificate of Visotek with the following attached: (A) Articles
of Incorporation of Visotek, with all amendments thereto, certified by the
Secretary of State of Michigan; (B) By-Laws of Visotek, (C) board resolutions of
Visotek authorizing guaranty of the Obligations and grant of Liens and execution
and delivery of a joinder agreement to the Credit Agreement and Guaranty and
Security Agreement and (D) incumbency of officers; and



--------------------------------------------------------------------------------



(2) an executed joinder agreements by Visotek joining Visotek as a party to the
Guaranty and Security Agreement, including any supplemental schedules required
thereby;
(d)    Prompt delivery of the following to U.S. Bank National Association, in
its capacity as Collateral Trustee, with respect to the Visotek Acquisition:
(1) all share certificates issued by Visotek and held by Victor Equipment, as
well as corresponding blank stock powers for each share certificate; and
(2) a pledge supplement executed by Victor Equipment with respect to the pledge
of Visotek stock.
4.    Reference To and Effect Upon The Credit Agreement.
(a)    The Credit Agreement and the other Loan Documents shall remain in full
force and effect, as amended hereby, and are hereby ratified and confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not (i)
operate as a waiver or otherwise prejudice any right, power or remedy that the
Agent or the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document or (ii)
constitute a waiver of any provision of the Credit Agreement or any Loan
Document, except as specifically set forth herein. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“herein”, “hereof” and words of like import and each reference in the Credit
Agreement and the Loan Documents to the Credit Agreement shall mean the Credit
Agreement as amended hereby. This Amendment shall be construed in connection
with and as part of the Credit Agreement.
5.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
7.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.
8.    Reaffirmation of Guaranties. The Credit Parties signatory hereto hereby
reaffirm their Guaranties of the Obligations, taking into account the provisions
of this Amendment.
[signature pages follow]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.


GENERAL ELECTRIC CAPITAL
CORPORATION,
as the Agent and a Lender


By:     /s/ Sabina Lin                    
Duly Authorized Signatory





Signature Page to Amendment No. 3 to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------


CREDIT PARTIES:


VICTOR TECHNOLOGIES INTERNATIONAL INC.


By:     /s/ Jeffrey S. Kulka                
Name: Jeff Kulka
Title: Executive Vice President and Chief Financial Officer


THERMAL DYNAMICS CORPORATION




By:     /s/ Jeffrey S. Kulka                
Name: Jeff Kulka
Title: Executive Vice President and Chief Financial Officer




VICTOR EQUIPMENT COMPANY
By:     /s/ Jeffrey S. Kulka                
Name: Jeff Kulka
Title: Executive Vice President and Chief Financial Officer




STOODY COMPANY




By:     /s/ Jeffrey S. Kulka                
Name: Jeff Kulka
Title: Executive Vice President and Chief Financial Officer




VICTOR TECHNOLOGIES FOREIGN INVESTMENTS CORP.




By:     /s/ Jeffrey S. Kulka                
Name: Jeff Kulka
Title: Executive Vice President and Chief Financial Officer



Signature Page to Amendment No. 3 to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------




VICTOR TECHNOLOGIES GROUP, INC.




By:     /s/ Jeffrey S. Kulka                
Name: Jeff Kulka
Title: Executive Vice President and Chief Financial Officer


VICTOR TECHNOLOGIES HOLDINGS, INC.




By:     /s/ Jeffrey S. Kulka                
Name: Jeff Kulka
Title: Executive Vice President and Chief Financial Officer


VICTOR TECHNOLOGIES AUSTRALIA PTY                         LTD.


By:     /s/ Jeffrey S. Kulka                
Name:                         
Title:                             
                        
                        
CIGWELD PTY LTD.




By:     /s/ Jeffrey S. Kulka                
Name:                         
Title:                             
                



Signature Page to Amendment No. 3 to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------


Exhibit 1




--------------------------------------------------------------------------------








FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 3, 2010

by and among

RAZOR MERGER SUB INC.,
VICTOR TECHNOLOGIES GROUP, INC.,
VICTOR TECHNOLOGIES INTERNATIONAL INC.,
VICTOR EQUIPMENT COMPANY,
VICTOR TECHNOLOGIES FOREIGN INVESTMENTS CORP.,
THERMAL DYNAMICS CORPORATION
and
STOODY COMPANY,
as the Borrowers,

VICTOR TECHNOLOGIES GROUP, INC.,
as the Borrower Representative

THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender and Swingline Lender and as Agent for all Lenders,


and


THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders


AS AMENDED, MODIFIED AND SUPPLEMENTED THROUGH OCTOBER 30, 2013




****************************************


GE CAPITAL MARKETS, INC.,
as Sole Lead Arranger and Bookrunner




--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
ARTICLE I. THE CREDITS
2
1.1
Amounts and Terms of Commitments
2
1.2
Notes
9
1.3
Interest
10
1.4
Loan Accounts
11
1.5
Procedure for Revolving Credit Borrowing and Release of Funds from Australian
Blocked Account
12
1.6
Conversion and Continuation Elections
13
1.7
Optional Prepayments
14
1.8
[Reserved]
14
1.9
Fees
14
1.10
Payments by the Borrowers
16
1.11
Payments by the Lenders to Agent; Settlement
17
1.12
Borrower Representative
22
1.13
Eligible Accounts
22
1.14
Eligible Inventory
25
1.15
Incremental Facility
27
ARTICLE II. CONDITIONS PRECEDENT
28
2.1
Conditions of Initial Loans
28
2.2
Conditions to All Borrowings
30
ARTICLE III. REPRESENTATIONS AND WARRANTIES
31
3.1
Corporate Existence and Power
31
3.2
Corporate Authorization; No Contravention
32
3.3
Governmental Authorization
32
3.4
Binding Effect
32
3.5
Litigation
33
3.6
No Default
33
3.7
ERISA Compliance
33
3.8
Use of Proceeds; Margin Regulations
34
3.9
Ownership of Property; Liens
34
3.10
Taxes
34
3.11
Financial Condition
35
3.12
Environmental Matters
36
3.13
Regulated Entities
36
3.14
Solvency
36
3.15
Labor Relations
37
3.16
Intellectual Property
37
3.17
Brokers’ Fees; Transaction Fees
37
3.18
Insurance
38




--------------------------------------------------------------------------------

 

3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock
38
3.20
Jurisdiction of Organization; Chief Executive Office
38
3.21
Locations of Inventory, Equipment and Books and Records
38
3.22
Deposit Accounts and Other Accounts
39
3.23
Government Contracts
39
3.24
Customer and Trade Relations
39
3.25
Bonding; Licenses
39
3.26
Purchase Agreement
39
3.27
Status of Holdings
39
3.28
Status of Obligations; Senior Notes
39
3.29
Full Disclosure
40
3.30
Foreign Assets Control Regulations and Anti-Money Laundering
40
3.31
Patriot Act
40
3.32
Commercial Benefit
41
ARTICLE IV. AFFIRMATIVE COVENANTS
41
4.1
Financial Statements
41
4.2
Appraisals; Certificates; Other Information
42
4.3
Notices
45
4.4
Preservation of Corporate Existence, Etc.
47
4.5
Maintenance of Property
47
4.6
Insurance
48
4.7
Payment of Obligations
49
4.8
Compliance with Laws
49
4.9
Inspection of Property and Books and Records
49
4.10
Use of Proceeds
50
4.11
Cash Management Systems
50
4.12
Landlord Agreements
50
4.13
Further Assurances
50
4.14
Environmental Matters
52
ARTICLE V. NEGATIVE COVENANTS
53
5.1
Limitation on Liens
53
5.2
Disposition of Assets
55
5.3
Consolidations and Mergers
56
5.4
Acquisitions; Loans and Investments
57
5.5
Limitation on Indebtedness
59
5.6
Employee Loans and Transactions with Affiliates
62
5.7
Management Fees and Compensation
63
5.8
Margin Stock; Use of Proceeds
63
5.9
Rate Contracts
64
5.10
Compliance with ERISA
64
5.11
Restricted Payments
64
5.12
Change in Business
66
5.13
Change in Structure
67


ii

--------------------------------------------------------------------------------

 

5.14
Changes in Accounting, Name or Jurisdiction of Organization
67
5.15
Amendments to Related Agreements and Other Agreements
67
5.16
No Further Negative Pledges
68
5.17
OFAC; Patriot Act
69
5.18
Sale-Leasebacks
69
5.19
Hazardous Materials
69
5.20
Prepayments of Other Indebtedness
69
ARTICLE VI. FINANCIAL COVENANT
70
6.1
Fixed Charge Coverage Ratio
70
ARTICLE VII. EVENTS OF DEFAULT
71
7.1
Events of Default
71
7.2
Remedies
73
7.3
Rights Not Exclusive
74
7.4
Cash Collateral for Letters of Credit
74
ARTICLE VIII. THE AGENT
74
8.1
Appointment and Duties
74
8.2
Binding Effect
76
8.3
Use of Discretion
76
8.4
Delegation of Rights and Duties
77
8.5
Reliance and Liability
77
8.6
Agent Individually
79
8.7
Lender Credit Decision
80
8.8
Expenses; Indemnities; Withholding
80
8.9
Resignation of Agent or L/C Issuer
82
8.10
Release of Collateral or Guarantors
82
8.11
Additional Secured Parties
83
ARTICLE IX. MISCELLANEOUS
84
9.1
Amendments and Waivers
84
9.2
Notices
86
9.3
Electronic Transmissions
87
9.4
No Waiver; Cumulative Remedies
88
9.5
No Waiver; Cumulative Remedies
88
9.6
Indemnity
89
9.7
Marshaling; Payments Set Aside
90
9.8
Successors and Assigns
91
9.9
Assignments and Participations; Binding Effect
91
9.10
Non-Public Information; Confidentiality
94
9.11
Set-off; Sharing of Payments
97
9.12
Counterparts; Facsimile Signature
98




iii

--------------------------------------------------------------------------------

 

9.13
Severability
98
9.14
Captions
98
9.15
Captions
98
9.16
Interpretation
98
9.17
No Third Parties Benefited
98
9.18
Governing Law and Jurisdiction
98
9.19
Waiver of Jury Trial
99
9.20
Entire Agreement; Release; Survival
100
9.21
Patriot Act
101
9.22
Replacement of Lender
101
9.23
Joint and Several
102
9.24
Joint and Several
102
9.25
Actions in Concert
102
ARTICLE X. TAXES, YIELD PROTECTION AND ILLEGALITY
102
10.1
Taxes
102
10.2
Illegality
105
10.3
Increased Costs and Reduction of Return
106
10.4
Funding Losses
107
10.5
Inability to Determine Rates
108
10.6
Reserves on LIBOR Rate Loans
109
10.7
Certificates of Lenders
109
10.8
PPSA Law (Australia)
109
ARTICLE XI. DEFINITIONS
110
11.1
Defined Terms
110
11.2
Other Interpretive Provisions
143
11.3
Accounting Terms and Principles
144
11.4
Payments
145
11.5
Restatement of Existing Credit Agreement
145


iv

--------------------------------------------------------------------------------

 

SCHEDULES
Schedule 1.1(a)    Revolving Loan Commitments
Schedule 1.1(b)    Existing Letters of Credit
Schedule 3.5    Litigation
Schedule 3.7    ERISA
Schedule 3.8    Effective Date Sources and Uses; Funds Flow Memorandum
Schedule 3.9    Ownership of Property; Liens
Schedule 3.10    Taxes
Schedule 3.11(a)    Historical Financial Statements
Schedule 3.11(b)    Pro Forma Financial Statements
Schedule 3.12    Environmental
Schedule 3.15    Labor Relations
Schedule 3.16    Intellectual Property
Schedule 3.18    Insurance
Schedule 3.19    Ventures, Subsidiaries and Affiliates; Outstanding Stock
Schedule 3.20    Jurisdiction of Organization; Chief Executive Office
Schedule 3.21    Locations of Inventory, Equipment and Books and Records
Schedule 3.22    Deposit Accounts and Other Accounts
Schedule 3.23    Government Contracts
Schedule 3.25    Bonding; Licenses
Schedule 4.13    Further Assurances
Schedule 5.1    Liens
Schedule 5.4    Investments
Schedule 5.5    Indebtedness
Schedule 5.6    Transactions with Affiliates




EXHIBITS
Exhibit 1.1(b)    Form of L/C Request
Exhibit 1.1(c)    Form of Swing Loan Request
Exhibit 1.5(d)    Notice of Cash Collateral Release
Exhibit 1.6    Form of Notice of Conversion/Continuation
Exhibit 2.1    Closing Checklist
Exhibit 4.2(b)-1    Form of Compliance Certificate
Exhibit 4.2(b)-2    Form of Covenant Certificate
Exhibit 11.1(a)    Form of Assignment
Exhibit 11.1(b)    Form of Borrowing Base Certificate
Exhibit 11.1(c)    Form of Notice of Borrowing
Exhibit 11.1(d)    Form of Revolving Note
Exhibit 11.1(e)    Form of Swingline Note





v

--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and
schedules hereto, as the same may be amended, modified and/or restated from time
to time, this “Agreement”) is entered into as of December 3, 2010, by and among
Razor Merger Sub Inc., a Delaware corporation (“Razor”), Victor Technologies
Group, Inc., a Delaware corporation (formerly known as Thermadyne Holdings
Corporation) (“Victor Technologies”), Victor Technologies International Inc., a
Delaware corporation (formerly known as Thermadyne Industries, Inc.) (“VT
International”), Victor Equipment Company, a Delaware corporation (“Victor
Equipment”), Victor Technologies Foreign Investments Corp., a Delaware
corporation (formerly known as Thermadyne International Corp.) (“VT Foreign
Investments”), Thermal Dynamics Corporation, a Delaware corporation (“Dynamics”)
and Stoody Company, a Delaware corporation (“Stoody”) (Razor, Victor
Technologies, VT International, Victor Equipment, VT Foreign Investments,
Dynamics and Stoody are sometimes referred to herein collectively as the
“Borrowers” and individually as a “Borrower”), Victor Technologies, as Borrower
Representative, the other Persons party hereto that are designated as a “Credit
Party”, General Electric Capital Corporation, a Delaware corporation (in its
individual capacity, “GE Capital”), as Agent for the several financial
institutions from time to time party to this Agreement as lenders (collectively,
the “Lenders” and individually each a “Lender”) and for itself as a Lender
(including as Swingline Lender), and such Lenders.
W I T N E S S E T H:
WHEREAS, the Credit Parties and Agent are party to that certain Third Amended
and Restated Credit Agreement (the “Existing Credit Agreement”) dated as of June
29, 2007, among the Credit Parties (as defined therein) party thereto, the
Lenders (as defined therein) party thereto, and Agent;
WHEREAS, Victor Technologies Holdings, Inc. (formerly known as Thermadyne
Technologies Holdings, Inc., formerly known as Razor Holdco Inc.), a Delaware
corporation (“Holdings”), will acquire all of the outstanding equity interests
of Victor Technologies and its Subsidiaries through the merger of Razor, a newly
formed direct wholly-owned Subsidiary of Holdings, with and into Victor
Technologies, with Victor Technologies as the surviving corporation in such
merger, as a result of which Victor Technologies will become a direct and
wholly-owned Subsidiary of Holdings;
WHEREAS, the Borrowers have requested, and the Lenders have agreed to enter into
this Fourth Amended and Restated Credit Agreement to continue to make available
to the Borrowers, a revolving credit facility (including a letter of credit
subfacility) upon and

1

--------------------------------------------------------------------------------

 

subject to the terms and conditions set forth in this Agreement to (a) fund a
portion of the acquisition of Victor Technologies and its Subsidiaries (the
“Effective Date Acquisition”) pursuant to the terms of the Purchase Agreement,
(b) refinance certain existing indebtedness, (c) provide for working capital,
including for capital expenditures and other general corporate purposes of the
Borrowers and their Subsidiaries and (d) fund certain fees and expenses
associated with the funding of the Loans and consummation of the Effective Date
Acquisition;
WHEREAS, the Borrowers, the other Credit Parties, Agent and Lenders desire that
the terms of the Existing Credit Agreement be amended and restated in accordance
herewith;
WHEREAS, the Borrowers desire to secure all of their Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of their Property;
WHEREAS, Holdings is willing to guaranty all of the Obligations and to pledge to
Agent, for the benefit of the Secured Parties, all of the Stock and Stock
Equivalents of Razor and substantially all of its other Property to secure the
Obligations;
WHEREAS, subject to the terms hereof, each Subsidiary of Holdings that is a
Credit Party and that is not a Borrower is willing to guarantee and/or reaffirm
its prior guarantee of all of the Obligations of the Borrowers and to grant to
Agent, for the benefit of the Secured Parties, a security interest in and lien
upon substantially all of its Property;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
ARTICLE I.
THE CREDITS
1.1    Amounts and Terms of Commitments.
(a)    The Revolving Credit.
(i)    Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Credit Parties contained herein,
each Revolving Lender severally and not jointly agrees to make Loans to the
Borrowers (each such Loan, a “Revolving Loan”) from time to time on any Business
Day during the period from the Effective Date through the Final Availability
Date, in an aggregate amount not to exceed at any time outstanding the amount
set forth opposite such Lender’s name in Schedule 1.1(a) under the heading
“Revolving Loan Commitments” (such amount as the same may be reduced or
increased from time to time in accordance with this Agreement, being referred

2

--------------------------------------------------------------------------------

 

to herein as such Lender’s “Revolving Loan Commitment”); provided, however,
that, after giving effect to any Borrowing of Revolving Loans, the aggregate
principal amount of all outstanding Revolving Loans shall not exceed the Maximum
Revolving Loan Balance. Subject to the other terms and conditions hereof,
amounts borrowed under this subsection 1.1(a) may be repaid and reborrowed from
time to time. The “Maximum Revolving Loan Balance” at any time of determination
will be the lesser of:
(x)    the Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate) in effect at such time, or
(y)    the Aggregate Revolving Loan Commitment then in effect;
less, in either case, the sum of (x) the aggregate amount of Letter of Credit
Obligations at such time plus (y) the principal amount outstanding of Swing
Loans at such time.
If at any time the then outstanding principal balance of Revolving Loans exceeds
the Maximum Revolving Loan Balance, then the Borrowers shall immediately prepay
outstanding Revolving Loans and then cash collateralize outstanding Letters of
Credit in an aggregate amount sufficient to eliminate such excess in accordance
herewith.
(ii)    The Borrowers shall repay to the Lenders in full on the date specified
in clause (a) of the definition of “Revolving Termination Date” the aggregate
principal amount of the Revolving Loans and Swing Loans outstanding on the
Revolving Termination Date.
(iii)    If the Borrower Representative requests that Revolving Lenders make, or
permit to remain outstanding Revolving Loans in excess of the Borrowing Base
(any such excess Revolving Loan is herein referred to as an “Overadvance”),
Agent may, in its sole discretion, elect to make, or permit to remain
outstanding such Overadvance; provided, however, that Agent may not cause
Revolving Lenders to make, or permit to remain outstanding, (A) aggregate
Revolving Loans in excess of the Aggregate Revolving Loan Commitment less the
sum of (x) the aggregate principal amount of outstanding Swing Loans plus (y)
the aggregate amount of Letter of Credit Obligations or (B) an Overadvance in an
aggregate amount in excess of 10% of the Aggregate Revolving Loan Commitment. If
an Overadvance is made, or permitted to remain outstanding, pursuant to the
preceding sentence, then all Revolving Lenders shall be bound to make, or permit
to remain outstanding, such Overadvance based upon their Commitment Percentage
of the Aggregate Revolving Loan Commitment in accordance with the terms of this
Agreement, regardless of whether the conditions to lending set forth in Section
2.2 have been met. Furthermore, Required Lenders may prospectively revoke
Agent’s ability to make or permit Overadvances by written notice to Agent and
the Borrower Representative. All Overadvances shall constitute

3

--------------------------------------------------------------------------------

 

Base Rate Loans and shall bear interest at the Base Rate plus the Applicable
Margin for Revolving Loans and the default rate under subsection 1.3(c).
(b)    Letters of Credit.
(i)    Conditions. Schedule 1.1(b) sets forth existing Letters of Credit
outstanding under the Existing Credit Agreement, each of which shall, on the
Effective Date, be deemed to have been issued under this Agreement. On the terms
and subject to the conditions contained herein, Borrower Representative may
request that one or more L/C Issuers Issue and such L/C Issuers agree to Issue,
in accordance with such L/C Issuers’ usual and customary business practices and
for the account of the Borrowers, Letters of Credit (denominated in Dollars or
such other currency acceptable to the applicable L/C Issuer and the Agent) from
time to time on any Business Day during the period from the Effective Date
through the earlier of (x) the Final Availability Date and (y) seven (7) days
prior to the date specified in clause (a) of the definition of Revolving
Termination Date; provided, however, that no L/C Issuer shall Issue any Letter
of Credit upon the occurrence of any of the following or, if after giving effect
to such Issuance:
(A)    (i) Availability would be less than zero or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $10,000,000 (the “L/C
Sublimit”);
(B)    the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of each Borrower and the L/C Issuer
of the applicable Letter of Credit have the option to prevent such renewal
before the expiration of such term or any such period and (y) neither such L/C
Issuer nor any Borrower shall permit any such renewal to extend such expiration
date beyond the date set forth in clause (iii) above; or
(C)    (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be issued in a form
that is not reasonably acceptable to such L/C Issuer or (iii) such L/C Issuer
shall not have received, each in form and substance reasonably acceptable to it
and duly executed by the applicable Borrower or the Borrower Representative on
its behalf, the documents that such L/C Issuer generally uses in the Ordinary
Course of Business for the Issuance of letters of credit of the type of such
Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

4

--------------------------------------------------------------------------------

 

Furthermore, GE Capital as an L/C Issuer may elect only to issue Letters of
Credit in its own name and may only issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letter of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Agent or the Required Lenders that any condition precedent contained
in Section 2.2 is not satisfied and ending on the date all such conditions are
satisfied or duly waived.
Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, or (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with subsection 1.11(e)(ii).
(ii)    Notice of Issuance. The Borrower Representative shall give the relevant
L/C Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 2:00 p.m. (New York time) on the third Business Day prior to the date of
such requested Issuance. Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(b) duly completed or in a
writing in any other form acceptable to such L/C Issuer (an “L/C Request”).
(iii)    Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
the Borrowers of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a detailed description of such Issuance, drawing or payment, and
Agent shall provide copies of such notices to each Revolving Lender reasonably
promptly after receipt thereof; (B) upon the request of Agent (or any Revolving
Lender through Agent), copies of any Letter of Credit Issued by such L/C Issuer
and any related L/C Reimbursement Agreement and such other documents and

5

--------------------------------------------------------------------------------

 

information as may reasonably be requested by Agent; and (C) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.
(iv)    Acquisition of Participations. Upon any Issuance of a Letter of Credit
in accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.
(v)    Reimbursement Obligations of the Borrowers. The Borrowers agree to pay to
the L/C Issuer of any Letter of Credit, or to Agent for the benefit of such L/C
Issuer, each L/C Reimbursement Obligation owing with respect to such Letter of
Credit no later than the first Business Day after the Borrowers or the Borrower
Representative receive notice from such L/C Issuer or from Agent that payment
has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (A) below. In the event that any L/C
Reimbursement Obligation is not repaid by the Borrowers as provided in this
clause (v) (or any such payment by the Borrowers is rescinded or set aside for
any reason), such L/C Issuer shall promptly notify Agent of such failure (and,
upon receipt of such notice, Agent shall notify each Revolving Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by the Borrowers with interest thereon computed (A)
from the date on which such L/C Reimbursement Obligation arose to the L/C
Reimbursement Date, at the interest rate applicable during such period to
Revolving Loans that are Base Rate Loans and (B) thereafter until payment in
full, at the interest rate applicable during such period to past due Revolving
Loans that are Base Rate Loans.
(vi)    Reimbursement Obligations of the Revolving Credit Lenders.
(1)    Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to subsection 1.11(e)(ii)).
(2)    By making any payments described in clause (1) above (other than during
the continuation of an Event of Default under subsection 7.1(f) or

6

--------------------------------------------------------------------------------

 

7.1(g)), such Lender shall be deemed to have made a Revolving Loan to the
Borrowers, which, upon receipt thereof by the Agent for the benefit of such L/C
Issuer, the Borrowers shall be deemed to have used in whole to repay such L/C
Reimbursement Obligation. Any such payment that is not deemed a Revolving Loan
shall be deemed a funding by such Lender of its participation in the applicable
Letter of Credit and the Letter of Credit Obligation in respect of the related
L/C Reimbursement Obligations. Such participation shall not otherwise be
required to be funded. Following receipt by any L/C Issuer of any payment from
any Lender pursuant to this clause (vi) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay to the Agent, for
the benefit of such Lender, all amounts received by such L/C Issuer (or to the
extent such amounts shall have been received by the Agent for the benefit of
such L/C Issuer, the Agent shall promptly pay to such Lender all amounts
received by the Agent for the benefit of such L/C Issuer) with respect to such
portion.
(vii)    Obligations Absolute. The obligations of the Borrowers and the
Revolving Lenders pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (iii)
any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or
omission to act or delay of any kind of Agent, any Lender or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of any obligation of the Borrowers or any Revolving
Lender hereunder. No provision hereof shall be deemed to waive or limit the
Borrowers’ right to seek repayment of any payment of any L/C Reimbursement
Obligations from the L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law.
(c)    Swing Loans.

7

--------------------------------------------------------------------------------

 

(i)    Availability. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Credit Parties
contained herein, the Swingline Lender may, in its sole discretion, make Loans
(each a “Swing Loan”) available to the Borrowers under the Revolving Loan
Commitments from time to time on any Business Day during the period from the
Effective Date through the Final Availability Date in an aggregate principal
amount at any time outstanding not to exceed its Swingline Commitment; provided,
however, that the Swingline Lender may not make any Swing Loan (x) to the extent
that after giving effect to such Swing Loan, the aggregate principal amount of
all outstanding Revolving Loans would exceed the Maximum Revolving Loan Balance
and (y) during the period commencing on the first Business Day after it receives
notice from Agent or the Required Lenders that one or more of the conditions
precedent contained in Section 2.2 are not satisfied and ending when such
conditions are satisfied or duly waived. In connection with the making of any
Swing Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived. Each Swing Loan shall be a Base Rate Loan and
must be repaid as provided herein, but in any event must be repaid in full on
the Revolving Termination Date. Within the limits set forth in the first
sentence of this clause (i), amounts of Swing Loans repaid may be reborrowed
under this clause (i).
(i)    Borrowing Procedures. In order to request a Swing Loan, the Borrower
Representative shall give to Agent a notice to be received not later than 2:00
p.m. (New York time) on the day of the proposed Borrowing, which shall be made
in a writing or in an Electronic Transmission substantially in the form of
Exhibit 1.1(c) or in a writing in any other form acceptable to Agent duly
completed (a “Swingline Request”). In addition, if any Notice of Borrowing of
Revolving Loans requests a Borrowing of Base Rate Loans, the Swingline Lender
may, notwithstanding anything else to the contrary herein, make a Swing Loan to
the Borrowers in an aggregate amount not to exceed such proposed Borrowing, and
the aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan. Agent shall promptly
notify the Swingline Lender of the details of the requested Swing Loan. Upon
receipt of such notice and subject to the terms of this Agreement, the Swingline
Lender may make a Swing Loan available to the Borrowers by making the proceeds
thereof available to Agent and, in turn, Agent shall make such proceeds
available to the applicable Borrowers on the date set forth in the relevant
Swingline Request or Notice of Borrowing.
(ii)    Refinancing Swing Loans.
(1)    The Swingline Lender may at any time (and shall, no less frequently than
once each week) forward a demand to Agent (which Agent shall, upon receipt,
forward to each Revolving Lender) that each Revolving Lender pay to Agent, for

8

--------------------------------------------------------------------------------

 

the account of the Swingline Lender, such Revolving Lender’s Commitment
Percentage of the outstanding Swing Loans (as such amount may be increased
pursuant to subsection 1.11(e)(ii)).
(2)    Each Revolving Lender shall pay the amount owing by it to Agent for the
account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor. Payments received by Agent after 1:00 p.m. (New York
time) may, in the Agent’s discretion, be deemed to be received on the next
Business Day. Upon receipt by Agent of such payment (other than during the
continuation of any Event of Default under subsection 7.1(f) or 7.1(g)), such
Revolving Lender shall be deemed to have made a Revolving Loan to the Borrowers,
which, upon receipt of such payment by the Swingline Lender from Agent, the
Borrowers shall be deemed to have used in whole to refinance such Swing Loan. In
addition, regardless of whether any such demand is made, upon the occurrence of
any Event of Default under subsection 7.1(f) or 7.1(g), each Revolving Lender
shall be deemed to have acquired, without recourse or warranty, an undivided
interest and participation in each outstanding Swing Loan in an amount equal to
such Lender’s Commitment Percentage of such Swing Loan. If any payment made by
any Revolving Lender as a result of any such demand is not deemed a Revolving
Loan, such payment shall be deemed a funding by such Lender of such
participation. Such participation shall not be otherwise required to be funded.
Upon receipt by the Swingline Lender of any payment from any Revolving Lender
pursuant to this clause (iii) with respect to any portion of any Swing Loan, the
Swingline Lender shall promptly pay over to such Revolving Lender all payments
of principal (to the extent received after such payment by such Lender) and
interest (to the extent accrued with respect to periods after such payment) on
account of such Swing Loan received by the Swingline Lender with respect to such
portion.
(iii)    Obligation to Fund Absolute. Each Revolving Lender’s obligations
pursuant to clause (iii) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such Lender,
any Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower Representative to deliver a Notice of Borrowing (each of which
requirements the Revolving Lenders hereby irrevocably waive) and (C) any adverse
change in the condition (financial or otherwise) of any Credit Party.
1.2    Notes.

9

--------------------------------------------------------------------------------

 

(a)    The Revolving Loans made by each Revolving Lender shall be evidenced by
this Agreement and, if requested by such Lender, a Revolving Note payable to
such Lender in an amount up to such Lender’s Revolving Loan Commitment.
(b)    Swing Loans made by the Swingline Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Swingline Note in an amount up to
the Swingline Commitment.
1.3    Interest.
(a)    Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest
on the outstanding principal amount thereof from the date when made at a rate
per annum equal to the LIBOR or the Base Rate, as the case may be, plus the
Applicable Margin; provided that Swing Loans may not be LIBOR Rate Loans.
Commencing on the first day of the calendar month immediately following the
sixth full calendar month after the Effective Date, and continuing thereafter,
the Applicable Margin for Loans shall be subject to adjustment as set forth in
the definition of Applicable Margin. Agent will with reasonable promptness
notify the Borrower Representative and the Lenders of the effective date and the
amount of each such change, provided that any failure to do so shall not relieve
the Borrowers of any liability hereunder or provide the basis for any claim
against Agent. Each determination of an interest rate by Agent shall be
conclusive and binding on each Borrower and the Lenders in the absence of
manifest error. All computations of fees and interest payable under this
Agreement with respect to LIBOR Rate Loans shall be made on the basis of a
360-day year and actual days elapsed. All computations of fees and interest
payable under this Agreement with respect to Base Rate Loans shall be made on
the basis of a 365/366-day year and actual days elapsed. Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.
(b)    Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment of Revolving Loans
on the Revolving Termination Date.
(c)    At the election of the Required Lenders while any Event of Default exists
(or automatically while any Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists), the Borrowers shall pay interest (after as well as before entry
of judgment thereon to the extent permitted by law) on the outstanding Loans
under the Loan Documents from and after the date of occurrence of such Event of
Default, at a rate per annum which is determined by adding two percent (2.0%)
per annum to the Applicable Margin then in effect for such Loans (plus the LIBOR
or Base Rate, as the case may be). All such interest shall be payable on demand
of Agent or the Required Lenders.

10

--------------------------------------------------------------------------------

 

(d)    Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Effective Date as otherwise
provided in this Agreement.
1.4    Loan Accounts.
(a)    Agent, on behalf of the Lenders, shall record on its books and records
the amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower Representative on a
monthly basis, or at any other time as reasonably requested by the Borrower
Representative, a loan statement setting forth such record for the immediately
preceding calendar month or a portion thereof, if applicable. Such record shall,
absent manifest error, be conclusive evidence of the amount of the Loans made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so, or any failure to deliver such loan
statement shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder (and under any Note) to pay any amount owing with respect to
the Loans or provide the basis for any claim against Agent.
(b)    Agent, acting as a non-fiduciary agent of the Borrowers solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower Representative) (A) a
record of ownership (the “Register”) in which Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of
Agent, each Lender and each L/C Issuer in the Revolving Loans, Swing Loans, L/C
Reimbursement Obligations, and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligations, and L/C Reimbursement Obligations, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual

11

--------------------------------------------------------------------------------

 

practice in which it shall record (1) the names and addresses of the Lenders and
the L/C Issuers (and each change thereto pursuant to Sections 9.9 and 9.22), (2)
the Commitments of each Lender, (3) the amount of each Loan and each funding of
any participation described in clause (A) above, and for LIBOR Rate Loans, the
Interest Period applicable thereto, (4) the amount of any principal or interest
due and payable or paid, (5) the amount of the L/C Reimbursement Obligations due
and payable or paid in respect of Letters of Credit and (6) any other payment
received by Agent from a Borrower and its application to the Obligations.
(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.
(d)    The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat
each Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrowers, the Borrower Representative, Agent, such Lender or such
L/C Issuer during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender or L/C Issuer shall, in such capacity,
have access to or be otherwise permitted to review any information in the
Register other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by Agent.
1.5    Procedure for Revolving Credit Borrowing and Release of Funds from
Australian Blocked Account.
(a)    Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5) written notice delivered
to Agent substantially in the form of a Notice of Borrowing or in a writing in
any other form acceptable to Agent, which notice must be received by Agent prior
to 2:00 p.m. (New York time) (i) on the date which is one (1) Business Day prior
to the requested Borrowing date of each Base Rate Loan equal to or less than
$20,000,000, (ii) on the date which is three (3) Business Days prior to the
requested Borrowing date of each Base Rate Loan in excess of $20,000,000 and
(iii) on the day which is three (3) Business Days prior to the requested

12

--------------------------------------------------------------------------------

 

Borrowing date in the case of each LIBOR Rate Loan. Such Notice of Borrowing
shall specify:
(i)    the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000);
(ii)    the requested Borrowing date, which shall be a Business Day;
(iii)    whether the Borrowing is to be comprised of LIBOR Rate Loans or Base
Rate Loans; and
(iv)    if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Loans.
(b)    Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.
(c)    Unless Agent is otherwise directed in writing by the Borrower
Representative, the proceeds of each requested Borrowing after the Effective
Date will be made available to the Borrowers by Agent by wire transfer of such
amount to the Borrowers pursuant to the wire transfer instructions specified on
the signature page hereto unless otherwise set forth on the applicable Notice of
Borrowing and confirmed by the Agent.
(d)    Australian Credit Parties may request, in accordance with the terms
hereof, that funds be released from an Australian Blocked Account. Each request
for release of funds from an Australian Blocked Account shall be made pursuant
to a Notice of Cash Collateral Release delivered to Agent or Agent’s designee by
an Australian Credit Party and agreed to and acknowledged by Borrower
Representative, substantially in the form of Exhibit 1.5(d). Any such notice by
an Australian Credit Party must be given no later than 12:00 p.m. (Sydney,
Australia time) on the Business Day of the proposed release of funds.
1.6    Conversion and Continuation Elections.
(a)    The Borrowers shall have the option to (i) request that any Revolving
Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR Rate
Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to Section
10.4 if such conversion is made prior to the expiration of the Interest Period
applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR
Rate Loan upon the expiration of the applicable Interest Period. Any Loan or
group of Loans having the same proposed Interest Period to be made or continued
as, or converted into, a LIBOR Rate Loan must be in a minimum amount of

13

--------------------------------------------------------------------------------

 

$1,000,000. Any such election must be made by Borrower Representative by 2:00
p.m. (New York time) on the 3rd Business Day prior to (1) the date of any
proposed Revolving Loan which is to bear interest at LIBOR, (2) the end of each
Interest Period with respect to any LIBOR Rate Loans to be continued as such, or
(3) the date on which the Borrowers wish to convert any Base Rate Loan to a
LIBOR Rate Loan for an Interest Period designated by Borrower Representative in
such election. If no election is received with respect to a LIBOR Rate Loan by
2:00 p.m. (New York time) on the 3rd Business Day prior to the end of the
Interest Period with respect thereto, that LIBOR Rate Loan shall be converted to
a Base Rate Loan at the end of its Interest Period. Borrower Representative must
make such election by notice to Agent in writing, including by Electronic
Transmission. In the case of any conversion or continuation, such election must
be made pursuant to a written notice (a “Notice of Conversion/Continuation”)
substantially in the form of Exhibit 1.6 or in a writing in any other form
acceptable to Agent. No Loan shall be made, converted into or continued at the
end of the applicable Interest Period as a LIBOR Rate Loan, if the conditions to
Loans and Letters of Credit in Section 2.2 are not met at the time of such
proposed conversion or continuation and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan as a result
thereof.
(b)    Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower Representative and the Lenders of each determination of
LIBOR; provided that any failure to do so shall not relieve any Borrower of any
liability hereunder or provide the basis for any claim against Agent. All
conversions and continuations shall be made pro rata according to the respective
outstanding principal amounts of the Loans held by each Lender with respect to
which the notice was given.
(c)    Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect.
1.7    Optional Prepayments. The Borrowers may, at any time and from time to
time, prepay the Loans in whole or in part, in each instance, without penalty or
premium except as provided in Section 10.4 and without a corresponding reduction
in the Aggregate Revolving Loan Commitment.
1.8    [Reserved].
1.9    Fees.

14

--------------------------------------------------------------------------------

 

(a)    Fees. The Borrowers shall pay to Agent, for Agent’s own account, fees in
the amounts and at the times set forth in a letter agreement between the
Borrowers and Agent dated of even date herewith (as amended from time to time,
the “Fee Letter”).
(b)    Unused Commitment Fee. The Borrowers shall pay to Agent a fee (the
“Unused Commitment Fee”) for the account of each Revolving Lender other than any
Non-Funding Lender in an amount equal to:
(i)    the average daily balances of the Revolving Loan Commitment of such
Revolving Lender during the preceding calendar month, less
(ii)    the sum of (x) the average daily balance of all Revolving Loans held by
such Revolving Lender plus (y) such Lender’s Commitment Percentage of the
average daily amount of Letter of Credit Obligations, plus (z) in the case of
the Swing Line Lender, the average daily balance of all outstanding Swing Loans
held by such Swing Line Lender, in each case, during the preceding calendar
month; provided, in no event shall the amount computed pursuant to clauses (i)
and (ii) be less than zero,
(iii)    multiplied by (x) one-half of one percent (0.50%) per annum if the sum
of clauses (ii)(x), (y) and (z) above is less than or equal to fifty percent
(50%) of the Revolving Loan Commitment of such Revolving Lender as of the last
day of such month, or (y) three-eighths of one percent (0.375%), per annum if
the sum of clauses (ii)(x), (y) and (z) above is greater than fifty percent
(50%) of the Revolving Loan Commitment as of the last day of such month.
The total fee paid by the Borrowers will be equal to the sum of all of the fees
due to the Lenders, subject to subsection 1.11(e)(vi). Such fee shall be payable
monthly in arrears on the first day of the calendar month following the date
hereof and the first day of each calendar month thereafter. The Unused
Commitment Fee provided in this subsection 1.9(b) shall accrue at all times from
and after the execution and delivery of this Agreement until the Final
Availability Date. For purposes of this subsection 1.9(b), the Revolving Loan
Commitment of any Non-Funding Lender shall be deemed to be zero.
(c)    Letter of Credit Fee. The Borrowers agree to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrowers, all customary costs and expenses incurred by Agent or any L/C
Issuer on account of such Letter of Credit Obligations, and (ii) for each
calendar month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the average daily undrawn face amount of all Letters of Credit
issued,

15

--------------------------------------------------------------------------------

 

guaranteed or supported by risk participation agreements under this Agreement
multiplied by a per annum rate equal to the then effective Applicable Margin
with respect to Revolving Loans which are LIBOR Rate Loans; provided, however,
at Agent’s or Required Lenders’ option, while an Event of Default exists (or
automatically while an Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists), such rate shall be increased by two percent (2.00%) per annum.
Such fee shall be paid to Agent for the benefit of the Revolving Lenders in
arrears, on the first day of each calendar month and on the date on which all
L/C Reimbursement Obligations have been discharged. In addition, the Borrowers
shall pay to Agent, any L/C Issuer or any prospective L/C Issuer, as
appropriate, on demand, such L/C Issuer’s or prospective L/C Issuer’s fees in an
amount from time to time agreed between the applicable Borrower and such L/C
Issuer, without duplication of fees otherwise payable hereunder (including all
per annum fees), plus customary charges and expenses of such L/C Issuer or
prospective L/C Issuer in respect of the application for, and the issuance,
negotiation, acceptance, amendment, transfer and payment of, each Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.
1.1    Payments by the Borrowers.
(a)    Except as otherwise provided in Section 10.1, all payments (including
prepayments) to be made by each Credit Party on account of principal, interest,
fees and other amounts required hereunder shall be made without set‑off,
recoupment, counterclaim or deduction of any kind, shall, except as otherwise
expressly provided herein, be made to Agent (for the ratable account of the
Persons entitled thereto) at the address for payment specified in the signature
page hereof in relation to Agent (or such other address as Agent may from time
to time specify in accordance with Section 9.2), including payments utilizing
the ACH system, and shall be made in Dollars and by wire transfer or ACH
transfer in immediately available funds (which shall be the exclusive means of
payment hereunder), no later than 1:00 p.m. (New York time) on the date due. Any
payment which is received by Agent later than 1:00 p.m. (New York time) may in
Agent’s discretion be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue. Each
Borrower and each other Credit Party hereby irrevocably waives the right to
direct the application during the continuance of an Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral. Each
Borrower hereby authorizes Agent and each Lender to make a Revolving Loan (which
shall be a Base Rate Loan and which may be a Swing Loan) to pay (i) interest,
principal (including Swing Loans), L/C Reimbursement Obligations, agent fees,
Unused Commitment Fees and Letter of Credit Fees, in each instance, on the date
due, or (ii) after five (5) days’ prior notice to the Borrower Representative,
other fees, costs or expenses payable by a Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents.

16

--------------------------------------------------------------------------------

 

(b)    Subject to the provisions set forth in the definition of “Interest
Period” herein, if any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.
(c)    During the continuance of an Event of Default, Agent may, and shall upon
the direction of Required Lenders apply any and all payments received by Agent
in respect of any Obligation in accordance with clauses first through sixth
below. Notwithstanding any provision herein to the contrary, all payments made
by Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:
first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;
second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;
third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;
fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable, and cash
collateralization of unmatured L/C Reimbursement Obligations to the extent not
then due and payable);
fifth, to payment of any other amounts owing constituting Obligations; and
sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above and (iii) no
payments by a Credit Party and no proceeds of Collateral of a Credit Party shall
be applied to Excluded Rate Contract Obligations of such Credit Party.
1.1    Payments by the Lenders to Agent; Settlement.

17

--------------------------------------------------------------------------------

 

(d)    Agent may, on behalf of Lenders, disburse funds to the Borrowers for
Loans requested. Each Lender shall reimburse Agent on demand for all funds
disbursed on its behalf by Agent, or if Agent so requests, each Lender will
remit to Agent its Commitment Percentage of any Loan before Agent disburses same
to the Borrowers. If Agent elects to require that each Lender make funds
available to Agent prior to disbursement by Agent to the Borrowers, Agent shall
advise each Lender by telephone, fax, email or other readable electronic
transmission of the amount of such Lender’s Commitment Percentage of the Loan
requested by the Borrower Representative no later than the Business Day prior to
the scheduled Borrowing date applicable thereto, and each such Lender shall pay
Agent such Lender’s Commitment Percentage of such requested Loan, in same day
funds, by wire transfer to Agent’s account, as set forth on Agent’s signature
page hereto, no later than 1:00 p.m. (New York time) on such scheduled Borrowing
date. Nothing in this subsection 1.11(a) or elsewhere in this Agreement or the
other Loan Documents, including the remaining provisions of Section 1.11, shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Agent, any Lender or the Borrowers may have against
any Lender as a result of any default by such Lender hereunder.
(e)    At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone, fax,
email or other readable electronic transmission of the amount of such Lender’s
Commitment Percentage of principal, interest and Fees paid for the benefit of
Lenders with respect to each applicable Loan. Agent shall pay to each Lender
such Lender’s Commitment Percentage (except as otherwise provided in subsection
1.1(b)(vi) and subsection 1.11(e)) of principal, interest and fees paid by the
Borrowers since the previous Settlement Date for the benefit of such Lender on
the Loans held by it. Such payments shall be made by wire transfer to such
Lender to its Lending Office not later than 2:00 p.m. (New York time) on the
next Business Day following each Settlement Date.
(f)    Availability of Lender’s Commitment Percentage. Agent may assume that
each Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower Representative and the Borrowers shall immediately
repay such amount to Agent. Nothing in this subsection 1.11(c) shall be deemed
to require Agent to advance funds on behalf of any Revolving Lender or to
relieve any Revolving Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that the Borrowers may have against any

18

--------------------------------------------------------------------------------

 

Revolving Lender as a result of any default by such Revolving Lender hereunder.
Without limiting the provisions of subsection 1.11(b), to the extent that Agent
advances funds to the Borrowers on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such advance is made, Agent
shall be entitled to retain for its account all interest accrued on such advance
from the date such advance was made until reimbursed by the applicable Revolving
Lender or repaid by the Borrowers.
(g)    Return of Payments.
(i)    If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrowers and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.
(ii)    If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.
(h)    Non-Funding Lenders; Procedures.
(i)    Responsibility. The failure of any Non-Funding Lender to make any
Revolving Loan, Letter of Credit Obligation or any payment required by it, or to
make any payment required by it hereunder, or to fund any purchase of any
participation to be made or funded by it on the date specified therefor shall
not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such loan, fund the purchase of any such
participation, or make any other payment required hereunder on such date, and
neither Agent nor, other than as expressly set forth herein, any Other Lender
shall be responsible for the failure of any Non-Funding Lender to make a loan,
fund the purchase of a participation or make any other payment required
hereunder.
(ii)    Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that issued such Letter of Credit) and reimbursement

19

--------------------------------------------------------------------------------

 

obligations with respect to Swing Loans shall automatically be reallocated to
and assumed by the Revolving Lenders that are not Non-Funding Lenders or
Impacted Lenders (each such Lender, a “Funding Lender”) pro rata in accordance
with their respective Commitment Percentages of the Aggregate Revolving Loan
Commitment (calculated as if the Non-Funding Lender’s Commitment Percentage was
reduced to zero and each Funding Lender’s Commitment Percentage had been
increased proportionately), provided that no Funding Lender shall be reallocated
any such amounts or be required to fund any amounts that would cause the sum of
its outstanding Revolving Loans, amounts of its participations of Letter of
Credit Obligations, amounts of its participations in Swing Loans and its pro
rata share of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.
(iii)    Voting Rights. Notwithstanding anything set forth herein to the
contrary, including Section 9.1, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Loan Document or constitute a
“Lender” or a “Revolving Lender” (or be, or have its Loans and Commitments,
included in the determination of “Required Lenders” or “Lenders directly
affected” pursuant to Section 9.1) for any voting or consent rights under or
with respect to any Loan Document, provided that (A) the Commitment of a
Non-Funding Lender may not be increased, (B) the principal of a Non-Funding
Lender’s Loans may not be reduced or forgiven, and (C) the interest rate
applicable to Obligations owing to a Non-Funding Lender may not be reduced in
such a manner that by its terms affects such Non-Funding Lender more adversely
than other Lenders, in each case without the consent of such Non-Funding Lender.
Moreover, for the purposes of determining Required Lenders and Required Lenders,
the Loans, Letter of Credit Obligations, and Commitments held by Non-Funding
Lenders shall be excluded from the total Loans and Commitments outstanding.
(iv)    Borrower Payments to a Non-Funding Lender. Agent shall be authorized to
use all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Following such payment in full of the Aggregate
Excess Funding Amount, Agent shall be entitled to hold such funds as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s unfunded Revolving Loan Commitment and to use such amount
to pay such Non-Funding Lender’s funding obligations hereunder until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated. Upon
any such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit, Swing Loans or Letter of Credit Obligations, any amounts applied by
Agent to satisfy such

20

--------------------------------------------------------------------------------

 

funding shortfalls shall be deemed to constitute a Revolving Loan or amount of
the participation required to be funded and, if necessary to effectuate the
foregoing, the other Revolving Lenders shall be deemed to have sold, and such
Non-Funding Lender shall be deemed to have purchased, Revolving Loans or Letter
of Credit participation interests from the other Revolving Lenders until such
time as the aggregate amount of the Revolving Loans and participations in
Letters of Credit, Swing Loans and Letter of Credit Obligations are held by the
Revolving Lenders in accordance with their Commitment Percentages of the
Aggregate Revolving Loan Commitment. Any amounts owing by a Non-Funding Lender
to Agent that are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans. In
the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant
to the definition of Non-Funding Lender, Agent shall return the unused portion
of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of (A) all unfunded Revolving
Loans, other unpaid obligations owing by such Lender to the Agent, L/C Issuers,
Swing Line Lender, and other Lenders under the Loan Documents, including such
Lender’s pro rata share of all Revolving Loans, Letter of Credit Obligations,
Swing Line Loans, plus, without duplication, (B) all amounts of such Non-Funding
Lender’s Commitment reallocated to other Lenders pursuant to subsection
1.11(e)(ii).
(v)    Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.
(vi)    Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of
the definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrowers shall not be required to pay, such Lender’s portion
of the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to subsection 1.11(e)(ii), during the period
of time that such reallocation remains in effect, the Letter of Credit Fee
payable with respect to such reallocated portion shall be payable to (A) all
Funding Lenders based on their pro rata share of such reallocation or (B) to the
L/C Issuer for any remaining portion not reallocated to any other Revolving
Lenders.
(i)    Procedures. Agent is hereby authorized by each Credit Party and each
other Secured Party to establish procedures (and to amend such procedures from
time

21

--------------------------------------------------------------------------------

 

to time) to facilitate administration and servicing of the Loans and other
matters incidental thereto. Without limiting the generality of the foregoing,
Agent is hereby authorized to establish procedures to make available or deliver,
or to accept, notices, documents and similar items on, by posting to or
submitting and/or completion on, E-Systems.
1.2    Borrower Representative. Each Borrower hereby designates and appoints
Victor Technologies as its representative and agent on its behalf (the “Borrower
Representative”) for the purposes of issuing Notices of Borrowings, Notices of
Conversion/Continuation, L/C Requests and Swingline Requests, delivering
certificates including Compliance Certificates and Borrowing Base Certificates,
giving instructions with respect to the disbursement of the proceeds of the
Loans, selecting interest rate options, giving and receiving all other notices
and consents hereunder or under any of the other Loan Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
any Borrower or the Borrowers under the Loan Documents. Borrower Representative
hereby accepts such appointment. Agent and each Lender may regard any notice or
other communication pursuant to any Loan Document from Borrower Representative
as a notice or communication from all Borrowers. Each warranty, covenant,
agreement and undertaking made on behalf of a Borrower by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
1.3    Eligible Accounts. All of the Accounts owned by each Credit Party and
properly reflected as “Eligible Accounts” in the most recent Borrowing Base
Certificate delivered by Borrower Representative to Agent shall be “Eligible
Accounts” for purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies. Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Accounts from time to
time in its Permitted Discretion. In addition, Agent reserves the right, at any
time and from time to time after the Effective Date, to adjust any of the
applicable criteria and to establish new criteria with respect to Eligible
Accounts, in each case in its Permitted Discretion, subject to the approval of
Required Lenders in the case of adjustments or new criteria that have the effect
of increasing the Borrowing Base. Eligible Accounts shall not include any
Account of any Credit Party:
(a)    that does not arise from the actual and bona fide sale of goods by such
Credit Party or the performance of services by such Credit Party in the ordinary
course of its business transactions;
(b)    (i) upon which such Credit Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or;
(ii) as to which

22

--------------------------------------------------------------------------------

 

such Credit Party is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process or (iii) if the Account
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to such Credit Party’s satisfactory
completion of any further performance under such contract or is subject to the
equitable lien of a surety bond issuer;
(c)    to the extent that any defense, counterclaim, setoff, recoupment or
dispute is asserted or arises from time to time in respect of such Account, only
to the extent of the amount of such asserted defense, counterclaim, setoff,
recoupment or dispute, as the case may be;
(d)    that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;
(e)    with respect to which an invoice has not been sent to the applicable
Account Debtor;
(f)    that (i) is not owned by such Credit Party or (ii) is subject to any Lien
of any other Person, other than Qualified Liens;
(g)    that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party (other than another portfolio company of Sponsor
or an Affiliate thereof), or to any entity that has any common officer or
director with any Credit Party;
(h)    that is the obligation of an Account Debtor that is a foreign government,
the United States government or a political subdivision thereof, or any state,
county or municipality or department, agency or instrumentality thereof unless
such Credit Party, if necessary or desirable, has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, the Financial
Administration Act (Canada), or any similar law or applicable state, county or
municipal law restricting assignment thereof or any equivalent law, rule or
regulation in any other jurisdiction as determined by Agent in its Permitted
Discretion;
(i)    that is the obligation of an Account Debtor located outside of the United
States, Puerto Rico, Australia or Canada (unless payment thereof is assured by a
letter of credit assigned and delivered to Agent, reasonably satisfactory to
Agent as to form, amount and issuer) other than Accounts owing to (i) any
Australian Credit Party by Account Debtors located in Australia or New Zealand,
(ii) VT Foreign Investments by Account

23

--------------------------------------------------------------------------------

 

Debtors located in the United Kingdom and (iii) VT Foreign Investments by
European Account Debtors in an aggregate maximum amount not exceeding
$1,500,000;
(j)    to the extent such Credit Party or any Subsidiary thereof is liable for
goods sold or services rendered by the applicable Account Debtor to such Credit
Party or any Subsidiary thereof but only to the extent of such liability;
(k)    that arises with respect to goods that are delivered on a bill‑and‑hold,
cash‑on‑delivery, repurchase or return basis or placed on consignment, sale and
return, approval, repurchase or return, guaranteed or installment sale or other
terms by reason of which the payment by the Account Debtor is or may be
conditional or contingent;
(l)    that is deemed in default upon the occurrence of any of the following:
(i)    the Account is not paid within the earlier of: sixty (60) days following
its due date or ninety (90) days following its original invoice date;
(ii)    the Account Debtor obligated upon such Account suspends business, makes
a general assignment for the benefit of creditors or is unable or admits its
inability to pay its debts as they fall due or fails to pay its debts generally
as they come due or by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling or restructuring any of its indebtedness;
(iii)    the Account Debtor becomes an insolvent under administration or
insolvent (each as defined in the Corporations Act 2001 (Cwlth)), or has a
controller appointed, or is in receivership, in receivership and management,
liquidation, in provisional liquidation, under administration, wound up, subject
to any arrangement, deed of company arrangement, assignment or composition,
protected from creditors under any statute, dissolved (other than to carry out a
reconstruction while solvent) or is otherwise unable to pay debts when they fall
due or has something similar happens;
(iv)    a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors (including without limitation, any bankruptcy,
dissolution, liquidation, administration, receivership, winding-up,
reorganization or similar proceedings in any jurisdiction); or
(v)    there are proceedings or actions which are threatened or pending against
such Account Debtor which result in, or could reasonably be expected to result
in, any material adverse change in such Account Debtor’s financial condition

24

--------------------------------------------------------------------------------

 

(including, without limitation, receivership, any bankruptcy, dissolution,
liquidation, administration, winding-up, reorganization or similar proceedings
in any jurisdiction).
(m)    that is the obligation of an Account Debtor if fifty percent (50%) or
more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in this Section 1.13;
(n)    as to which Agent’s Lien thereon, on behalf of itself and Secured
Parties, is not a first priority perfected Lien, subject to Qualified Liens;
(o)    to the extent such Account is evidenced by a judgment;
(p)    to the extent that such Account, together with all other Accounts owing
by such Account Debtor and its Affiliates as of any date of determination exceed
ten percent (10%) of all Eligible Accounts as of such date; provided, however,
that with respect to Accounts owing from Airgas, Inc., Praxair, Inc., The BOC
Group, J. Blackwood & Son Pty Limited and any other Account Debtor agreed to by
Agent in its Permitted Discretion, or their respective subsidiaries, successors
and assigns, such percentage shall be fifteen percent (15%);
(q)    that is payable in any currency other than British Pounds Sterling,
Dollars, Canadian Dollars, Australian Dollars, Euros or any other currency
agreed to by Agent in its Permitted Discretion; or
(r)    that represents interest payments or service charges.
1.4    Eligible Inventory. All of the Inventory owned by each Credit Party and
properly reflected as “Eligible Inventory”, or “Eligible In-Transit Inventory”
in the most recent Borrowing Base Certificate delivered by Borrower
Representative to Agent shall be “Eligible Inventory” or “Eligible In-Transit
Inventory”, as applicable for purposes of this Agreement, except any Inventory
to which any of the exclusionary criteria set forth below or in the component
definitions herein applies. Agent shall have the right to establish, modify, or
eliminate Reserves against Eligible Inventory from time to time in its Permitted
Discretion. In addition, Agent reserves the right, at any time and from time to
time after the Effective Date, to adjust any of the applicable criteria and to
establish new criteria with respect to Eligible Inventory, and/or Eligible
In-Transit Inventory in each case in its Permitted Discretion, subject to the
approval of Required Lenders in the case of adjustments or new criteria that
have the effect of increasing the Borrowing Base. Eligible Inventory shall not
include the following Inventory of a Credit Party that:

25

--------------------------------------------------------------------------------

 

(a)    is not owned by such Credit Party free and clear of all Liens and rights
of any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such Credit
Party’s performance with respect to that Inventory), except (i) Qualified Liens
described in clause (iv) of the definition thereof (provided that Reserves may
be established with respect thereto in accordance with this Agreement) and (ii)
Permitted Liens in favor of landlords and bailees (provided that Reserves may be
established with respect thereto in accordance with this Agreement);
(b)    (i) is not located on premises owned, leased or rented by such Credit
Party and set forth in Schedule 3.21, such schedule to be updated from time to
time, or (ii) is stored at a leased location either (x) with respect to which a
reasonably satisfactory collateral access agreement has been delivered to Agent,
or (y) Reserves may be established with respect thereto in accordance with this
Agreement or (iii) is stored with a bailee or warehouseman unless a reasonably
satisfactory, acknowledged bailee letter has been received by Agent and Reserves
may be established with respect thereto in accordance with this Agreement, or
(iv) is located at an owned location subject to a mortgage in favor of a lender
other than Agent unless a reasonably satisfactory mortgagee waiver has been
delivered to Agent, or (v) is located at any site if the aggregate book value of
Inventory at any such location is less than $100,000;
(c)    is placed, purchased or sold on consignment (other than Eligible
Consigned Inventory up to an aggregate maximum amount of $2,000,000) or is in
transit, except for Inventory in transit between locations of Credit Parties as
to which Agent’s Liens have been perfected at origin and destination, and except
for Eligible In-Transit Inventory up to an aggregate maximum amount of
$5,000,000;
(d)    is covered by a negotiable document of title, unless such document has
been delivered to Agent with all necessary endorsements, free and clear of all
Liens except Qualified Liens described in clause (iv) of the definition thereof
(provided that Reserves may be established with respect thereto in accordance
with this Agreement);
(e)    is obsolete, slow moving (in excess of two year’s supply), unsalable,
unrentable, shopworn, seconds, damaged, defective, unfit for sale, is being
repaired, is not of good or merchantable quality or does not meet all standards
imposed by any Governmental Authority having regulatory authority over such
goods, their use, lease or sale;
(f)    consists of display items or packing or shipping materials, parts,
manufacturing supplies, work‑in‑process Inventory, replacement parts, prototypes
or consists of unfinished goods;

26

--------------------------------------------------------------------------------

 

(g)    consists of goods which have been returned by the buyer;
(h)    is not of a type held for sale in the ordinary course of such Credit
Party’s business;
(i)    is not subject to a first priority lien in favor of Agent on behalf of
itself and Secured Party, subject to (i) Qualified Liens described in clause
(iv) of the definition thereof (provided that Reserves may be established with
respect thereto in accordance with this Agreement) and (ii) Permitted Liens as
set forth in clause (d) of subsection 5.1 (provided that Reserves may be
established with respect thereto in accordance with this Agreement);
(j)    does not conform to any of the representations or warranties pertaining
to Inventory set forth in the Loan Documents;
(k)    consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;
(l)    is not covered by insurance as required by the Loan Documents;
(m)    is subject to any Patent or Trademark IP License requiring the payment of
royalties or fees or requiring the consent of the licensor for a sale thereof by
Agent; or
(n)    in the case of an Australian Credit Party, which does not meet all
standards imposed by any Australian federal or state government authority,
including relating to its production, acquisition or importation for inventory
located in Australia or which does not consist of raw materials or finished
goods for inventory located in Australia.
1.5    Incremental Facility.
(a)    Borrower Representative Request. Subject to Section 4.09(b)(1) of the
Indenture, the Borrower Representative may at any time after the Effective Date
by written notice to the Agent elect to obtain prior to the Revolving
Termination Date, an increase to the then existing Revolving Loan Commitment
(each, a “Revolving Commitment Increase”) in a minimum amount of at least
$10,000,000 and in integral multiples of $1,000,000 in excess thereof, and up to
a maximum aggregate principal amount of $25,000,000. Each such notice shall
specify (i) the date (each, an “Increase Effective Date”) on which Borrower
Representative proposes that such Revolving Commitment Increase shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to the Agent and (ii) the identity of
each Person (which shall be a bank, financial institution or other institutional
lender or institutional investor) to whom Borrower Representative proposes any
portion of such Revolving Commitment

27

--------------------------------------------------------------------------------

 

Increase be allocated and the amounts of such allocations; provided, that none
of the existing Lenders will be required to provide any Revolving Commitment
Increase, and any decision whether or not to do so by any such Lender shall be
made at the sole discretion of such Lender.
(b)    Conditions. Each Revolving Commitment Increase shall become effective, as
of such Increase Effective Date; provided, that:
(i)    each of the conditions in Section 2.2 shall have been satisfied or waived
on such date;
(ii)    the terms of the Revolving Commitment Increase (including the maturity
date thereof) shall be substantially the same as those governing the Revolving
Loan Commitment and shall otherwise be on terms and conditions and subject to
documentation, in each case, reasonably satisfactory to Agent; and
(iii)    in the event that the fees and interest rate margins applicable to
Revolving Commitment Increase exceed the fees and interest rate margins
applicable to the Commitments, the fees and interest rate margins applicable to
the Commitments shall be increased by an amount equal to such difference.
ARTICLE II.    
CONDITIONS PRECEDENT
2.1    Conditions of Initial Loans. The effectiveness of this Agreement, the
amendment and restatement of the Existing Credit Agreement and the obligation of
each Lender to make its initial Loans and of each L/C Issuer to Issue, or cause
to be Issued, the initial Letters of Credit hereunder is subject to satisfaction
or waiver by the Required Lenders of the following conditions in a manner
satisfactory to Agent (the date on which such conditions are satisfied or waived
being herein called the “Effective Date”; for the avoidance of doubt, the
Effective Date occurred on December 3, 2013):
(a)    Loan Documents. Agent shall have received on or before the Effective Date
all of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to Agent;
(b)    Related Transactions. The Related Transactions shall have closed in the
manner contemplated by the Related Agreements (which shall not have been amended
or waived in any material respect by the Borrowers in a manner materially
adverse to Agent or Lenders unless consented to by Agent (which consent shall
not have been unreasonably withheld)). Agent shall have received evidence that
(i) Holdings shall have received not less

28

--------------------------------------------------------------------------------

 

than $173,500,000 in cash proceeds from the issuance of Stock and Stock
Equivalents to Sponsor and other Persons, (ii) Holdings shall have contributed
not less than $173,500,000 in cash to the capital of the Borrowers and (iii) the
Borrowers shall have received at least $260,000,000 of proceeds from the
issuance of Senior Notes under the Indenture (less any original issue discount
in connection therewith);
(c)    Discharge of Existing Notes. Agent shall have received evidence
reasonably satisfactory to Agent that Victor Technologies shall have (i) issued
an irrevocable notice of redemption under that certain indenture, dated as of
February 5, 2004 (as amended, supplemented or otherwise modified through the
date hereof, the “Existing Indenture”), among Victor Technologies, each of the
guarantors party thereto and U.S. Bank National Association, as trustee  (the
“Existing Indenture Trustee”), governing Victor Technologies’ 9-1/4% senior
subordinated notes (the “Existing Senior Subordinated Notes”) to redeem all
outstanding Existing Senior Subordinated Notes and (ii) irrevocably deposited
with the Existing Indenture Trustee funds in trust in an amount sufficient to
pay and discharge the entire indebtedness on the outstanding Existing Senior
Subordinated Notes;
(d)    Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents or (ii) an officer’s
certificate in form and substance reasonably satisfactory to Agent affirming
that no such consents or approvals other than those that have been obtained are
required;
(e)    Payment of Fees. The Borrowers shall have paid the fees required to be
paid on the Effective Date in the respective amounts specified in Section 1.9
(including the fees specified in the Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented at least one
Business Day prior to the Effective Date; and
(f)    Material Adverse Effect. A Material Adverse Effect (as defined in the
Purchase Agreement and interpreted in accordance with its terms) with respect to
Victor Technologies and its Subsidiaries on a consolidated basis shall not have
occurred.
(g)    Revolving Loans on the Effective Date. The aggregate amount of Revolving
Loans borrowed on the Effective Date shall not exceed the lesser of (a)
$10,000,000 and (b) the sum of (x) Borrowing Availability (as defined in the
Existing Credit Agreement), based on the Borrowing Base Certificate (as defined
in the Existing Credit Agreement, but excluding the Eligible Equipment component
thereof) most recently delivered by the Borrower Representative under the
Existing Credit Agreement prior to the

29

--------------------------------------------------------------------------------

 

Effective Date minus (y) the aggregate amount of Letters of Credit (as defined
in the Existing Credit Agreement) issued under the Existing Credit Agreement
minus (z) $25,000,000; and
(h)    USA Patriot Act. The Agent shall have received, at least five (5) days
prior to the Effective Date, all customary documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.
2.2    Conditions to All Borrowings. Except as otherwise expressly provided
herein, no Lender or L/C Issuer shall be obligated to fund any Loan or incur any
Letter of Credit Obligation or release funds from the Australian Blocked
Account, if, as of the date thereof:
(s)    any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Lenders have determined not to make such Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect;
(t)    with respect to any Loan funded or Letter of Credit Obligation incurred
after the Effective Date, any Default or Event of Default has occurred and is
continuing or would result after giving effect to any Loan (or the incurrence of
any Letter of Credit Obligation), and Agent or Required Lenders shall have
determined not to make any Loan or incur any Letter of Credit Obligation as a
result of that Default or Event of Default;
(u)    after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligations), the aggregate outstanding amount of the Revolving Loans
would exceed the Maximum Revolving Loan Balance (except as provided in
subsection 1.1(a); or
(v)    after giving effect to such Loan (or the incurrence of such Letter of
Credit Obligations), Availability is less than the Availability Threshold and
the Borrower Representative has not delivered a Compliance Certificate with
respect to the most recent Fiscal Quarter for which financial statements have
been delivered pursuant to subsection 4.1(b) hereof demonstrating that Fixed
Charge Coverage Ratio for the four-Fiscal Quarter period ending on the last day
of the most recently ended Fiscal Quarter is not less than 1.10 to 1.00.

30

--------------------------------------------------------------------------------

 

The request by Borrower Representative and acceptance by the Borrowers of the
proceeds of any Loan or the incurrence of any Letter of Credit Obligations or
the release of funds from the Australian Blocked Account shall be deemed to
constitute, as of the date thereof, (i) a representation and warranty by the
Borrowers that the conditions in this Section 2.2 have been satisfied or waived
and (ii) a reaffirmation by each Credit Party of the granting and continuance of
Agent’s Liens, on behalf of itself and the Secured Parties, pursuant to the
Collateral Documents.
Notwithstanding the provisions of subsection 2.2(a) to the contrary, the only
representations and warranties the accuracy of which shall be a condition to the
initial funding of the Loans on the Effective Date shall be (i) such of the
representations and warranties made by or on behalf of Victor Technologies or
its Subsidiaries in the Purchase Agreement as are material to the interests of
the Agent or Lenders, but only to the extent that a Credit Party (or its
applicable Affiliate) has the right to terminate its obligations under the
Purchase Agreement as a result of a breach of such representations in the
Purchase Agreement and (ii) the representations and warranties set forth in
Sections 3.1, 3.2, 3.3, 3.4, 3.8, 3.13(a), 3.28(b)(ii) and 3.31 of this
Agreement and Section 4.2 of the Guaranty and Security Agreement.
ARTICLE III.    
REPRESENTATIONS AND WARRANTIES
The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:
3.1    Corporate Existence and Power. Each Credit Party:
(w)    is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;
(x)    has the power and authority and all (i) governmental licenses,
authorizations, Permits, consents and approvals to own its assets, carry on its
business and (ii) execute, deliver, and perform its obligations under, the Loan
Documents and the Related Agreements to which it is a party;
(y)    is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and
(z)    is in compliance with all Requirements of Law;

31

--------------------------------------------------------------------------------

 

except, in each case referred to in clause(b)(i), clause (c) or clause (d), to
the extent that the failure to do so would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; and
(aa)    in respect of an Australian Credit Party only, is not a trustee of any
trust or settlement and it is not entering into any Loan Document or Related
Agreement in its capacity as trustee of any trust or settlement other than as
disclosed to the Agent in writing prior to the date on which it became a Credit
Party.
3.2    Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party of any other Loan Document and Related Agreement to which such Person is
party, have been duly authorized by all necessary action, and do not and will
not:
(i)    contravene the terms of any of that Person’s Organization Documents;
(ii)    conflict with or result in any material breach or contravention of, or
result in the creation of any Lien (other than Liens securing the Obligations
and Liens securing the Senior Notes and any Additional Senior Notes) under, any
document evidencing any material Contractual Obligation to which such Person is
a party or any order, injunction, writ or decree of any Governmental Authority
to which such Person or its Property is subject; or
(iii)    violate any Requirement of Law in any material respect.
3.3    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
of this Agreement, any other Loan Document or Related Agreement except (a) for
recordings and filings in connection with the Liens granted to Agent under the
Collateral Documents, (b) those obtained or made on or prior to the Effective
Date and (c) in the case of any Related Agreement, those which, if not obtained
or made, would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
3.4    Binding Effect. This Agreement and each other Loan Document and Related
Agreement to which any Credit Party is a party constitute the legal, valid and
binding obligations of each such Person that is a party thereto, enforceable
against such Person in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

32

--------------------------------------------------------------------------------

 

3.5    Litigation. Except as specifically disclosed in Schedule 3.5, as of the
Effective Date, there are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Credit Party, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against any Credit Party or any of their respective Properties which:
(a)    purport to affect or pertain to this Agreement, any other Loan Document
or Related Agreement, or any of the transactions contemplated hereby or thereby;
or
(b)    would reasonably be expected to result in equitable relief or monetary
judgment(s), individually or in the aggregate, in excess of $1,000,000.
As of the Effective Date, no injunction, writ, temporary restraining order or
any order of any nature has been issued by any court or other Governmental
Authority purporting to enjoin or restrain the execution, delivery or
performance of this Agreement, any other Loan Document or any Related Agreement,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided. Except as specifically disclosed on
Schedule 3.5, as of the Effective Date, no Credit Party is the subject of an
audit or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law.
3.6    No Default. As of the Effective Date, no Default or Event of Default
exists or would result from the incurring of any Obligations by any Credit Party
or the grant or perfection of Agent’s Liens on the Collateral or the
consummation of the Related Transactions. No Credit Party and no Subsidiary of
any Credit Party is in default under or with respect to any Contractual
Obligation in any respect which, individually or together with all such
defaults, would reasonably be expected to have a Material Adverse Effect.
3.7    ERISA Compliance. Schedule 3.7 sets forth, as of the Effective Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (x) each Title IV Plan and each material Benefit Plan
listed on Schedule 3.7 is in compliance with applicable provisions of ERISA, the
Code and other Requirements of Law, (y) there are no existing or pending (or to
the knowledge of any Credit Party, threatened) claims (other than routine claims
for benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Title IV Plan to which any Credit
Party incurs or otherwise has or could have an obligation or any Liability and
(z) no ERISA Event has occurred with respect to any Title IV Plan and, to the
knowledge of any Credit Party, there does not exist

33

--------------------------------------------------------------------------------

 

any fact, event or circumstance that could reasonably be expected to constitute
or result in an ERISA Event with respect to any Title IV Plan.
3.8    Use of Proceeds; Margin Regulations. No Credit Party and no Subsidiary of
a Credit Party is engaged in the business of purchasing or selling Margin Stock
or extending credit for the purpose of purchasing or carrying Margin Stock.
Schedule 3.8 contains a description of the Credit Parties’ sources and uses of
funds on the Effective Date, including Loans and Letters of Credit made or
issued on the Effective Date and a funds flow memorandum detailing how funds
from each source are to be transferred to particular uses.
3.9    Ownership of Property; Liens. As of the Effective Date, the Real Estate
listed in Schedule 3.9 constitutes all of the Real Estate of each Credit Party.
Each of the Credit Parties has good record and marketable title in fee simple
to, or valid leasehold interests in, all material Real Estate, and good and
valid title to all material owned personal property and valid leasehold
interests in all leased personal property, in each instance, necessary or used
in the ordinary conduct of their respective businesses. As of the Effective
Date, none of the Real Estate or personal property of any Credit Party is
subject to any Liens other than Permitted Liens. As of the Effective Date,
Schedule 3.9 also describes any material outstanding purchase options or rights
of first refusal pertaining to any Real Estate. As of the Effective Date, all
material permits required to have been issued or appropriate to enable the Real
Estate to be lawfully occupied and used for all of the purposes for which it is
currently occupied and used have been lawfully issued and are in full force and
effect.
3.10    Taxes. All federal, and material state, local and foreign income and
other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all material taxes, assessments and other
governmental charges and impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP. Except as listed in Schedule 3.10, as of the Effective Date, no material
Tax Return is under audit or examination by any Governmental Authority, and no
written notice of any audit or examination or any assertion of any claim for
Taxes has been given or made by any Governmental Authority. Proper and accurate
amounts have been withheld by each Tax Affiliate from their respective employees
for all periods in material compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities.
No Tax Affiliate has

34

--------------------------------------------------------------------------------

 

participated in a “listed transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(2).
3.11    Financial Condition.
(a)    Each of (i) the audited consolidated balance sheet of the Borrowers and
their Subsidiaries for the three (3) Fiscal Years ended December 31, 2007,
December 31, 2008, and December 31, 2009, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Years and (ii) the unaudited interim consolidated balance sheet of the
Borrowers and their Subsidiaries for the Fiscal Quarters ending March 31, 2010,
June 30, 2010 and September 30, 2010 and the related unaudited consolidated
statements of income, shareholders’ equity and cash flows for such Fiscal
Quarters, in each case, as attached hereto as Schedule 3.11(a):
(x)    were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and
(y)    present fairly in all material respects the consolidated financial
condition of the Borrowers and their Subsidiaries as of the dates thereof and
results of operations for the periods covered thereby.
(b)    The pro forma unaudited consolidated balance sheet of the Borrowers and
their Subsidiaries for the four-Fiscal Quarter period ending September 30, 2010,
delivered on the Effective Date and attached hereto as Schedule 3.11(b) was
prepared by the Borrowers giving pro forma effect to the Related Transactions,
was based on the unaudited consolidated and consolidating balance sheets of the
Borrowers and their Subsidiaries for such four-Fiscal Quarter period, and was
prepared in accordance with GAAP, with only such adjustments thereto as would be
required in a manner consistent with GAAP.
(c)    Since December 31, 2009 there has been no Material Adverse Effect.
(d)    All financial performance projections delivered to Agent, including the
financial performance projections delivered on the Effective Date (collectively,
the “Projections”) have been prepared in good faith and based upon assumptions
believed to be reasonable, as of the date such Projections and such other
forward looking statements were furnished to the Lenders, it being acknowledged
and agreed by Agent and Lenders that projections as to future events are not to
be viewed as facts and that the actual results during

35

--------------------------------------------------------------------------------

 

the period or periods covered by such projections may differ from the projected
results which difference may be material.
3.12    Environmental Matters. Except as set forth in Schedule 3.12, and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities,
(a) the operations of each Credit Party and each Subsidiary of each Credit Party
are and have been in compliance with all applicable Environmental Laws,
including obtaining, maintaining and complying with all Permits required by any
applicable Environmental Law, (b) no Credit Party is party to, and no Credit
Party and to the knowledge of any Credit Party, no Real Estate currently or
previously owned, leased, subleased, operated or otherwise occupied by or for
any such Person is subject to or the subject of, any Contractual Obligation or
any pending (or, to the knowledge of any Credit Party, threatened) order,
action, investigation, suit, proceeding, audit, claim, demand, dispute or notice
of violation or of potential liability or similar notice relating in any manner
to any Environmental Laws, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
property of any Credit Party and, to the knowledge of any Credit Party, no
facts, circumstances or conditions exist that could reasonably be expected to
result in any such Lien attaching to any such property, (d) no Credit Party has
caused or suffered to occur a Release of Hazardous Materials at, to or from any
Real Estate and (e) to the knowledge of any Credit Party, all Real Estate
currently or previously owned, leased, subleased, operated or otherwise occupied
by or for any such Credit Party is free of contamination by any Hazardous
Materials. Each Credit Party has made available to Agent copies of all existing
non-privileged environmental reports, reviews and assessments and all documents
pertaining to actual or potential Environmental Liabilities, in each case to the
extent such reports, reviews, assessments and documents are in their possession,
custody, control or otherwise available to the Credit Parties.
3.13    Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its Obligations under the Loan Documents.
3.14    Solvency. Both before and after giving immediately effect to (a) the
Loans made and Letters of Credit Issued on or prior to the date this
representation and warranty is made or remade, (b) the disbursement of the
proceeds of such Loans to or as directed by Borrower Representative, (c) the
consummation of the Related Transactions and (d) the

36

--------------------------------------------------------------------------------

 

payment and accrual of all transaction costs in connection with the foregoing,
both the Credit Parties taken as a whole are Solvent.
3.15    Labor Relations. As of the Effective Date, there are no strikes, work
stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of any
Credit Party, threatened) against or involving any Credit Party, except for
those that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as set forth in Schedule 3.15, as of the
Effective Date, (a) there is no collective bargaining or similar agreement with
any union, labor organization, works council or similar representative covering
any employee of any Credit Party, (b) no petition for certification or election
of any such representative is existing or pending with respect to any employee
of any Credit Party and (c) no such representative has sought certification or
recognition with respect to any employee of any Credit Party.
3.16    Intellectual Property. Schedule 3.16 sets forth a true and complete list
of the following Intellectual Property or other rights each Credit Party owns:
(i) material Intellectual Property that is registered or subject to applications
for registration and (ii) material unregistered Intellectual Property and
material Software program names, including for each of the foregoing items (1)
the owner, (2) the title, (3) the jurisdiction in which such item has been
registered or otherwise arises or in which an application for registration has
been filed, (4) as applicable, the registration or application number and
registration or application date and (5) any IP Licenses or other rights
(including franchises) granted by such Credit Party with respect thereto.
Schedule 3.16 sets forth a true and complete list of each IP License that is
material to the businesses of Credit Parties, taken as a whole, excluding IP
Licenses for generally commercially available mass market Software or other
technology that is licensed pursuant to a “shrink-wrap” or “click-through” IP
License. Each Credit Party owns, or is licensed to use, all Intellectual
Property necessary to conduct its business as currently conducted except for
such Intellectual Property the failure of which to own or license would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. To the knowledge of each Credit Party, (a) the conduct
and operations of the businesses of each Credit Party does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Credit Party in, or relating to, any Intellectual Property,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein and would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
3.17    Brokers’ Fees; Transaction Fees. Except for fees payable to Agent and
Lenders, none of the Credit Parties has any obligation to any Person in respect
of any finder’s,

37

--------------------------------------------------------------------------------

 

broker’s or investment banker’s fee in connection with this Agreement and
obtaining the extensions of credit thereunder.
3.18    Insurance. Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Effective Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles. Each of the Credit Parties
and their respective Properties are insured with financially sound and reputable
insurance companies that are not Affiliates of the Borrowers, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar Properties in
localities where such Person operates.
3.19    Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Effective Date, no Credit Party is engaged in
any joint venture or partnership with any other Person. All issued and
outstanding Stock and Stock Equivalents of each of the Credit Parties are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than, with respect to the Stock and Stock Equivalents of the
Borrowers and Subsidiaries of the Borrowers, those in favor of Agent, for the
benefit of the Secured Parties and other Liens permitted or not prohibited by
this Agreement. All of the issued and outstanding Stock of each Credit Party
(other than Holdings) and, as of the Effective Date, Holdings is owned by each
of the Persons and in the amounts set forth in Schedule 3.19. Except as set
forth in Schedule 3.19, there are no pre-emptive or other outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party (other than Holdings) may be required to issue, sell,
repurchase or redeem any of its Stock or Stock Equivalents or any Stock or Stock
Equivalents of its Subsidiaries. Set forth in Schedule 3.19 is a true and
complete organizational chart of Holdings and all of its Subsidiaries, which the
Credit Parties shall update upon notice to Agent promptly following the
incorporation, organization or formation of any Subsidiary and promptly
following the completion of any Permitted Acquisition.
3.20    Jurisdiction of Organization; Chief Executive Office. Schedule 3.20
lists each Credit Party’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of such Credit
Party’s chief executive office or sole place of business, in each case as of the
date hereof, and such Schedule 3.20 also lists all jurisdictions of organization
and legal names of such Credit Party for the five years preceding the Effective
Date.
3.21    Locations of Inventory, Equipment and Books and Records. Each Credit
Party’s inventory and equipment (other than inventory or equipment in transit)
and books and records concerning the Collateral are kept at the locations listed
in Schedule 3.21 (which Schedule 3.21 shall be promptly updated by the Credit
Parties upon notice to Agent as permanent Collateral locations change).

38

--------------------------------------------------------------------------------

 

3.22    Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Effective Date, and such Schedule correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.
3.23    Government Contracts. Except as set forth in Schedule 3.23, as of the
Effective Date, no Credit Party is a party to any contract or agreement with any
Governmental Authority and no Credit Party’s Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state or local
law.
3.24    Customer and Trade Relations. As of the Effective Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in (a) the
business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding 12 calendar months caused them to
be ranked among the ten largest customers of such Credit Party or (b) the
business relationship of any Credit Party with any supplier essential to its
operations.
3.25    Bonding; Licenses. Except as set forth in Schedule 3.25, as of the
Effective Date, no Credit Party is a party to or bound by any surety bond
agreement, indemnification agreement therefor or bonding requirement with
respect to products or services sold by it.
3.26    Purchase Agreement. As of the Effective Date, the Borrowers have
delivered to Agent a complete and correct copy of the Purchase Agreement
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith). No Credit Party and, to the Credit Parties’ knowledge, no other
Person party thereto is in default in the performance or compliance with any
provisions thereof. The Purchase Agreement is in full force and effect as of the
Effective Date and has not been terminated, rescinded or withdrawn.
3.27    Status of Holdings. Holdings has not engaged in any business activities
and does not own any Property other than (i) ownership of the Stock and Stock
Equivalents of Razor, (ii) activities and contractual rights and obligations
incidental to maintenance of its corporate existence and (iii) performance of
its obligations under the Loan Documents, the Purchase Agreement and Related
Agreements to which it is a party.
3.28    Status of Obligations; Senior Notes.
(a)    As of the Effective Date, the Borrowers have delivered to Agent a
complete and correct copy of the Senior Note Documents entered into prior to or
on the

39

--------------------------------------------------------------------------------

 

Effective Date (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).
(b)    (i) As of the Effective Date, after giving effect to the transactions
contemplated hereby, all Obligations, including the L/C Reimbursement
Obligations, constitute Indebtedness entitled to the benefits of the provisions
contained in the Intercreditor Agreement and (ii) the Obligations constitute
senior debt.
3.29    Full Disclosure. None of the representations or warranties made by any
Credit Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of any
Credit Party in connection with the Loan Documents (including the offering and
disclosure materials, if any, delivered by or on behalf of any Credit Party to
Agent or the Lenders prior to the Effective Date), contains any untrue statement
of a material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not materially misleading as of the time when made or
delivered.
3.30    Foreign Assets Control Regulations and Anti-Money Laundering. Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. and Australian economic
sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and
all applicable anti-money laundering and counter-terrorism financing provisions
of the Bank Secrecy Act and Part 4 of the Australian Charter of the United
Nations Act 1945 (Cth) and all regulations issued pursuant to it. No Credit
Party and no Subsidiary or, to each Credit Party’s knowledge, Affiliate of a
Credit Party, (i) is a Person designated by the U.S. government on the list of
the Specially Designated Nationals and Blocked Persons (the “SDN List”) with
which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. or Australian
economic sanctions laws such that a U.S. Person or Australian Person cannot deal
or otherwise engage in business transactions with such Person or (iii) is
controlled by (including without limitation by virtue of such person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any person or entity on the SDN List or a foreign
government that is the target of U.S. or Australian economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Loan Document would be prohibited under U.S. or Australian law.
3.31    Patriot Act. The Credit Parties, each of their Subsidiaries and, to the
Credit Parties’ knowledge, each of their Affiliates are in compliance with
(a) the Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B
Chapter V, as amended) and any other enabling legislation

40

--------------------------------------------------------------------------------

 

or executive order relating thereto, (b) the Patriot Act and (c) other federal
or state laws or laws of any other applicable jurisdiction relating to “know
your customer” and anti-money laundering rules and regulations. No part of the
proceeds of any Loan will be used directly or indirectly for any payments to any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977.
3.32    Commercial Benefit. The entering into and performance by each Credit
Party of its obligations under the Loan Documents to which it is expressed to be
a party is for its commercial benefit.
ARTICLE IV.    
AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
4.1    Financial Statements. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). The Borrowers shall deliver to
Agent and each Lender by Electronic Transmission and in detail reasonably
satisfactory to Agent and the Required Lenders:
(o)    as soon as available, but not later than ninety (90) days after the end
of each Fiscal Year, a copy of the audited consolidated balance sheets of Victor
Technologies and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, and accompanied by
the report of any “Big Four” or other nationally‑recognized independent public
accounting firm reasonably acceptable to Agent which report shall (i) contain an
unqualified opinion, stating that such consolidated financial statements present
fairly in all material respects the financial position for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years and (ii)
not include any explanatory paragraph expressing substantial doubt as to going
concern status; and

41

--------------------------------------------------------------------------------

 

(p)    as soon as available, but not later than thirty (30) days after the end
of each of the first two fiscal months of each Fiscal Quarter (and forty-five
(45) days after the end of the last fiscal month of each Fiscal Quarter) of each
year, a copy of the unaudited consolidated balance sheets of Victor Technologies
and each of its Subsidiaries, and the related consolidated statements of income
and cash flows as of the end of such fiscal month and for the portion of the
Fiscal Year then ended, all certified on behalf of the Borrowers by an
appropriate Responsible Officer of the Borrower Representative as being complete
and correct and fairly presenting, in all material respects, in accordance with
GAAP, the financial position and the results of operations of Victor
Technologies and its Subsidiaries, subject to normal year-end adjustments and
absence of footnote disclosures.
4.2    Appraisals; Certificates; Other Information. The Borrowers shall furnish
to Agent and each Lender by Electronic Transmission:
(c)    together (i) with each delivery of financial statements pursuant to
subsection 4.1(a) and, with respect to only those financial statements required
to be delivered after the end of each Fiscal Quarter, subsection 4.1(b), a
management discussion and analysis report, in reasonable detail, signed by the
chief financial officer of the Borrower Representative, describing the
operations and financial condition of the Credit Parties and their Subsidiaries
for such Fiscal Quarter and the portion of the Fiscal Year then ended (or for
the Fiscal Year then ended in the case of annual financial statements), and (ii)
with each delivery of financial statements pursuant to subsections 4.1(a) and
4.1(b), a report setting forth in comparative form the corresponding figures for
the corresponding periods of the previous Fiscal Year and the corresponding
figures from the operating plan for the current Fiscal Year delivered pursuant
to subsection 4.2(k) and discussing the reasons for any significant variations;
(d)    concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, a fully and properly completed Compliance
Certificate in the form of Exhibit 4.2(b), certified on behalf of the Borrowers
by a Responsible Officer of the Borrower Representative;
(e)    promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;
(f)    as soon as available and in any event within ten (10) Business Days after
the end of each calendar month, and at any time when an Event of Default has
occurred and is continuing or Availability is less than the greater of (x)
$9,000,000 and (y) fifteen

42

--------------------------------------------------------------------------------

 

percent (15%) of the Aggregate Revolving Loan Commitment at such time, at such
other times as Agent may reasonably require, Borrowing Base Certificate,
certified on behalf of the Borrowers by a Responsible Officer of the Borrower
Representative, setting forth the Borrowing Base as at the end of the
most-recently ended fiscal month or as at such other date as Agent may
reasonably require;
(g)    concurrently with the delivery of the Borrowing Base Certificate, a
summary of Inventory by location and type with a supporting perpetual Inventory
report, in each case accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;
(h)    concurrently with the delivery of the Borrowing Base Certificate, a
monthly trial balance showing Accounts outstanding aged from invoice date as
follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
(i)    concurrently with the delivery of the Borrowing Base Certificate, an
aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
(j)    concurrently with the delivery of the Borrowing Base Certificate or when
an Event of Default shall have occurred and be continuing or Availability is
less than the greater of (x) $9,000,000 and (y) fifteen percent (15%) of the
Aggregate Revolving Loan Commitment at such time, at such more frequent
intervals as Agent may request from time to time (together with a copy of all or
any part of such delivery requested by any Lender in writing after the Effective
Date), collateral reports, including all additions and reductions (cash and
non-cash) with respect to Accounts of the Credit Parties in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion each of which shall be prepared by the
Borrower Representative as of the last day of the immediately preceding week;
(k)    to Agent, at the time of delivery of each of the monthly financial
statements delivered pursuant to subsection 4.1(b);
(i)    a reconciliation of the most recent Borrowing Base Certificate, general
ledger and month-end accounts receivable aging of each Borrower to such
Borrower’s general ledger and monthly financial statements delivered pursuant to
subsection 4.1(b), in each case, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

43

--------------------------------------------------------------------------------

 

(ii)    a reconciliation of the perpetual inventory by location to each
Borrower’s most recent Borrowing Base Certificate, general ledger and monthly
Financial Statements delivered pursuant to subsection 4.1(b), in each case,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion; and
(iii)    a reconciliation of the outstanding Loans as set forth in the monthly
loan account statement provided by Agent to each Borrower’s general ledger and
monthly Financial Statements delivered pursuant to subsection 4.1(b), in each
case, accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
(l)    at the time of delivery of each of the financial statements delivered
pursuant to Section 4.1, (i) a listing of government contracts of each Borrower
subject to the Federal Assignment of Claims Act of 1940 or any similar state or
municipal law; and (ii) a list of any applications for the registration of any
Patent, Trademark or Copyright filed by any Credit Party with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency, in each case in the foregoing clauses (i) and (ii), entered
into or filed in the prior Fiscal Quarter;
(m)    as soon as available after the end of each Fiscal Year, a preliminary
annual operating plan for Victor Technologies and its Subsidiaries, on a
consolidated basis, and within twenty (20) Business Days after the end of each
Fiscal Year, a final operating plan approved by the board of directors of Victor
Technologies, for the following Fiscal Year, which (i) includes a statement of
all of the material assumptions on which such plan is based, (ii) includes
monthly balance sheets, income statements and statements of cash flows for the
following year and (iii) integrates sales, gross profits, operating expenses,
operating profit, cash flow projections and Availability projections, all
prepared on the same basis and in similar detail as that on which operating
results are reported (and in the case of cash flow projections, representing
management’s good faith estimates of future financial performance based on
historical performance), and including plans for personnel, capital expenditures
and facilities;
(n)    promptly upon receipt thereof, copies of any reports submitted by the
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Credit Party made by such accountants, including any comment
letters submitted by such accountants to management of any Credit Party in
connection with their services;

44

--------------------------------------------------------------------------------

 

(o)    upon Agent’s request from time to time, the Credit Parties shall permit
and enable Agent to obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating the then Net Orderly Liquidation Value,
or such other value as determined by Agent, of all or any portion of the
Inventory of any Credit Party or any Subsidiary of any Credit Party; provided,
that unless an Event of Default has occurred and is continuing, Agent may only
obtain two such appraisals during any Fiscal Year; provided, further, that
notwithstanding any provision herein to the contrary, the Credit Parties shall
only be obligated to reimburse Agent for the expenses of such appraisals
occurring twice per year or more frequently so long as an Event of Default has
occurred and is continuing;
(p)    [Reserved];
(q)    to Agent, within two (2) Business Days after entering in such agreement
or amendment, copies of all Rate Contracts or amendments thereto;
(r)    [Reserved]; and
(s)    promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as Agent may from time to time
reasonably request.
4.3    Notices. The Borrowers shall notify promptly Agent of each of the
following (and in no event later than three (3) Business Days after a
Responsible Officer becoming aware thereof):
(a)    the occurrence or existence of any Default or Event of Default;
(b)    any breach or non‑performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;
(c)    any dispute, litigation, investigation, proceeding or suspension which
may exist at any time between any Credit Party or any Subsidiary of any Credit
Party and any Governmental Authority which would reasonably be expected to
result, either individually or in the aggregate, in Liabilities (excluding
damages relating to products liability claims other than claims for actual
damages) in excess of $500,000;

45

--------------------------------------------------------------------------------

 

(d)    the commencement of any litigation or proceeding affecting any Credit
Party or any Subsidiary of any Credit Party (i) in which the amount of damages
claimed or in which injunctive or similar relief is sought and which, in each
case, if adversely determined, would reasonably be expected to have a Material
Adverse Effect, or (ii) in which the relief sought is an injunction or other
stay of the performance of this Agreement, any other Loan Document or any
Related Agreement;
(e)    (i) the receipt by any Credit Party of any notice of material violation
of or potential material liability or similar notice under Environmental Law,
(ii)(A) unpermitted Releases, (B) the existence of any condition that could
reasonably be expected to result in violations of or Liabilities under, any
Environmental Law or (C) the commencement of, or any material change to, any
action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities, (iii)
the receipt by any Credit Party of notification that any property of any Credit
Party is subject to any Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities and (iv) any proposed acquisition or
lease of Real Estate, if such acquisition or lease would have a reasonable
likelihood of resulting in Material Environmental Liabilities;
(f)    (i) promptly, and in any event within ten (10) days, after any officer of
any ERISA Affiliate knows or has reason to know that a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan, a notice describing such waiver request and
any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto, and (ii) promptly, and in any event within ten (10) days after any
officer of any ERISA Affiliate knows or has reason to know that an ERISA Event
will or has occurred that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Title IV Plan pertaining thereto;
(g)    any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;
(h)    any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving any Credit Party if the same would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; and

46

--------------------------------------------------------------------------------

 

(i)    the creation, establishment or acquisition of any Subsidiary or the
issuance by or to any Credit Party of any Stock or Stock Equivalent (other than
issuances by Holdings of Stock or Stock Equivalents not requiring a mandatory
prepayment hereunder).
Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth reasonable details of the occurrence
referred to therein, and, if applicable, stating what action the Borrowers or
other Person proposes to take with respect thereto and at what time. Each notice
under subsection 4.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been breached or
violated.
4.4    Preservation of Corporate Existence, Etc. Each Credit Party shall, and
shall cause each of its Subsidiaries to:
(c)    preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrowers’
Subsidiaries, in connection with transactions permitted by Section 5.3;
(d)    preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;
(e)    preserve or renew all of its registered Trademarks, the non‑preservation
of which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and
(f)    conduct its business and affairs without knowing infringement of or
interference with any Intellectual Property of any other Person in any material
respect and shall comply in all material respects with the material terms of its
IP Licenses.
4.5    Maintenance of Property. Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, and preserve all its material Real
Property and personal property which is used or useful in its business in good
working order and condition, ordinary wear and tear excepted and shall make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

47

--------------------------------------------------------------------------------

 

4.6    Insurance.
(a)    Each Credit Party shall (i) maintain or cause to be maintained in full
force and effect all policies of insurance of any kind with respect to the
property and businesses of the Credit Parties (including policies of life, fire,
theft, product liability, public liability, Flood Insurance (solely with respect
to Real Property for which a Mortgage is delivered to Agent in accordance
herewith), property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Borrowers) of a nature and providing
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of the business of the Credit Parties and (ii) cause all
such insurance relating to any property or business of any Credit Party to name
Agent as additional insured or loss payee, as appropriate. All policies of
insurance on real and personal property of the Credit Parties will contain an
endorsement, in form and substance acceptable to Agent, showing loss payable to
Agent (Form CP 1218 or equivalent) and extra expense and business interruption
endorsements. Such endorsement, or an independent instrument furnished to Agent,
will provide that the insurance companies will give Agent at least 30 days’
prior written notice before any such policy or policies of insurance shall be
altered or canceled and that no act or default of the Credit Parties or any
other Person shall affect the right of Agent to recover under such policy or
policies of insurance in case of loss or damage. Subject to the Intercreditor
Agreement, each Credit Party shall direct all present and future insurers under
its “All Risk” policies of property insurance to pay all proceeds payable
thereunder directly to Agent. If any such insurance proceeds are paid by check,
draft or other instrument payable to any Credit Party and Agent jointly, Agent
may endorse such Credit Party’s name thereon and do such other things as Agent
may deem advisable to reduce the same to cash. Agent reserves the right at any
time, upon review of each Credit Party’s risk profile, to require additional
forms and limits of insurance. Notwithstanding the requirement in subsection (i)
above, Federal Flood Insurance shall not be required for (x) Real Estate not
located in a Special Flood Hazard Area, or (y) owned Real Estate located in a
Special Flood Hazard Area in a community that does not participate in the
National Flood Insurance Program.
(b)    If the Credit Parties fail to maintain the insurance coverage required by
Section 4.6(a) above, Agent may purchase insurance at the Credit Parties’
expense to protect Agent’s and Lenders’ interests in the Credit Parties’ and
their Subsidiaries’ properties. This insurance may, but need not, protect the
Credit Parties’ and their Subsidiaries’ interests. The coverage that Agent
purchases may not pay any claim that any Credit Party or any Subsidiary of any
Credit Party makes or any claim that is made against such Credit Party or any
Subsidiary in connection with said Property. The Borrowers may later cancel any
insurance purchased by Agent, but only after providing Agent with evidence that
there has

48

--------------------------------------------------------------------------------

 

been obtained insurance as required by this Agreement. If Agent purchases
insurance, the Credit Parties will be responsible for the costs of that
insurance, including interest and any other charges Agent may impose in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Borrowers may be able to obtain on their own.
4.7    Payment of Obligations. Such Credit Party shall pay, discharge and
perform as the same shall become due and payable:
(a)    all tax liabilities, assessments and governmental charges or levies upon
it or its Property, unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which (other than in the case of
an Australian Credit Party) stay the filing or enforcement of any Lien and for
which adequate reserves in accordance with GAAP are being maintained by such
Person; and (ii) the aggregate Liabilities secured by such Lien do not exceed
$1,000,000; and
(b)    payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.
4.8    Compliance with Laws. Each Credit Party shall, and shall cause each of
its Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
4.9    Inspection of Property and Books and Records. Each Credit Party shall
maintain books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made. Each Credit Party shall
with respect to each owned, leased, or controlled property, during normal
business hours and upon reasonable advance notice (unless an Event of Default
shall have occurred and be continuing, in which event no notice shall be
required and Agent shall have access at any and all times during the continuance
thereof): (a) provide access to such property to Agent and any of its Related
Persons, from time to time, but no more frequently than twice in any Fiscal
Year, and in all cases accompanied by a representative of a Credit Party,
(unless an Event of Default shall have occurred and be continuing, in which
event as frequently as Agent determines to be appropriate); and (b) permit Agent
and any of its Related Persons to conduct field examinations, audit, inspect and
make extracts and copies (or take originals if reasonably necessary) from all of
such Credit Party’s books and records, and evaluate and make physical
verifications of the Inventory and other Collateral in any reasonable manner, in
each instance, at the Credit Parties’ expense; provided the Credit Parties shall
only be obligated to reimburse Agent for the expenses for two such visits, field
examinations, audits and inspections per

49

--------------------------------------------------------------------------------

 

Fiscal Year or more frequently if an Event of Default has occurred and is
continuing. Any Lender may accompany Agent or its Related Persons in connection
with any inspection at such Lender’s expense.
4.10    Use of Proceeds. The Borrowers shall use the proceeds of the Loans
solely as follows: (a) to pay on the Effective Date the purchase price for the
Effective Date Acquisition, (b) to pay costs and expenses of the Related
Transactions and costs and expenses required to be paid pursuant to Section 2.1,
and (c) for working capital, capital expenditures and other general corporate
purposes not in contravention of any Requirement of Law and not in violation of
this Agreement.
4.11    Cash Management Systems. Each Credit Party (other than an Australian
Credit Party) shall enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements
providing for “springing” cash dominion with respect to each deposit,
securities, commodity or similar account maintained by such Person (other than
(x) any payroll account so long as such payroll account is a zero balance
account and withholding tax and fiduciary accounts or (y) other deposit,
securities, commodity or similar accounts holding, in the aggregate, not more
than $500,000 at any one time) as of or after the Effective Date. With respect
to accounts subject to “springing” Control Agreements, Agent shall not deliver
to the relevant depository, securities intermediary or commodities intermediary
a notice or other instruction which provides for exclusive control over such
account by Agent unless a Dominion Period is continuing. The Credit Parties
shall not maintain cash on deposit in disbursement accounts in excess of
outstanding checks and wire transfers payable from such accounts and amounts
necessary to meet minimum balance requirements. Each Australian Credit Party
shall cause each deposit, securities, commodity or similar account maintained by
such Person (other than (x) any payroll account so long as such payroll account
is a zero balance account and withholding tax and fiduciary accounts or (y)
other deposit, securities, commodity or similar accounts holding, in the
aggregate, not more than $500,000 at any one time) to constitute an Australian
Blocked Account.
4.12    Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a landlord agreement or bailee, as applicable, from the lessor
of each leased property, or bailee in possession of any Collateral with respect
to each location where any Collateral is stored or located, which agreement
shall be reasonably satisfactory in form and substance to Agent.
4.13    Further Assurances.
Promptly upon request by Agent, the Credit Parties shall take such additional
actions and execute such documents as Agent may reasonably require from time to
time in order

50

--------------------------------------------------------------------------------

 

(i) to carry out more effectively the purposes of this Agreement or any other
Loan Document, (ii) to subject to the Liens created by any of the Collateral
Documents any of the Properties, rights or interests of the Credit Parties
covered by any of the Collateral Documents and (iii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby. Without limiting the generality of the
foregoing and except as otherwise approved in writing by Required Lenders, as
listed on Schedule 4.13, the Credit Parties shall promptly cause each of their
Domestic Subsidiaries (other than Domestic Subsidiaries owned indirectly through
a Foreign Subsidiary or a Domestic Subsidiary substantially all of whose assets
constitute Stock or Stock Equivalents of Foreign Subsidiaries), Victor
Technologies Australia Pty Ltd. and Cigweld Pty Ltd, to guaranty the Obligations
and to cause each such Subsidiary to grant to Agent, for the benefit of the
Secured Parties, a security interest in, subject to the Intercreditor Agreement
and the limitations hereinafter set forth, substantially all of such
Subsidiary’s Property to secure such guaranty. Furthermore and except as
otherwise approved in writing by Required Lenders, each Credit Party shall
promptly pledge all of the Stock and Stock Equivalents of each of its Domestic
Subsidiaries (other than Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary) and First Tier Foreign Subsidiaries (provided that with
respect to any First Tier Foreign Subsidiary such pledge shall be limited to
sixty-five percent (65%) of such Foreign Subsidiary’s outstanding voting Stock
and Stock Equivalents and one hundred percent (100%) of such Foreign
Subsidiary’s outstanding non-voting Stock and Stock Equivalents), in each
instance, to Agent, for the benefit of the Secured Parties, to secure the
Obligations. For the avoidance of doubt, unless otherwise agreed to by Borrower
Representative, only those Domestic Subsidiaries or Foreign Subsidiaries listed
on Schedule 4.13 shall, on the Effective Date, grant a security interest in such
Subsidiary’s Property, pledge the Stock or Stock Equivalent of a Subsidiary or
have their Stock or Stock Equivalent pledged by any Credit Party; provided, that
(x) none of C&G Merger Co., Thermadyne Cylinder Co. and C&G Systems Holding,
Inc. shall be required to guaranty the Obligations, grant a security interest in
their Property or pledge the Stock or Stock Equivalent of a Subsidiary and (y)
C&G Merger Co. shall not be required to have its Stock or Stock Equivalent
pledged by any Credit Party. In connection with each pledge of Stock and Stock
Equivalents evidenced by a certificate, the Credit Parties shall deliver, or
cause to be delivered, to Agent, stock powers with respect thereto, as
applicable, duly executed in blank. In the event any Credit Party acquires any
Real Estate with a fair market value in excess of $1,000,000, such Person shall
execute and/or deliver, or cause to be executed and/or delivered, to Agent (with
regard to such Real Estate located in the United States and only to the extent
customary in any other jurisdiction), (v) in the case of Real Estate owned by a
Credit Party within 45 days of such Acquisition, an appraisal complying with
FIRREA if required thereunder, (w) within forty-five days of receipt of notice
from Agent that Real Estate is located in a Special Flood Hazard Area, Federal
Flood Insurance as required by

51

--------------------------------------------------------------------------------

 

Section 4.6, (x) a fully executed Mortgage, in form and substance reasonably
satisfactory to Agent together with an A.L.T.A. lender’s title insurance policy
issued by a title insurer reasonably satisfactory to Agent, in form and
substance and in an amount reasonably satisfactory to Agent insuring that the
Mortgage is a valid and enforceable first priority Lien on the respective
property, free and clear of all defects, encumbrances and Liens other than
Permitted Liens and liens in existence at the time of the acquisition, (y) in
the case of Real Estate owned by a Credit Party within forty-five days of such
Acquisition, then current A.L.T.A. surveys, certified to Agent by a licensed
surveyor only if required to allow the issuer of the lender’s title insurance
policy to issue such policy without a survey exception and (z) an environmental
site assessment prepared by a qualified firm reasonably acceptable to Agent, in
form and substance satisfactory to Agent. In addition to the obligations set
forth in Sections 4.6 and 4.13(w), within forty-five days after written notice
from Agent to Credit Parties that any Real Estate is located in a Special Flood
Hazard Area, Credit Parties shall satisfy the Federal Flood Insurance
requirements of Section 4.6. As to any leasehold or occupancy interest acquired
by a Credit Party, the requirements of this Section 4.13 shall be waived if the
applicable lease or occupancy agreement does not permit the same and the
landlord fails to permit the same after reasonable efforts by the Credit
Parties.
Notwithstanding anything to contrary, in the event that any Credit Party forms
or acquires a Subsidiary, the Credit Parties shall comply with the applicable
guaranty, grant and pledge requirements of this Section 4.13 within thirty (30)
days after the date of formation, acquisition or other triggering event, as
applicable, (or such longer period as the Agent may agree in its sole
discretion).
4.14    Environmental Matters. Each Credit Party shall comply with, and maintain
its Real Estate, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance) or that
is required by orders and directives of any Governmental Authority except where
the failure to comply would not reasonably be expected to, individually or in
the aggregate, result in a Material Environmental Liability. Without limiting
the foregoing, if an Event of Default is continuing or if Agent at any time has
a reasonable basis to believe that there exist violations of Environmental Laws
by any Credit Party or that there exist any Environmental Liabilities that in
each case could be reasonably be expected to result in Material Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, and allow Agent and its Related Persons access
to such Real Estate for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as Agent may from time to time
reasonably request. Such audits, assessments and reports, to the extent not
conducted by Agent or any of its Related Persons, shall be conducted and

52

--------------------------------------------------------------------------------

 

prepared by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent.
ARTICLE V.    
NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
5.1    Limitation on Liens. No Credit Party shall directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):
(t)    any Lien existing on the Property of a Credit Party on the Effective Date
and set forth in Schedule 5.1 securing Indebtedness permitted by subsection
5.5(c), including replacement Liens on the Property currently subject to such
Liens securing Indebtedness permitted by subsection 5.5(c);
(u)    any Lien created under any Loan Document;
(v)    Liens for taxes, fees, assessments or other governmental charges (i) that
are not more than 30 days past due or remain payable without penalty, or (ii)
the non‑payment of which is permitted by Section 4.7 or which are otherwise
bonded, insured over or guaranteed and being disputed in good faith and by
appropriate proceedings diligently prosecuted, which proceedings (other than in
the case of an Australian Credit Party) have the effect of preventing the
forfeiture or sale of the Property subject thereto and for which adequate
reserves in accordance with GAAP are being maintained;
(w)    Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other similar Liens arising in the Ordinary Course
of Business which are not past due by more than 60 days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;
(x)    Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure

53

--------------------------------------------------------------------------------

 

the performance of tenders, statutory obligations, surety, stay, customs and
appeals bonds, bids, leases, governmental contract, trade contracts, performance
and return of money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money) or to secure liability to
insurance carriers;
(y)    Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges permitted by clause
(c) above), that do not constitute an Event of Default under Section 7.1(h);
(z)    easements, rights‑of‑way, zoning and other restrictions, encroachments,
minor defects or other irregularities in title, and other similar encumbrances
incurred in the Ordinary Course of Business which, in the aggregate, do not
interfere in any material respect with the conduct of the businesses of any
Credit Party or any Subsidiary of the Credit Parties or could not reasonably be
expected to have a Material Adverse Effect;
(aa)    Liens on any Property acquired or improved or held by any Credit Party
or any Subsidiary of any Credit Party securing Indebtedness incurred or assumed
(including any Permitted Refinancing thereof) for the purpose of financing (or
refinancing) all or any part of the cost of acquiring or improving such Property
and permitted under subsection 5.5(d); provided that (i) any such Lien attaches
to such Property concurrently with or within 90 days after the acquisition
thereof, (ii) such Lien attaches solely to the Property so acquired in such
transaction and the proceeds thereof, and (iii) the principal amount of the
Indebtedness secured thereby does not exceed 100% of the cost of such Property;
provided, further, that individual financing of equipment provided by a single
lender may be cross-collateralized to other financings of equipment provided
solely by such lender;
(bb)    Liens securing Capital Lease Obligations permitted under subsection
5.5(d);
(cc)    any interest or title of a lessee, a mortgage on the leasehold interest
of any lessee, lessor or sublessor under any lease permitted or not prohibited
by this Agreement;
(dd)    non-exclusive IP Licenses granted by a Credit Party and leases or
subleases (by a Credit Party as lessor or sublessor) to third parties in the not
materially interfering with the business of the Credit Parties or any of their
Subsidiaries in the aggregate;
(ee)    Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code;

54

--------------------------------------------------------------------------------

 

(ff)    Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
(gg)    (i) Liens in favor of customs and revenue authorities arising as a
matter of law that secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business and (ii) pledges and
deposits to secure reimbursement or indemnification obligations in respect of
letters of credit (other than Letters of Credit) or bank guarantees issued to
secure payment of custom duties in connection with the importation of goods;
(hh)    Liens securing Indebtedness permitted under Section 5.5(f) and any
Permitted Refinancing thereof;
(ii)    Liens that are contractual rights of set-off relating to any bankers
automated payment facilities; ;
(jj)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, rights of set-off or similar rights; and
(kk)    Liens consisting of deposits with providers of Rate Contracts as
collateral for obligations under such Rate Contracts in an aggregate amount not
to exceed $1,000,000 at any time on deposit.


5.2    Disposition of Assets. No Credit Party shall directly or indirectly,
sell, assign, lease, convey, transfer or otherwise dispose of (whether in one or
a series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:
(j)    dispositions of inventory, supplies, materials and worn-out or surplus
equipment (including Intellectual Property contained therein), no longer useful
in the business of Holdings or any of its Subsidiaries, all in the Ordinary
Course of Business;
(k)    dispositions (other than of (i) the Stock of any Subsidiary of any Credit
Party to a Person other than another Credit Party or (ii) any Accounts of any
Credit Party) not otherwise permitted hereunder which are made for fair market
value; provided, that (x) at the time of any such disposition, no Event of
Default shall exist or shall result from such disposition, (y) not less than
seventy-five percent (75%) of the aggregate sales price from such disposition
shall be paid in cash; provided that the amount of any Indebtedness that is
assumed by the transferee shall be deemed cash and (z) the aggregate

55

--------------------------------------------------------------------------------

 

fair market value of all assets so sold by the Credit Parties, together, shall
not exceed in any Fiscal Year $5,000,000;
(l)    dispositions of Cash Equivalents;
(m)    transactions permitted under Section 5.1(k) and Section 5.3;
(n)    (i) sales, transfer, leases or other dispositions of assets to a Credit
Party or (ii) sales, transfer, leases or other dispositions of assets to
Subsidiaries that are not Credit Parties (it being understood that any such
sale, transfer, lease or other disposition shall constitute an Investment
subject to the restrictions set forth in Section 5.4(g) hereof);
(o)    sale and leaseback transactions permitted under Section 5.18;
(p)    Investments permitted under Section 5.4;
(q)    the sale or disposition on a non-recourse basis of past due Accounts as
to which the Account Debtor (x) is not a Credit Party and (y) has become (or, in
the reasonable judgment of the Borrowers, is likely to become) subject to the
operation of any law relating to insolvency, bankruptcy or liquidation in any
country or territory in which it carries on business or the jurisdiction of
whose courts any part of its assets is subject; provided that such Accounts were
not included as Eligible Accounts in the Borrowing Base Certificate most
recently delivered; and
(r)    dispositions of any Property listed on Schedule 5.2.
5.3    Consolidations and Mergers. No Credit Party shall consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except upon not less than five (5) Business Days prior written notice to Agent,
(a) any Subsidiary of a Borrower may merge with, or dissolve or liquidate into,
a Borrower or a Wholly-Owned Subsidiary of a Borrower which is both a Domestic
Subsidiary and a Credit Party, provided that such Borrower or such Wholly-Owned
Subsidiary which is a Domestic Subsidiary shall be the continuing or surviving
entity and all actions required to maintain perfected Liens on the Stock of the
surviving entity and other Collateral in favor of Agent to secure the
Obligations shall have been completed and (b) any Credit Party may merge with,
or dissolve or liquidate into or convey, transfer or lease or otherwise dispose
of all or substantially all of its assets, in each case, to another Credit
Party; provided that both Credit Parties are organized under the laws of the
same country and all actions required to maintain perfected Liens on the Stock
of the surviving

56

--------------------------------------------------------------------------------

 

entity and other Collateral in favor of Agent to secure the Obligations shall
have been completed.
5.4    Acquisitions; Loans and Investments. No Credit Party shall (i) purchase
or acquire, or make any commitment to purchase or acquire any Stock or Stock
Equivalents, or any obligations or other securities of, or any interest in, any
Person, including the establishment or creation of a Subsidiary, or (ii) make or
commit to make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including without limitation, by way of merger,
consolidation or other combination or (iii) make or purchase, or commit to make
or purchase, any advance, loan, extension of credit or capital contribution to
or any other investment in, any Person including a Borrower, any Affiliate of a
Borrower or any Subsidiary of a Borrower (the items described in clauses (i),
(ii) and (iii) are referred to as “Investments”), except for:
(a)    Investments in cash and Cash Equivalents;
(b)    (x) Investments by any Credit Party in or to any other Credit Party
(other than Holdings or any Australian Credit Party), (y) Investments by any
Credit Party which is a Foreign Subsidiary in or to any other Credit Party which
is a Foreign Subsidiary (provided that both such Foreign Subsidiaries are
organized under the laws of the same country) and (z) Investments in an
aggregate principal amount not to exceed Aus$25,000,000 consisting of
intercompany loans made by Holdings and/or VT International to Victor
Technologies Australia Pty Ltd. (“VT Australia”), as applicable, in connection
with the recapitalization of VT Australia occurring during the Fiscal Year
ending on December 31, 2010; provided, that, in connection with any such
Investment by a Credit Party in the form of any extension of credit: (i) if any
Credit Party executes and delivers to any Borrower or Credit Party a note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing by such Credit Party, subject to the Intercreditor Agreement,
that Intercompany Note shall be pledged and delivered to Agent pursuant to the
Guaranty and Security Agreement as additional collateral security for the
Obligations; (ii) each Credit Party shall accurately record all intercompany
transactions on its books and records as required by GAAP; and (iii) at the time
any such intercompany loan or advance is made by any Borrower to any other
Credit Party and after giving effect thereto, each such Borrower shall be
Solvent;
(c)    Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2(b) and Section
5.3;

57

--------------------------------------------------------------------------------

 

(d)    Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;
(e)    Investments existing on the Effective Date and set forth in Schedule 5.4;
(f)    loans or advances to employees permitted under Section 5.6;
(g)    any Credit Party may (x) make Investments in any non-wholly-owned
Domestic Subsidiary or any other Person organized under the laws of a state of
the United States which, in each case, is not a Credit Party in an amount not to
exceed $2,500,000 outstanding at any time, (y) make Investments in, or create,
any wholly-owned Foreign Subsidiary and (z) make Investments in any joint
venture; provided that, in the case of (y) and (z) above:
(vi)    the aggregate amount of such Investments funded after the Effective Date
permitted by clauses (y) and (z) of subsection 5.4(g) outstanding from time to
time, (the “Outstanding Investment Amount”) shall not exceed $30,000,000;
provided that when calculating the Outstanding Investment Amount at any point in
time, the amount of such investments shall be reduced by the total of the
amounts distributed on and after the after the Effective Date to any Credit
Party on account of such Investments made in such wholly-owned Foreign
Subsidiaries or joint ventures, even if such reduction reduces the Outstanding
Investment Amount to less than $0; and
(vii)    65% of the stock of any such direct wholly-owned Foreign Subsidiary
(except in that in the case of an Australian Credit Party, 100% of such stock)
shall be pledged to secure the Obligations;
(h)    Permitted Acquisitions;
(i)    Rate Contracts permitted under Section 5.9;
(j)    Investments resulting from pledges or deposits consisting of Permitted
Liens;
(k)    Investments resulting from pledges and deposits referred to in Sections
5.3 and 5.4(b); and
(l)    other Investments by the Credit Parties in an aggregate amount
outstanding at any time (valued at the time of the making thereof, and without
giving effect to any write-downs or write-offs thereof) not to exceed
$10,000,000 (plus any interest,

58

--------------------------------------------------------------------------------

 

dividends, distributions and returns of capital actually received by the Credit
Parties in respect of Investments made pursuant to this clause (l) after the
Effective Date); provided, that if (i) the aggregate principal amount of
Revolving Loans outstanding after giving pro forma effect to such Investments is
less than $10,000,000, (ii) no Event of Default has occurred and is continuing,
(iii) (x) average daily Availability for the consecutive ninety (90)-day period
ending on the date such Investment is made, (y) projected average daily
Availability for the consecutive ninety (90) day-period commencing on the date
such Investment is made, and (z) Availability at the time such Investment is
made, in each case, after giving pro forma effect thereto, is not less than the
greater of (1) $12,000,000 and (2) twenty percent (20%) of the Aggregate
Revolving Loan Commitment at such time, and (iv) Agent shall have received a
Covenant Certificate demonstrating that Fixed Charge Coverage Ratio as of the
last day of the consecutive twelve-fiscal month period most recently ended prior
to the date such Investment is made for which financial statements have been
delivered pursuant to Section 4.1(b) is not less than 1.20 to 1.00, then the
amount of such Investment shall not be limited and may exceed the $10,000,000
limitation set forth above.
5.5    Limitation on Indebtedness. No Credit Party shall create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:
(c)    the Obligations;
(d)    Contingent Obligations with respect to (i) any Indebtedness permitted to
be incurred under this Agreement, (ii) operating leases and other obligations of
any Credit Party or any Subsidiary of a Credit Party not constituting
Indebtedness enters into in the Ordinary Course of Business, and (iii)
guarantees (other than guarantees of Indebtedness) entered into in the Ordinary
Course of Business;
(e)    Indebtedness existing on the Effective Date and set forth in Schedule
5.5;
(f)    Indebtedness not to exceed the principal amount $30,000,000 in the
aggregate at any time outstanding, consisting of Capital Lease Obligations,
mortgage financing for purchase money Indebtedness or secured by Liens permitted
by subsection 5.1(h) and Permitted Refinancings thereof;
(g)    unsecured intercompany Indebtedness permitted pursuant to subsection
5.4(b) or (g);
(h)    (i) Indebtedness under the Indenture not to exceed the sum of (x)
$260,000,000 in the aggregate principal amount at any time outstanding, plus (y)
the amount

59

--------------------------------------------------------------------------------

 

of Initial Additional Senior Notes Indebtedness at any time outstanding;
provided, that an unlimited amount of additional Indebtedness under the
Indenture (“Additional Senior Notes Indebtedness”) shall be permitted under this
clause (f) if the following conditions are satisfied: (1) no Event of Default
has occurred and is continuing, (2) such Additional Senior Notes Indebtedness
shall be on terms and conditions substantially similar to those governing the
Senior Notes, (3) 100% of the Net Issuance Proceeds of such Additional Senior
Notes Indebtedness shall be used (x) as consideration paid or payable in
connection with Permitted Acquisitions, (y) to fund the making of a Restricted
Payment pursuant to Section 5.11(j) and in accordance with the terms of the
Indenture, and/or (z) for any other purpose permitted under this Agreement, and
(4) Agent shall have received a Covenant Certificate demonstrating that both
before and after giving pro forma effect to the incurrence of any such
Additional Senior Notes Indebtedness, (x) the Fixed Charge Coverage Ratio is not
less than 1.20 to 1.00, (y) the Leverage Ratio is not greater than 4.75 to 1.00,
in each case, as of the last day of the consecutive twelve-fiscal month period
most recently ended prior to the date such Additional Senior Notes Indebtedness
is incurred for which financial statements have been delivered pursuant to
Section 4.1(b), and (z) Availability on the date of incurrence of such
Additional Senior Notes Indebtedness shall not be less than the greater of (A)
$24,000,000 and (B) forty percent (40%) of the Aggregate Revolving Loan
Commitment at such time, and (ii) any Permitted Refinancing of any Indebtedness
permitted by clause (i) above;
(i)    Indebtedness of Credit Parties that are Foreign Subsidiaries (excluding
Capital Lease Obligations) in an aggregate outstanding principal amount not to
exceed $5,000,000 and any Permitted Refinancing thereof;
(j)    (i) other unsecured Indebtedness not exceeding $100,000,000 in an
aggregate principal amount at any time outstanding so long (i) as 100% of the
Net Issuance Proceeds of such Indebtedness are used (x) to refinance or repay
Indebtedness under the Senior Note Documents or Additional Senior Notes
Indebtedness, (y) as consideration paid or payable in connection with Permitted
Acquisitions or (z) to fund any Investments permitted under Section 5.4, (ii)
Agent shall have received a Covenant Certificate demonstrating that after giving
pro forma effect to the incurrence of any such Indebtedness, (x) Fixed Charge
Coverage Ratio is not less than 1.20 to 1.00 and (y) Leverage Ratio is not
greater than 4.75 to 1.00, in each case, as of the last day of the consecutive
twelve-fiscal month period most recently ended prior to the date such
Indebtedness is incurred for which financial statements have been delivered
pursuant to Section 4.1(b), and (ii) any Permitted Refinancing of any
Indebtedness permitted by clause (i) above;
(k)    Indebtedness pursuant to Rate Contracts permitted pursuant to Section
5.9;

60

--------------------------------------------------------------------------------

 

(l)    Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to any Credit Party or Subsidiary
of any Credit Party, pursuant to reimbursement or indemnification obligations to
such Person, and incurred in the Ordinary Course of Business;
(m)    Indebtedness owed to any other Credit Party, to the extent permitted by
Section 5.4; provided that Indebtedness of any Credit Party to any Credit Party
or Subsidiary of a Credit Party shall be subordinated to the Obligations ;
(n)    (i) Indebtedness thereof in respect of (x) financing of insurance
premiums, performance bonds, warranty bonds, bid bonds, appeal bonds, surety
bonds and completion or performance guarantees and similar obligations, and (y)
letters of credit, bank guarantees, banker’s acceptances and similar instruments
issued as security for or in lieu of Indebtedness described in clause (x), in
each case provided in the Ordinary Course of Business, including Indebtedness
arising out of advances on exports, advances on imports, advances on trade
receivables, customer prepayments and similar transactions in the Ordinary
Course of Business and (ii) any Permitted Refinancing of any Indebtedness
permitted by clause (i) above;
(o)    Indebtedness arising from (i) the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn, or any other payment
request or instruction made by any other means, against insufficient funds in
the Ordinary Course of Business and (ii) corporate credit card programs, netting
services or other cash management services in the Ordinary Course of Business;
(p)    assumed Indebtedness in connection with a Permitted Acquisition and any
Permitted Refinancing thereof not exceeding $5,000,000;
(q)    Indebtedness arising from agreements of any Credit Party providing for
indemnification, adjustment of purchase price, or similar obligations, in each
case, incurred in connection with the disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition; and
(r)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (o) above.

61

--------------------------------------------------------------------------------

 

5.6    Employee Loans and Transactions with Affiliates. No Credit Party shall
enter into any transaction with any Affiliate of a Borrower or of any such
Subsidiary, except:
(c)    as expressly permitted by this Agreement;
(d)    in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary;
(e)    loans or advances to employees of Credit Parties for travel,
entertainment and relocation expenses and other ordinary business purposes in
the Ordinary Course of Business not to exceed $1,000,000 in the aggregate
outstanding at any time;
(f)    non-cash loans or advances made by Holdings to employees of Credit
Parties that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Holdings;
(g)    dividends permitted by Section 5.11;
(h)    Investments permitted by Sections 5.4(b), (f), and (g);
(i)    sales of Stock of Holdings to Affiliates of the Credit Parties not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith;
(j)    any transaction with an Affiliate where the only consideration paid by
any Credit Party is Stock of Holdings;
(k)    (x) the transactions as contemplated by the Related Documents and (y) the
reimbursement of fees and expenses incurred by Sponsor and its Affiliates in
connection with the transactions on the Effective Date in an amount set forth in
the funds flow memorandum delivered by Credit Parties to Agent prior to the
Effective Date;
(l)    any transaction permitted by Section 5.7; and
(m)    transactions existing as of the Effective Date as described in Schedule
5.6.
All such transactions in excess of $500,000 and existing as of the Effective
Date are described in Schedule 5.6.

62

--------------------------------------------------------------------------------

 

5.7    Management Fees and Compensation. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, pay any management, consulting or
similar fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party except:
(a)    payment of compensation to officers and employees for actual services
rendered to the Credit Parties and their Subsidiaries in the Ordinary Course of
Business;
(b)    payment of reasonable and customary directors’ fees and reimbursement of
actual out-of-pocket expenses incurred in connection with attending board of
director meetings;
(c)    payment of a management fee to Sponsor pursuant to the Management
Agreement not to exceed, for each Fiscal Year, the greater of (x) $1,500,000 and
(y) 2.5% of EBITDA for such Fiscal Year, payable in advance in quarterly
installments on each March 31, June 30, September 30 and December 31 (or if any
such date is not a Business Day, on the last Business Day preceding such date);
provided, that in the event the payments of such management fee are less than
the greater of (x) $1,500,000 and (y) 2.5% of EBITDA for any Fiscal Year, the
Sponsor shall be paid an additional amount equal to such discrepancy for such
Fiscal Year; provided, however, that the fees described in this clause (c) shall
not be paid during any period while an Event of Default has occurred and is
continuing or would arise as a result of such payment; provided, further any
fees not paid due to the existence of an Event of Default shall be deferred and
may be paid when no Event of Default exists;
(d)    reimbursement of reasonable out-of-pocket costs and expenses required to
be paid pursuant to the Management Agreement;
(e)    so long as no Event of Default has occurred and is continuing, investment
banking fees in connection with any Acquisition in accordance with the terms of
the Management Agreement as in affect on the Effective Date; and
(f)    any transaction permitted by Section 5.6.
5.8    Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

63

--------------------------------------------------------------------------------

 

5.9    Rate Contracts. No Credit Party shall enter into a Rate Contract other
than Rate Contracts entered into in the Ordinary Course of Business for bona
fide hedging purposes and not for speculation.
5.10    Compliance with ERISA. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, no ERISA
Affiliate shall cause or suffer to exist (a) any event that could result in the
imposition of a Lien on any asset of a Credit Party with respect to any Title IV
Plan or Multiemployer Plan or (b) any other ERISA Event.
5.11    Restricted Payments. No Credit Party shall (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent, (ii)
purchase, redeem or otherwise acquire for value any Stock or Stock Equivalent
now or hereafter outstanding or (iii) make any prepayment of principal of,
payment of premium, if any, or early redemption, exchange, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, Subordinated
Indebtedness (the items described in clauses (i), (ii) and (iii) above are
referred to as “Restricted Payments”); except that a Borrower or any
Wholly-Owned Subsidiary of a Borrower may make Restricted Payments to a Borrower
or any Wholly-Owned Subsidiary of a Borrower, and except that:
(a)    Holdings may declare and make Restricted Payments payable solely in its
Stock or Stock Equivalents; and
(b)    payments to Holdings to permit Holdings, and the subsequent use of such
payments by Holdings (or its direct or indirect parent), to repurchase or redeem
Stock of Holdings or any direct or indirect parent thereof held by former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates) of any Credit Party, upon their death, disability,
retirement, severance or termination of employment or service; provided that the
aggregate cash consideration paid for all such redemptions and payments shall
not exceed, in any Fiscal Year, the sum of (x) $3,000,000, plus (y) the amount
of any Net Issuance Proceeds received by or contributed to any Credit Party from
the issuance and sale since the Effective Date of Stock of Holdings or any
direct or indirect parent thereof to officers, directors or employees of any
Credit Party that have not been used to make any repurchases, redemptions or
payments under this clause (b) or utilized to make acquisitions under
Section 5.6(h), plus (z) the net cash proceeds of any “key-man” life insurance
policies of any Credit Party that have not been used to make any repurchases,
redemptions or payments under this clause (b); provided all of the following
conditions are satisfied:
(i)    no Default or Event of Default has occurred and is continuing or would
arise as a result of such Restricted Payment; and

64

--------------------------------------------------------------------------------

 

(ii)    after giving effect to such Restricted Payment, the Credit Parties are
in compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered.
(c)    whether or not an Event of Default has occurred or is continuing, in the
event the Credit Parties file a consolidated, combined, unitary or similar type
income tax return with Holdings, the Credit Parties may make distributions to
Holdings to permit Holdings to pay federal and state income and franchise taxes
then due and payable and other similar licensing expenses incurred in the
Ordinary Course of Business provided, that the amount of such distribution shall
not be greater than the amount of such taxes or expenses that would have been
due and payable by the Credit Parties and their relevant Subsidiaries had the
Credit Parties not filed a consolidated, combined, unitary or similar type
return with Holdings;
(d)    (i) to the extent actually used by Holdings to pay such taxes, costs and
expenses, payments by the Credit Parties to or on behalf of Holdings in an
amount sufficient to pay fees required to maintain the legal existence of
Holdings and (ii) payments by the Credit Parties to or on behalf of Holdings in
an amount sufficient to pay out-of-pocket legal, accounting and filing costs and
other expenses in the nature of overhead in the Ordinary Course of Business of
Holdings, in the case of clauses (i) and (ii) in an aggregate amount not to
exceed $1,000,000 in any Fiscal Year;
(e)    the payments contemplated by Sections 5.7(a), (b) and (c), subject to the
limitations set forth therein;
(f)    dividends to Holdings (or any direct or indirect parent thereof) the
proceeds of which are used to make cash payments in lieu of issuing fractional
shares in connection with the exercise of warrants, options, or other securities
convertible into or exchangeable for Stock in an amount not to exceed $10,000 in
any Fiscal Year;
(g)    dividends constituting non-cash repurchases of Stock of Holdings (or any
direct or indirect parent thereof) deemed to occur upon exercise of stock
options or warrants (or equivalent) if such Stock represent a portion of the
exercise price of such options or warrants;
(h)    any non-Wholly-Owned Subsidiary of a Credit Party may declare and make
dividend payments and other distributions so long as a Borrower or any
Wholly-Owned Subsidiary of Holdings receives its pro rata share of such dividend
or other distribution;

65

--------------------------------------------------------------------------------

 

(i)    Restricted Payments with respect to Subordinated Indebtedness to the
extent permitted by the relevant subordination agreement; and
(j)    So long as no Event of Default has occurred and is continuing, Restricted
Payments to Holdings for distribution by Holdings to its direct or indirect
parent in an amount not to exceed $10,000,000 for any consecutive twelve-fiscal
month period; provided that: (i) (x) average daily Availability for the
consecutive ninety (90)-day period ending on the date such Restricted Payment is
made, (y) projected average daily Availability for the consecutive ninety (90)
day-period commencing on the date such Restricted Payment and (z) Availability
at the time such Restricted Payment is made, in each case, after giving pro
forma effect thereto, is not less than the greater of (1) $15,000,000 and (2)
twenty-five percent (25%) of the Aggregate Revolving Loan Commitment at such
time, and (ii) Agent shall have received a Covenant Certificate demonstrating
that Fixed Charge Coverage Ratio as of the last day of the consecutive
twelve-fiscal month period most recently ended prior to the date such Restricted
Payment is made for which financial statements have been delivered pursuant to
Section 4.1(b), is not less than 1.20 to 1.00; provided, further, that that if
(A) the aggregate principal amount of Revolving Loans outstanding after giving
pro forma effect to such Restricted Payment is less than $10,000,000, (B) no
Event of Default has occurred and is continuing, (C) (x) average daily
Availability for the consecutive ninety (90)-day period ending on the date such
Restricted Payment is made, (y) projected average daily Availability for the
consecutive ninety (90) day-period commencing on the date such Restricted
Payment is made, and (z) Availability at the time such Restricted Payment is
made, in each case, after giving pro forma effect thereto, is not less than the
greater of (1) $24,000,000 and (2) forty percent (40%) of the Aggregate
Revolving Loan Commitment at such time, and (iv) Agent shall have received a
Covenant Certificate demonstrating that Fixed Charge Coverage Ratio as of the
last day of the consecutive twelve-fiscal month period most recently ended prior
to the date such Restricted Payment is made for which financial statements have
been delivered pursuant to Section 4.1(b), is not less 1.20 to 1.00, then the
amount of such Restricted Payment shall not be limited and may exceed the
$10,000,000 limitation set forth above.
5.12    Change in Business. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, engage in any line of business different from
those lines of business carried on by it on the date hereof or which are
similar, reasonably related, ancillary or complimentary thereto or are
reasonable extensions thereof. Holdings shall not engage in any business
activities or own any Property other than (i) ownership of the Stock and Stock
Equivalents of Victor Technologies, (ii) activities and contractual rights
incidental to the foregoing and maintenance of its corporate existence and
legal, tax and accounting matters in connection with any other activity
permitted hereunder, (iii) performance of its obligations

66

--------------------------------------------------------------------------------

 

under the Related Agreements to which it is a party and (iv) activities in
connection with non-consensual obligations and Liens permitted hereunder.
5.13    Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
make any material changes in its equity capital structure, issue any Stock or
Stock Equivalents or amend any of its Organization Documents, in each case, in a
manner adverse to Agent or Lenders in any material respect.
5.14    Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its consolidated
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) in the case of a Credit
Party, (x) change its name as it appears in official filings in its jurisdiction
of organization, (y) change its jurisdiction of organization, or (z) change the
type of its organization, in the case of clauses (iii)(x) and (z), without at
least ten (10) Business Days’ (or such shorter period as Agent may agree in its
sole discretion) prior written notice to Agent and the Credit Parties shall have
taken such actions as are reasonably required to maintain Agent’s Lien in the
Collateral.
5.15    Amendments to Related Agreements and Other Agreements.
(a)    No Credit Party shall and no Credit Party shall permit any of its
Subsidiaries party to any such agreement, to (i) amend, supplement, waive or
otherwise modify any provision of, any Related Agreement (other than the Senior
Note Documents) in a manner adverse in any material respect to Agent or Lenders
or which would reasonably be expected to have a Material Adverse Effect, or (ii)
take or fail to take any action under any Related Agreement that would
reasonably be expected to have a Material Adverse Effect.
(b)    No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries directly or indirectly to, change or amend the terms of any Senior
Note Documents or any Subordinated Indebtedness not subject to a subordination
agreement, if the effect of such change or amendment is to: (i) increase the
interest rate on such Indebtedness by more than 200 basis points per annum; (ii)
shorten the dates upon which payments of principal or interest are due on such
Indebtedness; (iii) add or change in a manner materially adverse to the Credit
Parties any event of default or add or make materially more restrictive any
covenant with respect to such Indebtedness; (iv) change in a manner adverse to
the Credit Parties the prepayment provisions of such Indebtedness; (v) change
the subordination provisions thereof (or the subordination terms of any guaranty
thereof), if any; or (vi) change or amend any other term thereof if such change
or amendment would

67

--------------------------------------------------------------------------------

 

materially increase the obligations of the Credit Parties or confer additional
material rights on the holder of such Indebtedness in a manner adverse to the
Credit Parties, Agent or Lenders.
5.16    No Further Negative Pledges.
(a)    No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, (i) directly or indirectly, create or otherwise cause or suffer
to exist or become effective any consensual restriction or encumbrance of any
kind on the ability of any Credit Party or Subsidiary to pay dividends or make
any other distribution on any of such Credit Party’s or Subsidiary’s Stock or
Stock Equivalents or to pay fees, including management fees, or make other
payments and distributions to a Borrower or any other Credit Party or (ii)
directly or indirectly, enter into, assume or become subject to any Contractual
Obligation prohibiting or otherwise restricting the existence of any Lien upon
any of the Credit Parties’ assets in favor of Agent to secure the Obligations,
whether now owned or hereafter acquired except, in each case of (i) and (ii)
above, for such restrictions and encumbrances existing under or by reason of (1)
applicable Requirements of Law; (2) this Agreement, the other Loan Documents and
any instrument governing Indebtedness permitted under Section 5.5(f); (3)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of a Credit Party; (4) customary provisions restricting
assignment of any agreement entered into by a Credit Party in the Ordinary
Course of Business; (5) any holder of a Lien permitted by Sections 5.1(a), (c),
(d), (e), (f), (g), (l), (m), (n), (o) and (q) restricting the transfer of the
property subject thereto; (6) customary restrictions and conditions contained in
any agreement relating to the sale of any property permitted under Section 5.4
pending the consummation of such sale; (7) any agreement in effect at the time
such Credit Party becomes a Credit Party, so long as such agreement was not
entered into in connection with or in contemplation of such person becoming a
Credit Party and not pertaining to Accounts, Inventory or depository accounts;
(8) without affecting the Credit Parties’ obligations under Section 4.13,
customary provisions in partnership agreements, limited liability company
organizational governance documents, asset sale and stock sale agreements and
other similar agreements entered into in the Ordinary Course of Business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person; (9) restrictions on cash or other deposits
or net worth imposed by suppliers or landlords under contracts entered into in
the Ordinary Course of Business; (10) any instrument governing Indebtedness
assumed in connection with any Permitted Acquisition, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired and not pertaining to Accounts, Inventory or depository accounts; (11)
restrictions pursuant to any joint venture agreement or stockholders agreements
solely to the extent of the Stock of or property held in the subject joint
venture; (12) any instruments governing Indebtedness

68

--------------------------------------------------------------------------------

 

of any Subsidiary of Holdings that is not a Credit Party; provided, that such
instruments do not limit any Credit Party with respect to any action described
in clauses (i) and (ii) above by such Credit Party; or (13) any encumbrances or
restrictions imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents of the contracts, instruments or obligations
referred to in clause (3), (8) or (12) above; provided that such amendments or
refinancings are no more materially restrictive with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing.
(b)    No Credit Party shall issue any Stock or Stock Equivalents (i) if such
issuance would result in an Event of Default under subsection 7.1(k) and (ii)
unless such Stock and Stock Equivalents (other than the Stock and Stock
Equivalents of Holdings) are pledged to Agent, for the benefit of the Secured
Parties, as security for the Obligations, on substantially the same terms and
conditions as the Stock and Stock Equivalents of the Credit Parties are pledged
to Agent as of the Effective Date.
5.17    OFAC; Patriot Act. No Credit Party shall fail to comply in any material
respects with the laws, regulations and executive orders referred to in Sections
3.30 and 3.31.
5.18    Sale-Leasebacks. No Credit Party shall engage in a sale leaseback,
synthetic lease or similar transaction involving any of its assets (a
“Sale-Lease Back Transaction”) unless (i) the sale of such Property is permitted
by Section 5.2(b) and (ii) any Liens arising in connection with its use of such
Property are permitted by Section 5.1.
5.19    Hazardous Materials. Except as could not reasonably be expected to
result in Material Environmental Liabilities, no Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, cause or suffer to exist
any Release of any Hazardous Material at, to or from any Real Estate that would
violate any Environmental Law, form the basis for any Environmental Liabilities
or otherwise adversely affect the value or marketability of any Real Estate
(whether or not owned by any Credit Party or any Subsidiary of any Credit
Party).
5.20    Prepayments of Other Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled due date or maturity, other than (a) the Obligations, (b)
Indebtedness secured by a Permitted Lien if the asset securing such Indebtedness
has been sold or otherwise disposed of in a transaction permitted hereunder, (c)
with proceeds of any Permitted Refinancing of Indebtedness permitted under
Section 5.5, (d) prepayments of other Indebtedness (excluding Subordinated
Indebtedness) so long as (i) the principal amounts prepaid do not exceed
$36,000,000 in the aggregate for any consecutive twelve-fiscal

69

--------------------------------------------------------------------------------

 

month period, (ii) no Event of Default has occurred and is continuing, (iii) (x)
average daily Availability for the consecutive ninety (90)-day period ending on
the date such prepayment is made, (y) projected average daily Availability for
the consecutive ninety (90) day-period commencing on the date such prepayment is
made, and (z) Availability at the time such prepayment is made, in each case,
after giving pro forma effect to such prepayment, is not less than the greater
of (1) $9,000,000 and (2) fifteen percent (15%) of the Aggregate Revolving Loan
Commitment at such time, and (iv) Agent shall have received a Covenant
Certificate demonstrating that Fixed Charge Coverage Ratio as of the last day of
the consecutive twelve-fiscal month period most recently ended prior to the date
such repayment is made for which financial statements have been delivered
pursuant to Section 4.1(b) is not less than 1.20 to 1.00; provided, however,
that if (i) no Event of Default has occurred and is continuing, (ii) (x) average
daily Availability for the consecutive ninety (90)-day period ending on the date
such prepayment is made, (y) projected average daily Availability for the
consecutive ninety (90) day-period commencing on the date such prepayment is
made, and (z) Availability at the time such prepayment is made, in each case,
after giving pro forma effect to such prepayment, is not less than the greater
of (1) $12,000,000 and (2) twenty percent (20%) of the Aggregate Revolving Loan
Commitment at such time, and (iii) Agent shall have received a Covenant
Certificate demonstrating that Fixed Charge Coverage Ratio as of the last day of
the consecutive twelve-fiscal month period most recently ended prior to the date
such repayment is made for which financial statements have been delivered
pursuant to Section 4.1(b) is not less than 1.20 to 1.00, then the amount of any
such prepayment (including with respect to Subordinated Debt) shall not be
limited and may exceed the $36,000,000 limitation set forth above, and (e)
prepayment of intercompany Indebtedness to Credit Parties.
ARTICLE VI.    
FINANCIAL COVENANT
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
6.1    Fixed Charge Coverage Ratio. With respect to any date on which
Availability is less than the Availability Threshold, the Fixed Charge Coverage
Ratio for the four-Fiscal Quarter period ending on the last day of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to subsection 4.1(b) shall not be less than 1.10 to 1.00. “Fixed Charge
Coverage Ratio” shall be calculated in the manner set forth in Exhibit 4.2(b).

70

--------------------------------------------------------------------------------

 

ARTICLE VII.    
EVENTS OF DEFAULT
7.1    Events of Default. Any of the following shall constitute an “Event of
Default”:
(g)    Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of, or interest on, any Loan, including
after maturity of the Loans, or to pay any L/C Reimbursement Obligation or (ii)
to pay within five (5) Business Days after the same shall become due, any fee or
any other amount payable hereunder or pursuant to any other Loan Document;
(h)    Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party made or deemed made herein, in
any other Loan Document, or which is contained in any certificate, document or
financial or other statement by any such Person, or their respective Responsible
Officers, furnished at any time under this Agreement, or in or under any other
Loan Document, shall prove to have been incorrect in any material respect
(without duplication of other materiality qualifiers contained therein) on or as
of the date made or deemed made or (ii) any information contained in any
Borrowing Base Certificate is untrue or incorrect in any respect (other than (A)
inadvertent errors not resulting in overstating the Borrowing Base set forth
therein by an amount in excess of $1,000,000 in the aggregate in any Borrowing
Base Certificate, (B) errors understating the Borrowing Base and (C) errors
occurring when Availability continues to exceed the Availability Threshold after
giving effect to the correction of such errors);
(i)    Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsection 4.2(a), 4.2(b), 4.2(d),
4.3(a) or 9.10(d), Section 4.6, 4.9, 4.10 or 4.11 or Article V or VI;
(j)    Other Defaults. Any Credit Party fails to perform or observe (i) any
term, covenant or agreement contained in Section 4.1 and such default shall
continue unremedied for a period of three (3) days after the occurrence thereof
or (ii) any other term, covenant or agreement contained in this Agreement or any
other Loan Document, and such default shall continue unremedied for a period of
thirty (30) days after the earlier to occur of (x) the date upon which a
Responsible Officer of any Credit Party becomes aware of such default and (y)
the date upon which written notice thereof is given to the Borrower
Representative by Agent or Required Lenders;
(k)    Cross‑Default. Any Credit Party (i) fails to make any payment of
principal or interest in respect of any Indebtedness (other than the Obligations
and

71

--------------------------------------------------------------------------------

 

Indebtedness owing by any Credit Party to any other Credit Party) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $1,000,000 when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto; or (ii) fails to
perform or observe any other condition or covenant, or any other event shall
occur or condition exist, under any agreement or instrument relating to any such
Indebtedness (other than Indebtedness owing by one Credit Party to another
Credit Party permitted hereunder or earnouts permitted hereunder), if the effect
of such failure, event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders of such Indebtedness) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity (without regard to any
subordination terms with respect thereto), or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded;
(l)    Insolvency; Voluntary Proceedings. Any Credit Party: (i) generally fails
to pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any, whether at stated maturity or
otherwise; (ii) makes an assignment for the benefit of creditors; (iii)
commences any Insolvency Proceeding with respect to itself; or (iv) takes any
action to effectuate or authorize any of the actions set forth in clause (iii)
above;
(m)    Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party, or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against a
substantial part of such Person’s Property and any such proceeding or petition
shall not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process shall not be released, vacated or fully bonded within sixty
(60) days after commencement, filing or levy; (ii) any Credit Party admits the
material allegations of a petition against it in any Insolvency Proceeding, or
an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) any Credit Party acquiesces in the appointment
of a receiver, trustee, custodian, controller, manager, conservator, liquidator,
mortgagee in possession (or agent therefor), administrator, administrative
receiver, or other similar Person for itself or a substantial portion of its
Property or business;
(n)    Monetary Judgments. One or more judgments, non-interlocutory orders,
decrees or arbitration awards shall be entered against any one or more of the
Credit Parties involving in the aggregate a liability of $10,000,000 or more
(excluding amounts covered by insurance to the extent the relevant independent
third party insurer has not denied

72

--------------------------------------------------------------------------------

 

coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) consecutive days after the
entry thereof;
(o)    Non‑Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of sixty (60) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;
(p)    Collateral. Any material provision of any Loan Document shall for any
reason cease to be valid and binding on or enforceable against any Credit Party
party thereto or any Credit Party shall so state in writing or bring an action
to limit its obligations or liabilities thereunder; or other than with respect
to any non-material Collateral, any Collateral Document shall for any reason
(other than pursuant to the terms thereof) cease to create a valid security
interest in the Collateral purported to be covered thereby or such security
interest shall for any reason cease to be a perfected and first priority
security interest subject only to Permitted Liens; or
(q)    Ownership. (i) Sponsor at any time fails to own beneficially, directly or
indirectly, at least fifty-one percent (51%) of the issued and outstanding
voting Stock of Holdings or, in any event, Stock representing voting control of
the Borrowers; or (ii) Holdings ceases to own directly or indirectly one hundred
percent (100%) of the issued and outstanding Stock and Stock Equivalents of the
Credit Parties, in each instance in clauses (i), and (ii), free and clear of all
Liens, rights, options, warrants or other similar agreements or understandings,
other than Liens in favor of Agent, for the benefit of the Secured Parties; or
(iv) “Change of Control” (as defined in the Indenture shall occur.
7.2    Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:
(m)    declare all or any portion of the Commitment of each Lender to make Loans
or of the L/C Issuer to issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;
(n)    declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and/or

73

--------------------------------------------------------------------------------

 

(o)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.
7.3    Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.
7.4    Cash Collateral for Letters of Credit. If an Event of Default has
occurred and is continuing, if this Agreement (or the Revolving Loan Commitment)
shall be terminated in accordance with the terms hereof or if otherwise required
by the terms hereof, Agent may, and upon request of Required Lenders, shall,
demand (which demand shall be deemed to have been delivered automatically upon
any acceleration of the Loans and other obligations hereunder pursuant to
Section 7.2), and the Borrowers shall thereupon deliver to Agent, to be held for
the benefit of the L/C Issuer, Agent and the Lenders entitled thereto, an amount
of cash equal to 105% of the amount of L/C Reimbursement Obligations as
additional collateral security for Obligations. Agent may at any time apply any
or all of such cash and cash collateral to the payment of any or all of the
Credit Parties’ Obligations. The remaining balance of the cash collateral will
be returned to the Borrowers when all Letters of Credit have been terminated or
discharged, all Commitments have been terminated and all Obligations have been
paid in full in cash.
ARTICLE VIII.    
THE AGENT
8.1    Appointment and Duties.
(p)    Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are incidental thereto.

74

--------------------------------------------------------------------------------

 

(q)    Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, Agent shall have the sole and exclusive right
and authority (to the exclusion of the Lenders and L/C Issuers), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
and the L/C Issuers with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
subsection 7.1(g) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to Agent, (ii) file and
prove claims and file other documents necessary or desirable to allow the claims
of the Secured Parties with respect to any Obligation in any proceeding
described in subsection 7.1(f) or (g) or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Person), (iii) act as collateral agent for each Secured Party for purposes of
the perfection of all Liens created by such agreements and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral,
(v) take such other action as is necessary or desirable to maintain the
perfection and priority of the Liens created or purported to be created by the
Loan Documents, (vi) except as may be otherwise specified in any Loan Document,
exercise all remedies given to Agent and the other Secured Parties with respect
to the Collateral, whether under the Loan Documents, applicable Requirements of
Law or otherwise and (vii) execute any amendment, consent or waiver under the
Loan Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for Agent, the Lenders and the L/C Issuers for purposes of the perfection of
Liens with respect to any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender and L/C Issuer
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.
(r)    Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only, (ii)
is not assuming any obligation under any Loan Document other than as expressly
set forth therein or any role as agent, fiduciary or trustee of or for any
Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each

75

--------------------------------------------------------------------------------

 

Secured Party, by accepting the benefits of the Loan Documents, hereby waives
and agrees not to assert any claim against Agent based on the roles, duties and
legal relationships expressly disclaimed in clauses (i) through (iii) above.
8.2    Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.
8.3    Use of Discretion.
(n)    Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable Requirement of Law; and
(o)    Agent shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or its
Affiliates that is communicated to or obtained by Agent or any of its Affiliates
in any capacity.
(p)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with the Loan Documents for the benefit of all the Lenders and the
L/C Issuer; provided that the foregoing shall not prohibit (i) the Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) each of the L/C Issuer and the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
Section 9.11 or (iv) any Lender from filing proofs of claim

76

--------------------------------------------------------------------------------

 

or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any bankruptcy or other debtor
relief law; and provided further that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (A) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 7.2 and (B) in addition to the matters set forth in clauses (ii), (iii)
and (iv) of the preceding proviso and subject to Section 9.11, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
8.4    Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.
8.5    Reliance and Liability.
(a)    Agent may, without incurring any liability hereunder, (i) treat the payee
of any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.
(b)    None of Agent and its Related Persons shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, Holdings, each Borrower and each other Credit
Party hereby waive and shall not assert (and each of Holdings and the Borrowers
shall cause each other Credit Party to waive and agree not to assert) any right,
claim or cause of action based thereon, except to the extent of liabilities
resulting primarily from the gross negligence or willful misconduct of Agent or,
as the case may be, such Related Person (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction) in connection with
the duties expressly set forth herein. Without limiting the foregoing, Agent:
(i)    shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for

77

--------------------------------------------------------------------------------

 

the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);
(ii)    shall not be responsible to any Lender, L/C Issuer or other Person for
the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;
(iii)    makes no warranty or representation, and shall not be responsible, to
any Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and
(iv)    shall not have any duty to ascertain or to inquire as to the performance
or observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower Representative, any Lender or L/C Issuer
describing such Default or Event of Default clearly labeled “notice of default”
(in which case Agent shall promptly give notice of such receipt to all Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Holdings and each Borrower hereby waives and agrees not to
assert (and each of Holdings and each Borrower shall cause each other Credit
Party to waive and agree not to assert) any right, claim or cause of action it
might have against Agent based thereon.
(c)    Each Lender and L/C Issuer (i) acknowledges that it has performed and
will continue to perform its own diligence and has made and will continue to
make its own independent investigation of the operations, financial conditions
and affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (an “Agent
Report”). Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely

78

--------------------------------------------------------------------------------

 

as a courtesy, without consideration, and based upon the understanding that such
Lender or L/C Issuer will not rely on such Agent Report, (ii) was prepared by
Agent or its Related Persons based upon information provided by the Credit
Parties solely for Agent’s own internal use, (iii) may not be complete and may
not reflect all information and findings obtained by Agent or its Related
Persons regarding the operations and condition of the Credit Parties. Neither
Agent nor any of its Related Persons makes any representations or warranties of
any kind with respect to (i) any existing or proposed financing, (ii) the
accuracy or completeness of the information contained in any Agent Report or in
any related documentation, (iii) the scope or adequacy of Agent’s and its
Related Persons’ due diligence, or the presence or absence of any errors or
omissions contained in any Agent Report or in any related documentation, and
(iv) any work performed by Agent or Agent’s Related Persons in connection with
or using any Agent Report or any related documentation.
(d)     Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.
8.6    Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender” and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, Agent or such Affiliate, as the case may
be, in its individual capacity as Lender, Revolving Lender or as one of the
Required Lenders or Required Lenders, respectively.

79

--------------------------------------------------------------------------------

 

8.7    Lender Credit Decision.
(a)    Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.
(b)    If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.
8.8    Expenses; Indemnities; Withholding.
(k)    Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any

80

--------------------------------------------------------------------------------

 

Credit Party) that may be incurred by Agent or any of its Related Persons in
connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.
(l)    Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
(m)    To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender failed to notify Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).

81

--------------------------------------------------------------------------------

 

8.9    Resignation of Agent or L/C Issuer.
(a)    Agent may resign at any time by delivering notice of such resignation to
the Lenders and the Borrower Representative, effective on the date set forth in
such notice or, if no such date is set forth therein, upon the date such notice
shall be effective in accordance with the terms of this Section 8.9. If Agent
delivers any such notice, the Required Lenders shall have the right to appoint a
successor Agent. If, within 30 days after the retiring Agent having given notice
of resignation, no successor Agent has been appointed by the Required Lenders
that has accepted such appointment, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent from among the Lenders. Each appointment
under this clause (a) shall be subject to the prior consent of the Borrowers,
which may not be unreasonably withheld but shall not be required during the
continuance of an Event of Default.
(b)    Effective immediately upon its resignation, (i) the retiring Agent shall
be discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.
8.10    Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:
(a)    any Subsidiary of a Borrower from its guaranty of any Obligation if all
of the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party
are sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent); and
(b)    any Lien held by Agent for the benefit of the Secured Parties against (i)
any Collateral that is sold, transferred, conveyed or otherwise disposed of by a
Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a waiver or consent), (ii) any property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(h) or 5.1(i) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of

82

--------------------------------------------------------------------------------

 

the Revolving Loan Commitments, (B) payment and satisfaction in full of all
Loans, all L/C Reimbursement Obligations and all other Obligations under the
Loan Documents and all Obligations arising under Secured Rate Contracts, that
Agent has theretofore been notified in writing by the holder of such Obligation
are then due and payable, (C) deposit of cash collateral with respect to all
contingent Obligations (or, as an alternative to cash collateral in the case of
any Letter of Credit Obligation, receipt by Agent of a back-up letter of
credit), in amounts and on terms and conditions and with parties satisfactory to
Agent and each Indemnitee that is, or may be, owed such Obligations (excluding
contingent Obligations (other than L/C Reimbursement Obligations) as to which no
claim has been asserted) and (D) to the extent requested by Agent, receipt by
Agent and the Secured Parties of liability releases from the Credit Parties each
in form and substance acceptable to Agent.
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrower
Representative, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 8.10.
8.11    Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to
L/C Issuers, subsection 1.1(b)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

83

--------------------------------------------------------------------------------

 

ARTICLE IX.    
MISCELLANEOUS
9.1    Amendments and Waivers.
(s)    No amendment or waiver of any provision of this Agreement or any other
Loan Document (other than the Fee Letter), and no consent with respect to any
departure by any Credit Party therefrom, shall be effective unless the same
shall be in writing and signed by the Required Lenders (or by Agent with the
consent of the Required Lenders), and the Borrowers (provided that the consent
of Borrowers shall not be required for an amendment or waiver of any provision
of the Intercreditor Agreement), and then such waiver shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly affected thereby (or by Agent with the
consent of all the Lenders directly affected thereby), in addition to the
Required Lenders (or by Agent with the consent of the Required Lenders) and the
Borrowers, do any of the following:
(i)    increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to subsection 7.2(a));
(ii)    postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document;
(iii)    reduce the principal of, or the rate of interest specified herein or
the amount of interest payable in cash specified herein on any Loan, or of any
fees or other amounts payable hereunder or under any other Loan Document,
including L/C Reimbursement Obligations;
(iv)    amend or modify subsection 1.10(c);
(v)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;
(vi)    amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or
(vii)    discharge any Credit Party from its respective payment Obligations
under the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

84

--------------------------------------------------------------------------------

 

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).
(t)    No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline Lender or the L/C Issuer, as the case may be, in addition
to the Required Lenders or all Lenders directly affected thereby, as the case
may be (or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document. No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.
(u)    Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” or a “Revolving Lender” (or be, or have
its Loans and Commitments, included in the determination of “Required Lenders”
or “Lenders directly affected” pursuant to this Section 9.1) for any voting or
consent rights under or with respect to any Loan Document, except that a
Non-Funding Lender shall be treated as an “affected Lender” for purposes of
Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to an increase in such
Non-Funding Lender’s Commitments, a reduction of the principal amount owed to
such Non-Funding Lender or, unless such Non-Funding Lender is treated the same
as the other Lenders holding Loans of the same type, a reduction in the interest
rates applicable to the Loans held by such Non-Funding Lender. Moreover, for the
purposes of determining Required Lenders, the Loans and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.
(v)    Notwithstanding anything to the contrary contained in this Section 9.1,
(x) Borrowers may amend Schedules 3.19 and 3.21 upon notice to Agent, (y) Agent
may amend Schedule 1.1(a) to reflect Sales entered into pursuant to Section 9.9,
and (z) Agent and Borrowers may amend or modify this Agreement and any other
Loan Document to (1) cure any ambiguity, omission, defect or inconsistency
therein, or (2) grant a new Lien for the benefit of the Secured Parties, extend
an existing Lien over additional property for the benefit of the Secured Parties
or join additional Persons as Credit Parties; provided that no Accounts or
Inventory of such Person shall be included as Eligible Accounts or Eligible

85

--------------------------------------------------------------------------------

 

Inventory until a field examination (and, if required by Agent, an Inventory
appraisal) with respect thereto has been completed to the reasonable
satisfaction of Agent, including the establishment of Reserves required in
Agent’s Permitted Discretion.
9.2    Notices.
(q)    Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Agent prior to such posting, (iii) posted to any other E-System approved by or
set up by or at the direction of Agent or (iv) addressed to such other address
as shall be notified in writing (A) in the case of the Borrowers, Agent and the
Swingline Lender, to the other parties hereto and (B) in the case of all other
parties, to the Borrower Representative and Agent. Transmissions made by
electronic mail or E-Fax to Agent shall be effective only (x) for notices where
such transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Agent applicable at
the time and previously communicated to Borrower Representative, and (z) if
receipt of such transmission is acknowledged by Agent.
(r)    Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.
(viii)    The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E‑System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar

86

--------------------------------------------------------------------------------

 

statement required by the Loan Documents to be provided, given or made by a
Credit Party in connection with any such communication is true, correct and
complete except as expressly noted in such communication or E-System.
(s)    Each Lender shall notify Agent in writing of any changes in the address
to which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.
9.3    Electronic Transmissions.
(g)    Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.
(h)    Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E‑Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

87

--------------------------------------------------------------------------------

 

(i)    Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E‑System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.
(j)    LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL
BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF
THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY
E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR
OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY
OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E‑SYSTEMS OR ELECTRONIC
COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS. Each of each Borrower, each other Credit Party
executing this Agreement and each Secured Party agrees that Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System.
9.4    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.
9.5    Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrowers
agree to pay or reimburse upon demand (a) Agent for all out-of-pocket costs and
expenses incurred by it or any of its Related Persons, in connection with the
investigation, development, preparation, negotiation, syndication, execution,

88

--------------------------------------------------------------------------------

 

interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein, in each case including
Attorney Costs of Agent, the cost of environmental audits, Collateral audits and
appraisals, background checks and similar expenses, (b) Agent for all costs and
expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, field examinations and Collateral examinations (which
shall be reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Agent for its
examiners), (c) each of Agent, its Related Persons, and L/C Issuer for all costs
and expenses incurred in connection with (i) any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out”, (ii)
the enforcement or preservation of any right or remedy under any Loan Document,
any Obligation, with respect to the Collateral or any other related right or
remedy or (iii) the commencement, defense, conduct of, intervention in, or the
taking of any other action with respect to, any proceeding (including any
bankruptcy or insolvency proceeding) related to any Credit Party, any Subsidiary
of any Credit Party, Loan Document, Obligation or Related Transaction (or the
response to and preparation for any subpoena or request for document production
relating thereto), including Attorney Costs and (d) fees and disbursements of
Attorney Costs of one law firm on behalf of all Lenders (other than Agent)
incurred in connection with any of the matters referred to in clause (c) above.
9.6    Indemnity.
(c)    Each Credit Party agrees to indemnify, hold harmless and defend Agent,
each Lender, each L/C Issuer and each of their respective Related Persons (each
such Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Related Agreement, any Obligation (or the repayment thereof), any Letter of
Credit, the use or intended use of the proceeds of any Loan or the use of any
Letter of Credit or any securities filing of, or with respect to, any Credit
Party, (ii) any commitment letter, proposal letter or term sheet with any Person
or any Contractual Obligation, arrangement or understanding with any broker,
finder or consultant, in each case entered into by or on behalf of the Target,
any Credit Party or any Affiliate of any of them in connection with any of the
foregoing and any Contractual Obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial

89

--------------------------------------------------------------------------------

 

law or regulation or any other Requirement of Law or theory thereof, including
common law, equity, contract, tort or otherwise or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that no Credit
Party shall have any liability under this Section 9.6 to any Indemnitee with
respect to any Indemnified Matter, and no Indemnitee shall have any liability
with respect to any Indemnified Matter other than (to the extent otherwise
liable), to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. Furthermore,
each of each Borrower and each other Credit Party executing this Agreement
waives and agrees not to assert against any Indemnitee, and shall cause each
other Credit Party to waive and not assert against any Indemnitee, any right of
contribution with respect to any Liabilities that may be imposed on, incurred by
or asserted against any Related Person.
(d)    Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.
9.7    Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

90

--------------------------------------------------------------------------------

 

9.8    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that no Borrower
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.
9.9    Assignments and Participations; Binding Effect.
(c)    Binding Effect. This Agreement shall become effective when it shall have
been executed by Holdings, the Borrowers, the other Credit Parties signatory
hereto and Agent and when Agent shall have been notified by each Lender that
such Lender has executed it. Thereafter, it shall be binding upon and inure to
the benefit of, but only to the benefit of, Holdings, the Borrowers, the other
Credit Parties hereto (in each case except for Article VIII), Agent, each Lender
and each L/C Issuer receiving the benefits of the Loan Documents and, to the
extent provided in Section 8.11, each other Secured Party and, in each case,
their respective successors and permitted assigns. Except as expressly provided
in any Loan Document (including in Section 8.9), none of Holdings, any Borrower,
any other Credit Party, any L/C Issuer or Agent shall have the right to assign
any rights or obligations hereunder or any interest herein.
(d)    Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender) or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, with respect to Sales of Revolving Loan
Commitments, each L/C Issuer that is a Lender and, as long as no Event of
Default is continuing, the Borrower Representative (which acceptances shall be
deemed to have been given unless an objection is delivered to Agent within five
(5) Business Days after notice of a proposed sale is delivered to Borrower
Representative); provided, however, that (w) for each Loan, the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Loans, Commitments and Letter of Credit
Obligations subject to any such Sale shall be in a minimum amount of $1,000,000,
unless such Sale is made to an existing Lender or an Affiliate or Approved Fund
of any existing Lender, is of the assignor’s (together with its Affiliates and
Approved Funds) entire interest in such facility or is made with the prior
consent of the Borrower Representative (to the extent required) and Agent, (x)
such Sales shall be effective only upon the acknowledgement in writing of such
Sale by Agent, (y) interest accrued prior to and through the date of any such
Sale may not be assigned, and (z) such Sales by Lenders who are Non-Funding
Lenders

91

--------------------------------------------------------------------------------

 

due to clause (a) of the definition of Non-Funding Lender shall be subject to
Agent’s prior written consent in all instances, unless in connection with such
Sale, such Non-Funding Lender cures, or causes the cure of, its Non-Funding
Lender status as contemplated in subsection 1.11(e)(v). Agent’s refusal to
accept a Sale to a Credit Party, an Affiliate of a Credit Party, a holder of
Subordinated Debt or an Affiliate of such a holder, or to any Person that would
be a Non-Funding Lender or an Impacted Lender, or the imposition of conditions
or limitations (including limitations on voting) upon Sales to such Persons,
shall not be deemed to be unreasonable.
(e)    Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of subsection 9.9(b), upon Agent (and the Borrower Representative,
if applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, Agent shall record or cause to be recorded in the
Register the information contained in such Assignment.
(f)    Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s

92

--------------------------------------------------------------------------------

 

rights and obligations under the Loan Documents, such Lender shall cease to be a
party hereto).
(g)    Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.
(h)    Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrowers, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to Revolving Loans and
Letters of Credit); provided, however, that, whether as a result of any term of
any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to subsection 10.1(f) and then only to the extent
of any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an

93

--------------------------------------------------------------------------------

 

SPV or participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and each
Borrower and Holdings shall cause each other Credit Party not to institute)
against any SPV grantee of an option pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations.
(i)    In the event that any Lender grants an option to an SPV or sells a
participation pursuant to this Section 9.9(g), such Lender shall maintain with
respect to such SPV option or participation, acting solely for this purpose as
an agent of the Borrower, a register comparable to the Register (the
“Participant Register”). Interests in the rights and/or obligations of a Lender
under this Agreement may be participated in whole or in part only by
registration of such SPV option or participation on such Participant Register.
If requested by the Agent or the Borrower, such Lender shall make the
Participant Register available to the Agent or the Borrower upon either (i) the
exercise by an SPV or participant of remedies hereunder or (ii) a request for
the Register by the IRS.
9.10    Non-Public Information; Confidentiality.
(a)    Non-Public Information. Agent, each Lender and L/C Issuer acknowledges
and agrees that it may receive material non-public information (“MNPI”)
hereunder concerning the Credit Parties and their Affiliates and agrees to use
such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
security laws and regulations).

94

--------------------------------------------------------------------------------

 

(b)    Confidential Information. Each Lender, L/C Issuer and Agent agrees to use
all reasonable efforts to maintain, in accordance with its customary practices,
the confidentiality of information obtained by it pursuant to any Loan Document
and designated in writing by any Credit Party as confidential, except that such
information may be disclosed (i) with the Borrower Representative’s consent,
(ii) to Related Persons of such Lender, L/C Issuer or Agent, as the case may be,
or to any Person that any L/C Issuer causes to issue Letters of Credit
hereunder, that are advised of the confidential nature of such information and
are instructed to keep such information confidential in accordance with the
terms hereof, (iii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 9.10 or (B) available to such Lender, L/C Issuer or Agent or any of
their Related Persons, as the case may be, from a source (other than any Credit
Party) not known by them to be subject to disclosure restrictions, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements, (vi)
(A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or (B)
otherwise to the extent consisting of general portfolio information that does
not identify Credit Parties, (vii) to current or prospective assignees, SPVs
(including the investors or prospective investors therein) or participants,
direct or contractual counterparties to any Secured Rate Contracts and to their
respective Related Persons, in each case to the extent such assignees,
investors, participants, counterparties or Related Persons agree to be bound by
provisions substantially similar to the provisions of this Section 9.10 (and
such Person may disclose information to their respective Related Persons in
accordance with clause (ii) above), (viii) to any other party hereto, and (ix)
in connection with the exercise or enforcement of any right or remedy under any
Loan Document, in connection with any litigation or other proceeding to which
such Lender, L/C Issuer or Agent or any of their Related Persons is a party or
bound, or to the extent necessary to respond to public statements or disclosures
by Credit Parties or their Related Persons referring to a Lender, L/C Issuer or
Agent or any of their Related Persons. In the event of any conflict between the
terms of this Section 9.10 and those of any other Contractual Obligation entered
into with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern.
(c)    Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Credit Party’s name, product
photographs, logo or trademark. Agent or such Lender shall provide a draft of
any advertising material to Borrower Representative for review and comment prior
to the publication thereof.

95

--------------------------------------------------------------------------------

 

(d)    Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which Agent is party
without the prior consent of GE Capital except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with GE
Capital.
(e)    Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.
(f)    Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Agent, the Lenders and the L/C
Issuers shall be entitled to treat such Borrower Materials as not containing any
MNPI for purposes of U.S. federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests, Swingline requests and any
similar requests or notices posted on or through an E-System). Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Agent a letter authorizing distribution of the evaluation materials
to prospective Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.

96

--------------------------------------------------------------------------------

 

9.11    Set-off; Sharing of Payments.
(c)    Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrowers or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrower
Representative and Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 9.11 are in addition to any other rights and remedies
(including other rights of setoff) that Agent, the Lenders, the L/C Issuer,
their Affiliates and the other Secured Parties, may have.
(d)    Sharing of Payments, Etc. If any Lender, directly or through an Affiliate
or branch office thereof, obtains any payment of any Obligation of any Credit
Party (whether voluntary, involuntary or through the exercise of any right of
setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC, the PPSA (Australia), or the PPSA (Canada)) of Collateral) other
than pursuant to Article X and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, Agent in accordance with the provisions of the Loan Documents, such Lender
shall purchase for cash from other Lenders such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Lenders to ensure such payment is applied as though it had been received by
Agent and applied in accordance with this Agreement (or, if such application
would then be at the discretion of the Borrowers, applied to repay the
Obligations in accordance herewith); provided, however, that (a) if such payment
is rescinded or otherwise recovered from such Lender or L/C Issuer in whole or
in part, such purchase shall be rescinded and the purchase price therefor shall
be returned to such Lender or L/C Issuer without interest and (b) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation. If
a Non-Funding Lender receives any such payment

97

--------------------------------------------------------------------------------

 

as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in subsection 1.11(e).
9.12    Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
9.13    Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
9.14    Captions. The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.
9.15    Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
9.16    Interpretation. This Agreement is the result of negotiations among and
has been reviewed by counsel to Credit Parties, Agent, each Lender and other
parties hereto, and is the product of all parties hereto. Accordingly, this
Agreement and the other Loan Documents shall not be construed against the
Lenders or Agent merely because of Agent’s or Lenders’ involvement in the
preparation of such documents and agreements. Without limiting the generality of
the foregoing, each of the parties hereto has had the advice of counsel with
respect to Sections 9.18 and 9.19.
9.17    No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrowers, the Lenders, the L/C
Issuers party hereto, Agent and, subject to the provisions of Section 8.11, each
other Secured Party, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.
9.18    Governing Law and Jurisdiction.

98

--------------------------------------------------------------------------------

 

(a)    Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).
(b)    Submission to Jurisdiction. Any legal action or proceeding with respect
to any Loan Document shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.
(c)    Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrowers specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
(d)    Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.
9.19    Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY
LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING
OUT OF, IN CONNECTION WITH OR RELATING

99

--------------------------------------------------------------------------------

 

TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
9.20    Entire Agreement; Release; Survival.
(a)    THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER
OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY
SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE
TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH
OTHER LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
(b)    Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of each Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
(c)     (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Articles VIII (Agent) and X (Taxes, Yield Protection and
Illegality) and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person

100

--------------------------------------------------------------------------------

 

that at any time held a right thereunder (as an Indemnitee or otherwise) and,
thereafter, its successors and permitted assigns.
9.21    Patriot Act. Each Lender that is subject to the Patriot Act hereby
notifies the Credit Parties that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the Patriot Act.
9.22    Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower Representative of written notice and demand from any Lender that is not
Agent or an Affiliate of Agent (an “Affected Lender”) for payment of additional
costs as provided in Sections 10.1, 10.3 and/or 10.6 or (ii) any failure by any
Lender (other than Agent or an Affiliate of Agent) to consent to a requested
amendment, waiver or modification to any Loan Document in which Required Lenders
have already consented to such amendment, waiver or modification but the consent
of each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrowers may, at their option, notify Agent
and such Affected Lender (or such non-consenting Lender) of the Borrowers’
intention to obtain, at the Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender (or such non-consenting Lender),
which Replacement Lender shall be reasonably satisfactory to Agent. In the event
the Borrowers obtain a Replacement Lender within forty-five (45) days following
notice of its intention to do so, the Affected Lender (or such non-consenting
Lender) shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrowers have reimbursed such Affected Lender
for its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment. In the event that a
replaced Lender does not execute an Assignment pursuant to Section 9.9 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 9.22 and presentation to such replaced
Lender of an Assignment evidencing an assignment pursuant to this Section 9.22,
the Borrowers shall be entitled (but not obligated) to execute such an
Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrowers, the Replacement Lender and Agent, shall be effective
for purposes of this Section 9.22 and Section 9.9. Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, either Agent or Borrowers may, but shall not be obligated to, obtain a
Replacement Lender and execute an Assignment on behalf of such Non-Funding
Lender or Impacted Lender at any time with three (3) Business Days’ prior notice
to such Lender (unless notice is not practicable under the circumstances) and
cause such Lender’s Loans and Commitments to be sold and assigned, in whole or
in part, at par. Upon any such assignment and payment and compliance with the
other provisions of Section 9.9, such replaced Lender shall no longer constitute
a “Lender” for purposes

101

--------------------------------------------------------------------------------

 

hereof; provided, any rights of such replaced Lender to indemnification
hereunder shall survive.
9.23    Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of Borrower and the
other Credit Parties are subject.
9.24    Creditor-Debtor Relationship. The relationship between Agent, each
Lender and the L/C Issuer, on the one hand, and the Credit Parties, on the other
hand, is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.
9.25    Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.
ARTICLE X.    
TAXES, YIELD PROTECTION AND ILLEGALITY
10.1    Taxes.
(t)    Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto (collectively, but excluding Excluded Taxes, the
“Taxes”).
(u)    If any Taxes shall be required by law to be deducted from or in respect
of any amount payable under any Loan Document to any Secured Party (i) such
amount shall be increased as necessary to ensure that, after all required
deductions for Taxes are made (including deductions applicable to any increases
to any amount under this Section 10.1), such Secured Party receives the amount
it would have received had no such deductions been made, (ii) the relevant
Credit Party shall make such deductions, (iii) the relevant Credit Party shall
timely pay the full amount deducted to the relevant taxing authority or other

102

--------------------------------------------------------------------------------

 

authority in accordance with applicable Requirements of Law and (iv) within 30
days after such payment is made, the relevant Credit Party shall deliver to
Agent an original or certified copy of a receipt evidencing such payment or
other evidence of payment reasonably satisfactory to Agent.
(v)    In addition, the Borrowers agree to pay, and authorize Agent to pay in
their name, any stamp, documentary, excise or property tax, charges or similar
levies imposed by any applicable Requirement of Law or Governmental Authority
including any interest, additions to tax or penalties applicable thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). If Borrowers fail to provide funds to the Agent to pay such Other Taxes
within 15 days of demand, the Swingline Lender may, without any need for notice,
demand or consent from the Borrowers or the Borrower Representative, by making
funds available to Agent in the amount equal to any such payment, make a Swing
Loan to the Borrowers in such amount, the proceeds of which shall be used by
Agent in whole to make such payment. Within 30 days after the date of any
payment of Other Taxes by any Credit Party, the Borrowers shall furnish to
Agent, at its address referred to in Section 9.2, the original or a certified
copy of a receipt evidencing payment thereof or other evidence of payment
reasonably satisfactory to Agent.
(w)    The Borrowers shall reimburse and indemnify, within 30 days after receipt
of demand therefor (with copy to Agent), each Secured Party for all Taxes and
Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 10.1) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. A reasonably detailed
certificate of the Secured Party (or of Agent on behalf of such Secured Party)
claiming any compensation under this clause (d), setting forth the amounts to be
paid thereunder (and calculation thereof) and delivered to the Borrower
Representative with copy to Agent, shall be conclusive, binding and final for
all purposes, absent manifest error.
(x)    Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

103

--------------------------------------------------------------------------------

 

(y)    (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall (w)
on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower Representative or Agent (or, in the case of a participant or SPV, the
relevant Lender), provide Agent and the Borrower Representative (or, in the case
of a participant or SPV, the relevant Lender) with two properly completed and
duly signed originals of each of the following, as applicable: (A) Forms W-8ECI
(claiming exemption from U.S. withholding tax because the income is effectively
connected with a U.S. trade or business), W-8BEN (claiming exemption from, or a
reduction of, U.S. withholding tax under an income tax treaty) and/or W-8IMY
(together with appropriate forms, certifications and supporting statements) or
any successor forms, (B) in the case of a Non-U.S. Lender Party claiming
exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming
exemption from U.S. withholding tax under the portfolio interest exemption) or
any successor form and a certificate in form and substance acceptable to Agent
that such Non-U.S. Lender Party is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (C) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Non-U.S. Lender Party to such exemption from United States
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender Party under the Loan Documents. Unless the Borrower
Representative and Agent have received forms or other documents satisfactory to
them indicating that payments under any Loan Document to or for a Non-U.S.
Lender Party are not subject to United States withholding tax or are subject to
such tax at a rate reduced by an applicable tax treaty, the Credit Parties and
Agent shall withhold amounts required to be withheld by applicable Requirements
of Law from such payments at the applicable statutory rate.
(ii)    Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete, (C)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower Representative or Agent (or, in
the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with

104

--------------------------------------------------------------------------------

 

two completed originals of Form W-9 (certifying that such U.S. Lender Party is
entitled to an exemption from U.S. backup withholding tax) or any successor
form.
(iii)    Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.
(iv)    If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower Representative any
documentation under any Requirement of Law or reasonably requested by the Agent
or Borrower Representative sufficient for Agent or Borrower Representative to
comply with their obligations under FATCA and to determine that such Non-U.S.
Lender has complied with such applicable reporting requirements.
(z)    If any Lender or the Agent determines, in its sole discretion, that it
has obtained a refund (including a refund applied to offset Taxes otherwise due)
in respect of an amount paid by the Borrowers to any Governmental Authority and
a gross up has been paid pursuant to Section 10.01(b) or for an amount for which
indemnification was received by any Lender or the Agent pursuant to Section
10.01(d), then such Lender or the Agent shall promptly pay to the Borrowers the
amount of the refund (and any interest paid by the Governmental Authority with
respect thereto), net of all reasonable and allocable out-of-pocket expense
(including net Taxes imposed thereon) of such Lender or the Agent incurred in
obtaining such refund, provided that the Borrowers, upon the request of the
Agent or such Lender agrees to repay the amount paid over to the Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority), net of any reasonable incremental additional costs, to the Agent or
such Lender in the event the Agent or such Lender is required to repay such
refund to such Governmental Authority. This section shall not be construed to
require any Lender or the Agent to seek such a refund or make available its Tax
Returns (or any other information it deems confidential) to the Borrowers or any
other Person.
10.2    Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrowers through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended

105

--------------------------------------------------------------------------------

 

until such Lender shall have notified Agent and the Borrower Representative that
the circumstances giving rise to such determination no longer exists.
(k)    Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrowers shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.
(l)    If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower Representative may elect, by giving notice to such
Lender through Agent that all Loans which would otherwise be made by any such
Lender as LIBOR Rate Loans shall be instead Base Rate Loans.
(m)    Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.
10.3    Increased Costs and Reduction of Return.
(e)    If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof, there
shall be any increase in the cost to such Lender or L/C Issuer of agreeing to
make or making, funding or maintaining any LIBOR Rate Loans or of issuing or
maintaining any Letter of Credit, then the Borrowers shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs; provided, that
the Borrowers shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(a) for any increased costs incurred more than
180 days prior to the date that such Lender or L/C Issuer notifies the Borrower
Representative, in writing of the increased costs and of such Lender’s or L/C
Issuer’s intention to claim compensation thereof; provided, further, that if the
circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

106

--------------------------------------------------------------------------------

 

(f)    If any Lender or L/C Issuer shall have determined that:
(iv)    the introduction of any Capital Adequacy Regulation;
(v)    any change in any Capital Adequacy Regulation;
(vi)    any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof; or
(vii)    compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;
affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrowers shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this subsection
10.3(b) for any amounts incurred more than 180 days prior to the date that such
Lender or L/C Issuer notifies the Borrower Representative, in writing of the
amounts and of such Lender’s or L/C Issuer’s intention to claim compensation
thereof; provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. For the avoidance of doubt,
for purposes of this Section 10.3 a change in Capital Adequacy Regulation shall
include all requests, rules, guidelines or directives concerning capital
adequacy issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities, regardless of the date adopted, issued, promulgated or
implemented.
10.4    Funding Losses. The Borrowers agree to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

107

--------------------------------------------------------------------------------

 

(e)    the failure of the Borrowers to make any payment or mandatory prepayment
of principal of any LIBOR Rate Loan (including payments made after any
acceleration thereof);
(f)    the failure of the Borrowers to borrow, continue or convert a Loan after
the Borrower Representative has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation;
(g)    the failure of the Borrowers to make any prepayment after the Borrowers
have given a notice in accordance with Section 1.7;
(h)    the prepayment of a LIBOR Rate Loan on a day which is not the last day of
the Interest Period with respect thereto; or
(i)    the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base
Rate Loan on a day that is not the last day of the applicable Interest Period;
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrowers to the Lenders under this Section
10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.
10.5    Inability to Determine Rates. If Agent shall have determined in good
faith that for any reason adequate and reasonable means do not exist for
ascertaining the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or that the LIBOR applicable pursuant to subsection
1.3(a) for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
or maintaining such Loan, Agent will forthwith give notice of such determination
to the Borrower Representative and each Lender. Thereafter, the obligation of
the Lenders to make or maintain LIBOR Rate Loans hereunder shall be suspended
until Agent revokes such notice in writing. Upon receipt of such notice, the
Borrower Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If the Borrower Representative
does not revoke such notice, the Lenders

108

--------------------------------------------------------------------------------

 

shall make, convert or continue the Loans, as proposed by the Borrower
Representative, in the amount specified in the applicable notice submitted by
the Borrower Representative, but such Loans shall be made, converted or
continued as Base Rate Loans.
10.6    Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower Representative shall have received at
least fifteen (15) days’ prior written notice (with a copy to Agent) of such
additional interest from the Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
shall be payable fifteen (15) days from receipt of such notice.
10.7    Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article X shall deliver to the Borrower
Representative (with a copy to Agent) a certificate setting forth in reasonable
detail the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrowers in the absence of manifest error.
10.8    PPSA Law (Australia). If a PPSA Law (Australia) applies, or will apply
at a future date, to any of the Loan Documents or Related Agreements or any of
the transactions contemplated by them, or the Agent reasonably determines (based
on legal advice) that a PPS Law (Australia) applies or will apply at a future
date in this manner; and in the reasonable opinion of the Agent (based on legal
advice), the PPSA Law (Australia):
(j)    materially adversely affects or would materially adversely affect a
Lender's security position or the rights or obligations of a Lender under or in
connection with a Loan Document or Related Agreement; or
(k)    enables or would enable a Lender's security position to be improved
without materially adversely affecting any Australian Credit Party's business,
the Agent may give notice to such Australian Credit Party requiring any
Australian Credit Party to do anything (including amending any Loan Document or
Related Agreement or executing any new Loan Document or Related Agreement) that
in the Agent’s reasonable opinion is necessary to ensure that, to the maximum
possible extent, each Lender's security position, and rights and obligations,
are not adversely affected as contemplated by this

109

--------------------------------------------------------------------------------

 

Section 10.8 (or that any such adverse effect is overcome), or that a Lender's
security position is improved as contemplated in this Section 10.8. Each
Australian Credit Party shall promptly comply with the requirements of such
notice.
ARTICLE XI.    
DEFINITIONS
11.1    Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:
“Additional Senior Note Indebtedness”
5.5(f)
“Affected Lender”
9.22
“Agent Report”
8.5(c)
“Aggregate Excess Funding Amount”
1.11(e)
“Borrower” and “Borrowers”
Preamble
“Borrower Materials”
9.10(d)
“Borrower Representative”
1.12
“EBITDA”
Exhibit 4.2(b)
“Effective Date Acquisition”
Recitals
“Eligible Accounts”
1.13
“Existing Indenture”
2.1(c)
“Existing Indenture Trustee”
2.1(c)
“Existing Senior Subordinated Notes”
2.1(c)
“Eligible Inventory”
1.14
“Event of Default”
7.1
“Fee Letter”
1.9(a)
“Fixed Charge Coverage Ratio”
Exhibit 4.2(b)
“Funding Lender”
1.11(e)(ii)
“Holdings”
Recitals
“Indemnified Matters”
9.6
“Indemnitees”
9.6
“Interest Expense”
Exhibit 4.2(b)
“Investments”
5.4
“L/C Reimbursement Agreement”
1.1(b)
“L/C Reimbursement Date”
1.1(b)
“L/C Request”
1.1(b)
“L/C Sublimit”
1.1(b)
“Lender”
Preamble
“Letter of Credit Fee”
1.9(c)
“Leverage Ratio”
Exhibit 4.2(b)
“Maximum Revolving Loan Balance”
1.1(a)
“Maximum Lawful Rate”
1.3(d)
“MNPI”
9.10(a)


110

--------------------------------------------------------------------------------

 

“Notice of Conversion/Continuation”
1.6(a)
“Overadvance”
1.1(a)
“Other Taxes”
10.1(b)
“Participant Register”
9.9(g)
“Permitted Liens”
5.1
“Register”
1.4(b)
“Restricted Payments”
5.11
“Replacement Lender”
9.22
“Revolving Loan Commitment”
1.1(a)
“Revolving Loan”
1.1(a)
“Sale”
9.9(b)
“Settlement Date”
1.11(b)
“Swingline Request”
1.1(c)
“Tax Returns”
3.10
“Taxes”
10.1(a)
“VT Australia”
5.4(b)
“Unused Commitment Fee”
1.9(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC, the PPSA (Canada) or PPSA (Australia), as applicable) of
the Credit Parties, including, without limitation, the unpaid portion of the
obligation of a customer of a Credit Party in respect of Inventory purchased by
and shipped to such customer and/or the rendition of services by a Credit Party,
as stated on the respective invoice of a Credit Party, net of any credits,
rebates or offsets owed to such customer.
“Account Debtor” means the Person who is obligated on or under an Account.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the

111

--------------------------------------------------------------------------------

 

other Person, whether through the ownership of voting securities, by contract or
otherwise. Without limitation, any director, executive officer or beneficial
owner of five percent (5%) or more of the Stock (either directly or through
ownership of Stock Equivalents) of a Person shall for the purposes of this
Agreement, be deemed to be an Affiliate of the other Person. Notwithstanding the
foregoing, neither Agent nor any Lender shall be deemed an “Affiliate” of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents.
“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.
“Aggregate Revolving Loan Commitment” means the sum of all Revolving Loan
Commitments of the Lenders, which shall on the Effective Date be in the amount
of $60,000,000, as such amount may be reduced or increased from time to time
pursuant to this Agreement.
“Applicable Margin” means:
(a)    for the period commencing on the Effective Date through the last day of
the calendar month which is the sixth full calendar month after the Effective
Date (x) if a Base Rate Loan, one and one-half percent (1.50%) per annum and (y)
if a LIBOR Rate Loan, two and three-quarters percent (2.75%) per annum; and
(b)    thereafter, the Applicable Margin shall equal the applicable LIBOR margin
or Base Rate margin in effect from time to time determined as set forth below
based upon the average Availability for the preceding Fiscal Quarter then in
effect pursuant to the appropriate column under the table below:
Average Availability
LIBOR Margin
Base Rate Margin
Greater than or equal to $25,000,000
2.00%
0.75%
Less than $25,000,000
2.25%
1.00%



The Applicable Margin shall be adjusted from time to time upon delivery to Agent
of the Borrowing Base Certificate with respect to the last full fiscal month of
each Fiscal Quarter required to be delivered pursuant to Section 4.2(d)
accompanied by a written calculation of the average Availability certified on
behalf of the Borrowers by a Responsible Officer of the Borrower Representative
as of the end of such Fiscal Quarter. If such calculation indicates that the
Applicable Margin shall increase or decrease, then on the first day of the
calendar month following the date of delivery of such Borrowing Base Certificate
and written calculation, the Applicable Margin shall be adjusted in accordance
therewith; provided, however, that if the Borrowers shall fail to deliver any
such Borrowing Base Certificate for

112

--------------------------------------------------------------------------------

 

any such last full fiscal month of a Fiscal Quarter by the date required
pursuant to Section 4.2(d), then, at Agent’s election, effective as of the first
day of the calendar month following the end of the fiscal month with respect to
which such Borrowing Base Certificate was to have been delivered, and continuing
through the first day of the calendar month following the date (if ever) when
such Borrowing Base Certificate and such written calculation are delivered, the
Applicable Margin shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above. Notwithstanding anything
herein to the contrary, Swing Loans may not be LIBOR Rate Loans.


In the event that any Borrowing Base Certificate delivered pursuant to Section
4.2(d) is inaccurate, and such inaccuracy, if corrected, would have led to the
imposition of a higher Applicable Margin for any period than the Applicable
Margin applied for that period, then (i) the Borrowers shall immediately deliver
to Agent a corrected Borrowing Base Certificate for that period, (ii) the
Applicable Margin shall be determined based on the corrected Borrowing Base
Certificate for that period, and (iii) the Borrowers shall immediately pay to
Agent (for the account of the Lenders that hold the Commitments and Loans at the
time such payment is received, regardless of whether those Lenders held the
Commitments and Loans during the relevant period) the accrued additional
interest owing as a result of such increased Applicable Margin for that period.
This paragraph shall not limit the rights of Agent or the Lenders with respect
to subsection 1.3(c) and Article VII hereof, and shall survive the termination
of this Agreement until the payment in full in cash of the aggregate outstanding
principal balance of the Loans.


“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.
“ASIC” means the Australian Securities and Investments Commission.
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by Section
9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or any
other form approved by Agent and the Borrower Representative (provided that no
Event of Default has occurred and is continuing).
“Attorney Costs” means and includes all reasonable and documented fees and
disbursements of any law firm or other external counsel.

113

--------------------------------------------------------------------------------

 

“Australian Blocked Account” means any Australian bank account (including the
bank account subject to the Cigweld Blocked Account Agreement) into which
deposits by an Australian Credit Party are made, and which account is the
subject of an irrevocable direction to the bank to transfer funds in the account
telegraphically daily to an account nominated by Agent.
“Australian Credit Party” means a Credit Party organized under the laws of
Australia.
“Australian Dollars” means the lawful currency of Australia.
“Australian Security Documents” means (a) the fixed and floating charge dated on
or about the date of this Agreement between each Australian Credit Party and the
Agent; (b) the mortgage of shares dated on or about the date of this Agreement
between each of Victor Technologies and VT International and the Agent; (c) the
real property mortgage dated on or about the date of this Agreement between
Cigweld Pty Ltd and the Agent in respect of the property described in
certificate of title volume 10746 folio 083 and known as 73 Gower Street,
Preston Victoria, Australia, 3072; (d) the fixed and floating charge dated
October 3, 2008, between Thermadyne Australia Pty Ltd, Cigweld Pty Ltd and the
Agent, ASIC charge numbers 1709298 and 1709304; (e) the fixed and floating
charge dated October 3, 2008, between Thermadyne Australia Pty Ltd, Cigweld Pty
Ltd and the Agent, ASIC charge numbers 1709301 and 1709305; (f) the fixed and
floating charge dated October 3, 2008, between Thermadyne Australia Pty Ltd,
Cigweld Pty Ltd and the Agent, ASIC charge numbers 1709302 and 1709306; (g) the
share mortgage dated October 3, 2008, between Thermadyne Australia Pty Ltd and
the Agent, ASIC charge number 1709303; and (h) the share mortgage dated October
3, 2008, between each of Victor Technologies, VT International and the Agent.
“Availability” means, as of any date of determination, the amount by which (a)
the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.
“Availability Threshold” means as of any date an amount equal to the greater of
(x) $7,500,000 and (y) $7,500,000 multiplied by a fraction the numerator of
which is equal to the Revolving Loan Commitment then in effect (after giving
effect to all Revolving Commitment Increases and decreases to the Revolving Loan
Commitments on or prior to such date in accordance herewith) and the denominator
of which is $60,000,000.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

114

--------------------------------------------------------------------------------

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR for each such day based on an Interest
Period of three months determined two (2) Business Days prior to such day, plus
(y) the excess of the Applicable Margin for LIBOR Rate Loans over the Applicable
Margin for Base Rate Loans, in each instance, as of such day. Any change in the
Base Rate due to a change in any of the foregoing shall be effective on the
effective date of such change in the Federal Funds Rate or LIBOR for an Interest
Period of three months.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any material employee benefit plan as defined in Section
3(3) of ERISA (whether governed by the laws of the United States or otherwise),
excluding any Title IV Plan and any Multiemployer Plan, to which any Credit
Party incurs or otherwise has any material obligation or liability, contingent
or otherwise.
“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrowers on the same day by the Lenders pursuant to Article I.
“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:
(n)    85% of the aggregate book value of Eligible Accounts as of such date;
plus
(o)    the least of (i) 65% of the aggregate book value of Eligible Inventory
valued at the lower of cost (determined on a first in, first out basis) or
market, and (ii) 85% of the aggregate Net Orderly Liquidation Value of Eligible
Inventory multiplied by the then current NOLV Factor, by category, of Eligible
Inventory; less
(c)    Reserves (including, as applicable, the Rent Reserve, the Shipping
Reserve, the Processors Reserve and the Priority Payables Reserve) established
by Agent at such time in its Permitted Discretion (in addition, the Agent may at
any time make any adjustments to the Borrowing Base at its sole discretion to
reflect fluctuations in currency values which adjustments shall be applied to
the most recent Borrowing Base Certificate and calculated based on changes in
the applicable foreign currency exchange rate that have

115

--------------------------------------------------------------------------------

 

occurred since the date of such Borrowing Base Certificate and prior to
submission of the next succeeding Borrowing Base Certificate) that are in effect
at such time; provided that the Agent shall give no less than four (4) Business
Days’ notice to the Borrower Representative of any new Reserve established
pursuant to this clause (c) and of any changes in the methodology for
determining Reserves or the amount thereof after the Effective Date.
“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Credit Party, in substantially the form of Exhibit 11.1(b)
hereto, duly completed as of a date for all Credit Parties on a consolidated
basis.
“British Pounds Sterling” means the lawful currency of the United Kingdom.
“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.
“Canadian Dollars” means the lawful currency of Canada.
“Canadian Security Documents” means any financing statement, financing change
statement filed under the PPSA (Canada) or any similar registration document
filed in Canada or any province or territory thereof in respect of any security
interest or charge under any similar laws of Canada or any province or territory
thereof, filed or registered against any Credit Party, as debtor, in favor of
any Lender or Agent for the benefit of Agent, any Lender or any other Secured
Party, as secured party.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.
“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal or Australian Commonwealth governments or (ii) issued by any agency of
the United States federal or Australian Commonwealth governments the obligations
of which are fully backed

116

--------------------------------------------------------------------------------

 

by the full faith and credit of the United States federal or Australian
Commonwealth governments, (b) any readily-marketable direct obligations issued
by any other agency of the United States federal or Australian Commonwealth
governments, any state of the United States or any state or territory of
Australia or any political subdivision of any such state or any public
instrumentality thereof, in each case having a rating of at least “A-1” from S&P
or at least “P-1” from Moody’s, (c) any commercial paper rated at least “A-1” by
S&P or “P-1” by Moody’s and issued by any Person organized under the laws of any
state of the United States or any state or territory of Australia, (d) any
Dollar-denominated or Australian dollar-denominated time deposit, insured
certificate of deposit, overnight bank deposit or bankers’ acceptance issued or
accepted by (i) any Lender or (ii) any commercial bank that is (A) organized
under the laws of the United States or Australia, any state or territory thereof
or the District of Columbia, (B) “adequately capitalized” (as defined in the
regulations of its United States primary federal banking regulators (“US
Regulations”) or meets the “minimum capital adequacy” requirements set in any
standard pursuant to the Banking Act 1959 (Cth) or by the Australian Prudential
Regulation Authority (“Australian Standard”)) and (C) has Tier 1 capital (as
defined in the US Regulations or the Australian Standard) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or (d)
above shall not exceed 365 days.
“Cigweld Blocked Account Agreement” means that certain Blocked Account Agreement
dated on or about October 3, 2008 (as amended, restated, supplemented or
otherwise modified from time to time), by and among the Agent, the Commonwealth
Bank of Australia and Cigweld Pty Ltd.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party who has granted a Lien to
Agent, in or upon which a Lien is granted or purported to be granted or now or
hereafter exists to secure the Obligations in favor of any Lender or Agent for
the benefit of Agent, Lenders and other Secured Parties, whether under this
Agreement or under any other documents executed by any such Persons and
delivered to Agent, in each case above to secure the Obligations.
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement, the Australian Security Documents, the
Canadian

117

--------------------------------------------------------------------------------

 

Security Documents, and all other security agreements, pledge agreements, share
mortgages, charges, patent and trademark security agreements, lease assignments,
guarantees and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of any Credit Party, and any Lender or Agent for the benefit of Agent, the
Lenders and other Secured Parties now or hereafter delivered to the Lenders or
Agent pursuant to or to guarantee or secure the Obligations, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against any such Person as debtor in favor of any
Lender or Agent for the benefit of Agent, the Lenders and the other Secured
Parties, as secured party, as any of the foregoing may be amended, restated
and/or modified from time to time.
“Collateral Trustee” means U.S. Bank National Association, as collateral trustee
under the Indenture, and any successor thereof in such capacity.


“Commitment” means, for each Lender, its Revolving Loan Commitment.
“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment; provided, that following acceleration of the Loans, such term means,
as to any Lender, the percentage equivalent of the principal amount of the
outstanding Loans held by such Lender, divided by the aggregate principal amount
of the outstanding Loans held by all Lenders.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

118

--------------------------------------------------------------------------------

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.
“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance satisfactory to Agent and in any event providing
to Agent “control” of such deposit account, securities or commodities account
within the meaning of Articles 8 and 9 of the UCC.
“Conversion Date” means any date on which the Borrowers convert a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.
“Corporations Act” means the Australian Corporations Act 2001 (Cth).
“Covenant Certificate” means a certificate of a Responsible Officer of Borrower
Representative in the form of Exhibit 4.2(b)-2 hereto.
“Credit Parties” means Holdings, each Borrower and each other Person (i) which
executes a guaranty of the Obligations, (ii) which grants a Lien on all or
substantially all of its assets to secure payment of the Obligations and (iii)
all of the Stock of which is pledged to Agent for the benefit of the Secured
Parties. As of the Effective Date, the Credit Parties, other than Holdings,
Borrowers and their Domestic Subsidiaries, shall be limited to Victor
Technologies Australia Pty Ltd. and Cigweld Pty Ltd.
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c) and 5.2(d), and (b) the sale or transfer by a
Borrower or any Subsidiary of a Borrower of any Stock or Stock Equivalent issued
by any Subsidiary of a Borrower and held by such transferor Person.

119

--------------------------------------------------------------------------------

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“Dominion Period” means any period (a) commencing on the date on which (i) an
Event of Default has occurred and is continuing or (ii) Availability as of any
date is less than the greater of $7,500,000 and 12.5% of the Aggregate Revolving
Loan Commitment and (b) ending on (i) in the case of a Dominion Period beginning
under clause (a)(i), the date on which such Event of Default shall have ceased
to continue or (ii) in the case of a Dominion Period beginning under clause
(a)(ii), the first date on which Availability shall have been at least equal to
the greater of $7,500,000 and 12.5% of the Aggregate Revolving Loan Commitment
for a period of forty-five (45) consecutive calendar days.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.
“Eligible Consigned Inventory” shall mean Eligible Inventory of any Credit Party
on consignment (a) located in the United States (or, if on consignment with any
wholly-owned Subsidiary of Holdings organized under the laws of Canada, Canada),
(b) at a location at which the aggregate book value of such Eligible Inventory
is no less than $100,000, and (c) with respect to which Agent shall have
received, in each case in form and substance reasonably satisfactory to Agent:
(i) a valid consignment agreement or arrangement which is reasonably
satisfactory to Agent is in place with respect to such Eligible Inventory; (ii)
UCC or PPSA (Canada) searches against the consignee in those jurisdictions in
which such Eligible Inventory is subject to consignment and the jurisdiction in
which the consignee is organized or maintains its principal place of business
and such other searches that the Agent reasonably deems necessary or
appropriate; (iii) UCC-1 or PPSA (Canada) financing statements with respect to
the consignee and the consigned Inventory filed at the appropriate offices which
are duly assigned to Agent; (iv) a written notice to any lender making loans to
the consignee secured by Inventory of the applicable Credit Party’s ownership
interest in such Eligible Inventory; and (v) an agreement in writing from the
consignee, pursuant to which such consignee, inter alia, acknowledges the first
priority security interest of Agent in such Collateral, agrees to waive any and
all claims such consignee may, at any time, have against such Collateral,
whether for processing, storage, breach of warranty (with respect to prior
purchases) or otherwise, and agrees to permit Agent access to the premises of
such consignee so as to remove such Collateral from such premises and
acknowledges that it holds and will hold possession of the Collateral for the
benefit of Agent and agrees to follow all reasonable instructions of Agent with
respect thereto.



120

--------------------------------------------------------------------------------

 

“Eligible In-Transit Inventory” means all raw materials and finished goods
Inventory owned by a Credit Party and not covered by Letters of Credit, and
which Inventory is in transit to one of the Credit Parties’ facilities and which
Inventory (a) has been paid for, unless the supplier (other than a supplier
which is a Credit Party) has waived rights to stoppage in-transit and the law of
the applicable jurisdiction where such supplier is located permits such waiver,
(b) is fully insured, (c) is subject to a first priority security interest in
and lien upon such Inventory (and any insurance proceeds in respect thereof) in
favor of Agent (except for any possessory lien upon such goods in the possession
of a freight carrier or shipping company securing only the freight charges for
the transportation of such goods to such Credit Party), (e) is evidenced or
deliverable pursuant to a valid and binding bill of lading (i) issued by a
reputable shipping company or its accredited agent, (ii) bearing a description
of the relevant Inventory either in general or particular terms, and (iii) made
out to or otherwise endorsed in favor of the Credit Parties, as applicable, an
original of which (together with any required number of non-negotiable copies)
have been delivered to Agent or an agent acting on its behalf, which shall
include the applicable Collateral Party, or designating Agent as consignee, (f)
is shipped to a location in the United States, and (g) otherwise meets the
criteria for “Eligible Inventory” hereunder.
“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of the environment, natural resources or occupational
health and safety, and including public notification requirements and
environmental transfer of ownership, notification or approval statutes.
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental or occupational
health or safety condition or with any Release and resulting from the ownership,
lease, sublease or other operation or occupation of property by any Credit Party
or any Subsidiary of any Credit Party, whether on, prior or after the date
hereof.
“ERISA” means the Employee Retirement Income Security Act of 1974.

121

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(c) of ERISA (other than events for which the 30 day notice period
has been duly waived) with respect to a Title IV Plan; (b) the withdrawal of any
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any ERISA
Affiliate from any Multiemployer Plan; (d) with respect to any Multiemployer
Plan, the filing of a notice of reorganization, insolvency or termination (or
treatment of a plan amendment as termination) under Section 4041A of ERISA; (e)
the filing of a notice of intent to terminate a Title IV Plan (or treatment of a
plan amendment as termination) under Section 4041(c) of ERISA; (f) the
institution of proceedings to terminate a Title IV Plan or Multiemployer Plan by
the PBGC under Section 4042 of ERISA; (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due; (h) the
imposition of a lien under Section 412 or 430(k) of the Code or Section 303 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate; (i) a Title IV Plan is in “at risk” status within the
meaning of Code Section 430(i); (j) a Multiemployer Plan is in “endangered
status” or “critical status” within the meaning of Section 432(b) of the Code;
and (k) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of any material liability with respect to a Title IV Plan
upon any ERISA Affiliate under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA.
“European Account Debtors” means Account Debtors organized under the laws of a
member state of the European Union.
“Euros” means the lawful currency of the European Union.
“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such Property
or for the exercise of any right of eminent domain; or (c) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

122

--------------------------------------------------------------------------------

 

“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profits taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document); (b) any
withholding tax that is imposed on payments under the Agreement pursuant to any
Requirement of Law in effect at the time that such Person became a “Secured
Party” under this Agreement in the capacity under which such Person makes a
claim under Section 10.1(b) or designates a new Lending Office, except in each
case to the extent such Person is a direct or indirect assignee (pursuant to
Section 9.9) of any other Secured Party that was entitled, at the time the
assignment to such Person became effective, to receive additional amounts under
Section 10.1(b); (c) taxes that are directly attributable to the failure (other
than as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to Section 10.1(f);
provided, however, that the Borrower shall be obligated to gross up any payments
to any such Lender pursuant to Section 10.1, and to indemnify any such Lender,
in respect of withholding Taxes if any such failure to deliver a form or forms
or the failure of such form or forms to establish a complete exemption from
withholding Tax or inaccuracy or untruth contained therein resulted directly
from a change in any applicable statute, treaty, regulation or other applicable
law or any interpretation of any of the foregoing occurring after the date on
which such Lender became a Lender hereunder, which change rendered such Lender
no longer legally entitled to deliver such form or forms or otherwise ineligible
for a complete exemption from withholding Tax, or rendered the information or
certifications made in such form or forms untrue or inaccurate in a material
respect and (d) in the case of a Non-U.S Lender Party, any United States federal
withholding taxes imposed on amounts payable to such Non-U.S. Lender Party as a
result of such Non-U.S. Lender Party’s failure to comply with FATCA to establish
a complete exemption from withholding thereunder.
“E-Fax” means any system used to receive or transmit faxes electronically.
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system

123

--------------------------------------------------------------------------------

 

is owned, operated or hosted by Agent, any of its Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.
“Excluded Rate Contract Obligation” means, with respect to any Credit Party, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation under a Secured Rate Contract (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation under a Secured Rate Contract; provided,
however, that if any Credit Party that was not an “eligible contract
participant” at the time any such guarantee of a Swap Obligation under a Secured
Rate Contract was entered into thereafter becomes an “eligible contract
participant,” such Credit Party shall, by virtue of the Guaranty and Security
Agreement or joinder thereto and without any further action by any Person, be
deemed to have guaranteed the Swap Obligations under Secured Rate Contracts and
granted a security interest to secure such Swap Obligations under Secured Rate
Contracts, and such Swap Obligations under Secured Rate Contracts shall no
longer constitute Excluded Rate Contract Obligations with respect to such Credit
Party. If a Swap Obligation under a Secured Rate Contract arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation under a Secured Rate Contract that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.
“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.
“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds

124

--------------------------------------------------------------------------------

 

Rate for such day shall be the average rate quoted to Agent on such day on such
transactions as determined by Agent in a commercially reasonable manner.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
“First Tier Foreign Subsidiary” means a Foreign Subsidiary the stock of which is
held directly by a Credit Party or indirectly by a Credit Party through one or
more Domestic Subsidiaries.
“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30, and December 31 of each
year.
“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.
“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Loans
and any prior liens on the Real Estate up to the maximum policy limits set under
the National Flood Insurance Program, or as otherwise required by Agent, with
deductibles not to exceed $50,000.
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code
or a subsidiary disregarded as an entity separate from its owner under Treasury
Regulation 301.7701-1(a) and whose assets include a controlled foreign
corporation..
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and

125

--------------------------------------------------------------------------------

 

pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination, subject to Section 11.3 hereof.
“Gas Arc Acquisition” means that certain Acquisition of Gas Arc Group Ltd., a
company existing under the laws of England and Wales with company registration
number 01569200 for a purchase price not to exceed $50,000,000.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrowers, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated and/or modified from time to time.
“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.
“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.
“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earn-out obligations
(other than trade payables entered into in the Ordinary Course of Business); (c)
obligations with respect to all letters of credit issued for the account of such
Person and without duplication, all drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit;

126

--------------------------------------------------------------------------------

 

(d) all obligations of such Person evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness of
such Person created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such Property); (f) all Capital Lease Obligations; (g)
the principal balance outstanding under any synthetic lease, off-balance sheet
loan or similar off balance sheet financing product; (h) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the Revolving Termination Date, valued at, in the
case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends; (i) all indebtedness referred to in clauses (a) through
(h) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
Property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness (the amount any such obligation shall be deemed to be the lower of
(1) an amount equal to the stated determinable amount of such obligations and
(2) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument evidencing such obligation); and (j) all Contingent
Obligations described in clause (a) of the definition thereof in respect of
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above.
“Indenture” means the indenture dated as of the Effective Date, among Victor
Technologies, as issuer, the guarantors party thereto and U.S. Bank National
Association, as trustee, and U.S. Bank National Association, as collateral
trustee, as the same may be amended, restated supplemented or otherwise
modified, refinanced or replaced from time to time.


“Initial Additional Senior Notes Indebtedness” means up to $125,000,000 of
additional senior notes to be issued by Victor Technologies pursuant to a
supplemental indenture to the Indenture on or around March 2, 2012.”
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of

127

--------------------------------------------------------------------------------

 

its creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
“Intellectual Property” means all rights, title and interests in intellectual
property and industrial property arising under any Requirement of Law and all IP
Ancillary Rights relating thereto, including all Copyrights, Patents,
Trademarks, Internet Domain Names and Trade Secrets.
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof, by and between Agent and the Collateral Trustee and
acknowledged by the Credit Parties, as the same may be amended, restated
supplemented or otherwise modified or replaced from time to time subject to the
terms thereof.
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans (including Swing Loans) the
first day of each month.
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:
(a)    if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day which is not a Business Day, that Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;
(b)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.

128

--------------------------------------------------------------------------------

 

“Internet Domain Name” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in internet domain names.
“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, raw materials, work‑in‑process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of a Credit Party’s custody or possession, including
inventory on the premises of others and items in transit.
“IP Ancillary Rights” means, with respect to any Copyrights, Patents,
Trademarks, Internet Domain Names, Trade Secrets and other intellectual property
or industrial property rights, as applicable, all foreign counterparts to, and
all divisionals, reversions, continuations, continuations-in-part, reissues,
reexaminations, renewals and extensions of, such Copyrights, Patents,
Trademarks, Internet Domain Names, Trade Secrets and other intellectual property
or industrial property rights.
“IP License” means all Contractual Obligations, whether written or oral, under
which (i) any Credit Party grants to any Person any right to any Intellectual
Property, including but not limited to the right to use such Intellectual
Property or (ii) any Credit Party is granted by any Person any right to any
Intellectual Property, including but not limited to the right to use such
Intellectual Property.
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.
“L/C Issuer” means GE Capital or any other Lender or an Affiliate thereof or a
bank or other legally authorized Person, in each case, reasonably acceptable to
Agent, in such Person’s capacity as an issuer of Letters of Credit hereunder.
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrowers to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.

129

--------------------------------------------------------------------------------

 

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Agent.
“Letter of Credit” means documentary or standby letters of credit issued under
this Agreement for the account of the Borrowers by L/C Issuers, and bankers’
acceptances issued by a Borrower, for which Agent and Lenders have incurred
Letter of Credit Obligations.
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrowers or the Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in subsection 1.1(b) with respect to
any Letter of Credit. The amount of such Letter of Credit Obligations shall
equal the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, duties, commissions, charges, disbursements and expenses, in each
case of any kind or nature (including interest accrued thereon or as a result
thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.
“LIBOR” means, for each Interest Period, the highest of (a) the offered rate per
annum for deposits of Dollars for the applicable Interest Period that appears on
Reuters Screen LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the first day in such Interest Period and (b) the offered
rate per annum for deposits of Dollars for an Interest Period of three (3)
months that appears on Reuters Screen LIBOR 01 Page as of 11:00 A.M. (London,
England time) two (2) Business Days prior to the first day of the applicable
Interest Period. If no such offered rate exists, such rate will be the rate of
interest per annum, as determined by Agent at which deposits of Dollars in
immediately available funds are offered at 11:00 A.M. (London, England time) two
(2) Business Days prior to the first day in such Interest Period by major
financial institutions reasonably satisfactory to Agent in the London interbank
market for such Interest Period for the applicable principal amount on such date
of determination.
“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance intended as a security interest, lien
(statutory or

130

--------------------------------------------------------------------------------

 

otherwise) or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a Capital Lease, any financing lease
having substantially the same economic effect as any of the foregoing, or the
filing of any financing statement naming the owner of the asset to which such
lien relates as debtor, under the UCC or any comparable law), but not including
the interest of a lessor under a lease which is not a Capital Lease.
“Loan” means an extension of credit by a Lender to the Borrowers pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.
“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Master Agreement for Standby Letters of Credit, the Intercreditor
Agreement, and all documents delivered to Agent and/or any Lender in connection
with any of the foregoing.
“Management Agreement” means that certain Management Services Agreement dated as
of December 3, 2010 between Sponsor and Victor Technologies.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
“Master Agreement for Standby Letters of Credit” means that certain Master
Agreement for Standby Letters of Credit dated as of the date hereof, by and
among GE Capital and the Borrowers, as the same may be amended, restated,
supplemented or otherwise modified or replaced from time to time.


“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties or condition
(financial or otherwise) of the Credit Parties taken as a whole; (b) a material
impairment of the ability of any Credit Party to perform in any material respect
its obligations under any Loan Document; or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability of any Loan
Document, or (ii) the perfection or priority of any Lien granted to the Lenders
or to Agent for the benefit of the Secured Parties under any of the Collateral
Documents adversely effecting the value of the assets in the then effective
Borrowing Base by more than $1,000,000.
 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000 individually or $1,000,000 in the aggregate.
“Mortgage” means any deed of trust, mortgage, deed to secure debt, leasehold
deed to secure debt or other document creating a Lien on Real Estate or any
interest in Real Estate.

131

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means any “multiemployer plan,” as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate has any obligation to
make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.
“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting fees, arrangement fees, underwriting discounts and other
customary fees and reasonable out-of-pocket costs and expenses paid or incurred
in connection therewith in favor of any Person not an Affiliate of a Borrower.
“Net Orderly Liquidation Value” means the cash proceeds of Eligible Inventory
which could be obtained in an orderly liquidation (net of all liquidation
expenses, costs of sale, operating expenses and retrieval and related costs), as
determined pursuant to the most recent third-party appraisal of such Inventory
delivered to Agent (of which notice is provided to Borrowers) by an appraiser
reasonably acceptable to Agent.
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds and condemnation and similar awards
received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to a Borrower or any Affiliate of a Borrower, (ii) sale, use or other
transaction taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) so long as no
Default or Event of Default has occurred and is continuing, all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.

132

--------------------------------------------------------------------------------

 

“NOLV Factor” means, as of the date of the appraisal of Eligible Inventory most
recently received by Agent, the quotient of the Net Orderly Liquidation Value of
Eligible Inventory divided by the book value of such Eligible Inventory,
expressed as a percentage. The NOLV Factor will be increased or reduced promptly
upon receipt by Agent of each updated appraisal.
“Non-Funding Lender” means any Lender that has (a) failed to fund any Loan or
any other payments required to be made by it under the Loan Documents within two
(2) Business Days after any such funding or payment is due (excluding expense
and similar reimbursements that are subject to good faith disputes), (b) given
written notice (and Agent has not received a revocation in writing), to a
Borrower, Agent, any Lender, or the L/C Issuer or has otherwise publicly
announced (and Agent has not received notice of a public retraction) that such
Lender believes it will fail to fund payments or purchases of participations
required to be funded by it under the Loan Documents or one or more other
syndicated credit facilities, (c) failed to fund, and not cured, loans,
participations, advances, or reimbursement obligations under one or more other
syndicated credit facilities, unless subject to a good faith dispute, or (d) (i)
become subject to a voluntary or involuntary case under the Bankruptcy Code or
any similar bankruptcy laws, (ii) a custodian, conservator, receiver or similar
official appointed for it or any substantial part of such Person’s or its parent
company’s assets, or (iii) made, or its parent company has made, a general
assignment for the benefit of creditors, been liquidated, or otherwise been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or bankrupt, and in
the case of this clause (d), and Agent has determined that such Lender is
reasonably likely to fail to fund any payments required to be made by it under
the Loan Documents.
“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.
“Note” means any Revolving Note or Swingline Note and “Notes” means all such
Notes.
“Notice of Borrowing” means a notice given by the Borrower Representative to
Agent pursuant to Section 1.5, in substantially the form of Exhibit 11.1(c)
hereto.
“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document or any Secured
Rate Contract, whether or not for the

133

--------------------------------------------------------------------------------

 

payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired; provided,
that Obligations of any Credit Party shall not include any Excluded Rate
Contract Obligations solely of such Credit Party.
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in letters patent and applications
therefor.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.
“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Permitted Acquisition” means (1) the Gas Arc Acquisition or (2) any other
Acquisition by (i) a Credit Party (other than Holdings) or a Subsidiary of a
Credit Party of substantially all of the assets of a Target, which assets are
located in the United States or (ii) a Credit Party (other than Holdings) or a
Subsidiary of a Credit Party of 100% of the Stock and Stock Equivalents of a
Target organized under the laws of any State in the United

134

--------------------------------------------------------------------------------

 

States or the District of Columbia, in each case, to the extent that each of the
following conditions shall have been satisfied:
(a)    the Borrower Representative shall have delivered to Agent at least five
(5) Business Days prior to the consummation thereof (or such shorter period as
Agent may agree; it being understood and agreed that the Agent agrees to receive
the certificate referenced in clause (a)(ii) below on the date of consummation
of the Gas Arc Acquisition):
(i) except with respect to an Acquisition in which the Acquisition Consideration
(as defined in clause (g) below) is less than $5,000,000, (x) notice of such
Acquisition setting forth in reasonable detail the terms and conditions of such
Acquisition, (y) pro forma financial statements of Holdings and its Subsidiaries
after giving effect to the consummation of such Acquisition and the incurrence
or assumption of any Indebtedness in connection therewith and (z) to the extent
available, a due diligence package; and
(ii) a certificate of a Responsible Officer of the Borrower Representative
demonstrating on a pro forma basis after giving effect to the consummation of
such Acquisition that the Fixed Charge Coverage Ratio is not less than 1.10 to
1.00 calculated as of the last day of the most recent month preceding the date
on which the Acquisition is consummated for which financial statements have been
delivered;
(b) the Borrower Representative shall have delivered to Agent (i) executed
counterparts of the acquisition agreement and any schedules to such agreement
and (ii) if reasonably requested by Agent, environmental assessments;
(c)    the Credit Parties (including any new Subsidiary to the extent required
by Section 4.13 (subject to the exceptions and time periods set forth therein)
shall execute and deliver the agreements, instruments and other documents
required by Section 4.13 subject to, with respect to perfection of Liens in the
case of an Acquisition, customary “certain funds” provisions;
(d)    such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;
(e)    without limiting the conditions set forth in Section 2.2 if such
Acquisition is being financed with the proceeds of Loans, no Default or Event of
Default shall then exist or would exist after giving effect thereto;
(f)    (i) average daily Availability for the consecutive ninety (90) -day
period ending on the date such Acquisition is made, (ii) projected average daily
Availability for the

135

--------------------------------------------------------------------------------

 

consecutive ninety (90)-day period commencing on the date such Acquisition is
made, and (iii) Availability at the time such Acquisition is made, in each case,
after giving pro forma effect to such Acquisition, is not less than the greater
of (x) $12,000,000 and (y) twenty percent (20%) of the Aggregate Revolving Loan
Commitment at such time;
(g)    the total consideration paid or payable (including without limitation,
all transaction costs, Indebtedness and Liabilities incurred, assumed or
reflected on a consolidated balance sheet of the Credit Parties and their
Subsidiaries after giving effect to such Acquisition and the maximum amount of
all deferred payments, “Acquisition Consideration”) for all Acquisitions
consummated during the term of this Agreement shall not exceed $75,000,000 in
the aggregate for all such Acquisitions, other than the Gas Arc Acquisition (and
excluding Acquisitions funded solely with the Net Issuance Proceeds resulting
from the issuance of Stock or Stock Equivalents by Holdings, as to which the
Acquisition Consideration shall not exceed $75,000,000 for all such
Acquisitions); provided, that if (i) the aggregate amount of Revolving Loans
outstanding after giving pro forma effect to such Permitted Acquisition is less
than $10,000,000 and (ii) Agent shall have received a Covenant Certificate
demonstrating that Fixed Charge Coverage Ratio (after giving pro forma effect to
such Permitted Acquisition) as of the last day of the consecutive twelve-fiscal
month period most recently ended prior to the date such Acquisition is
consummated for which financial statements have been delivered pursuant to
Section 4.1(b) is not less than 1.20 to 1.00, then the total consideration for
such Acquisition shall not be limited and may exceed the limitation set forth
above;
Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Agent, an
Inventory appraisal) with respect thereto has been completed to the satisfaction
of Agent, including the establishment of Reserves required in Agent’s Permitted
Discretion; provided that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment; provided, that in connection with establishing Reserves and
new eligibility criteria as they relate to Eligible Accounts and Eligible
Inventory, Permitted Discretion shall only be exercised in order to preserve the
value of and the ability to realize the value of or collect Eligible Accounts
and Eligible Inventory.
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under subsections 5.5(c), (d), (f), (g),
(h), (l), or (n) that (a) has

136

--------------------------------------------------------------------------------

 

an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, plus any
premium or similar amount required to be paid, and fees and expenses, including
in the form of original issue discount, incurred, in connection with any of the
foregoing, (b) has a weighted average maturity (measured as of the date of such
refinancing or extension) and maturity no shorter than that of the Indebtedness
being refinanced or extended, (c) is not entered into as part of a sale
leaseback transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties, taken as a whole, than those of the Indebtedness being
refinanced or extended.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.
“PPSA (Australia)” means the Australian Personal Property Securities Act 2009
(Cth).
“PPSA (Canada)” means the Personal Property Security Act (Ontario) and the
Regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of Agent’s security interests in any
Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.
“PPSA Law (Australia)” means the PPSA (Australia) and any amendment made at any
time to any other law, by-law or regulation as a consequence of the PPSA
(Australia).
“Prior Indebtedness” means the Indebtedness and obligations specified in
Schedule 11.1 hereto.
“Priority Payables Reserve” means a Reserve in an amount equal to the amount of
obligations secured by Liens created by applicable law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking superior or pari passu
with Agent’s Lien against all or part of the Collateral constituting Eligible
Accounts or Eligible Inventory, including amounts owing for vacation pay,
employee deductions and contributions, goods and services taxes, sales taxes,
realty taxes, business taxes, workers’ compensation, pension plan or fund
obligations and unpaid suppliers with reclamation rights (i.e. “30 day goods”)
in Australia, in each case that is secured by such Liens.

137

--------------------------------------------------------------------------------

 

“Processors Reserve” means, as of any date of determination, Reserves from time
to time established at the Agent’s Permitted Discretion based on amounts owing
to one or more processors of a Credit Party’s Eligible Inventory.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Purchase Agreement” means the Agreement and Plan of Merger dated as of October
5, 2010, among Razor Holdco Inc., Razor Merger Sub Inc., and Victor
Technologies, as amended or modified on or prior to the Effective Date.
“Purchase Documents” means the Purchase Agreement and all other documents
relating thereto or executed in connection therewith.
“Qualified Liens” means (i) Liens created under the Loan Documents, (ii) Liens
created under the Senior Note Documents; provided, that such Liens are
subordinated to the Liens created under the Loan Documents pursuant to the
Intercreditor Agreement, (iii) any tax, PBGC or other Lien arising solely by
operation of law which is inchoate and (iv) Liens on Inventory securing payments
of expenses of landlord, bailee, consignee, processor, warehouseman or any other
third party who stores, processes, maintains, transports or holds such
Inventory.
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
“Real Estate” means any real estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.
“Related Agreements” means the Purchase Documents, and the Senior Note
Documents.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.
“Related Transactions” means the transactions contemplated by the Related
Agreements and includes, without limitation, the consummation of the Effective
Date Acquisition and the issuance on the Effective Date of Senior Notes pursuant
to the Indenture.

138

--------------------------------------------------------------------------------

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the environment, (b) prevent
or minimize any Release so that a Hazardous Material does not migrate or
endanger or threaten to endanger public health or welfare or the environment or
(c) perform pre remedial studies and investigations and post-remedial monitoring
and care with respect to any Hazardous Material.
“Rent Reserve” means, as of any date determination, a Reserve established at the
Agent’s Permitted Discretion for up to four (4) months rent owing under leases
of any of the Credit Parties with respect to locations as to which Agent has not
received a landlord agreement in form and substance reasonably satisfactory to
the Agent or otherwise waived such requirement, or as to which rent for such
location is not current.
“Required Lenders” means at any time (a) Lenders then holding at least fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding at least fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Loans (other than Swing Loans) then outstanding,
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans, in
each case, as the Aggregate Revolving Loan Commitment may be reduced for the
purposes of this definition in accordance with Section 1.11(e)(iii).
“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.
“Reserves” means, with respect to the Borrowing Base (a) reserves established by
Agent from time to time against Eligible Accounts pursuant to Section 1.13 and
Eligible Inventory pursuant to Section 1.14, and (b) such other reserves against
Eligible Accounts, Eligible Inventory or Availability that Agent may, in its
Permitted Discretion, establish from time to time. Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued interest expenses or Indebtedness shall be deemed to be an exercise of
Agent’s Permitted Discretion. Agent will not impose a Reserve based on a
condition known by it to exist as of the Effective Date and as to which no such
Reserve has been imposed as of the Effective Date.

139

--------------------------------------------------------------------------------

 

“Responsible Officer” means the chief executive officer or the president of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of a Borrower or Borrower
Representative, as applicable, or any other officer having substantially the
same authority and responsibility.
“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans.)
“Revolving Note” means a promissory note of the Borrowers payable to a Revolving
Lender in substantially the form of Exhibit 11.1(d) hereto, evidencing
Indebtedness of the Borrowers under the Revolving Loan Commitment of such
Lender.
“Revolving Termination Date” means the earlier to occur of: (a) December 3,
2016; and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.
“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider.
“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.
“Senior Note Documents” means the Indenture and all other documents related
thereto or executed in connection therewith, in each case, as the same may be
amended, restated supplemented or otherwise modified, refinanced or replaced
from time to time.


“Senior Notes” means notes issued under the Indenture.



140

--------------------------------------------------------------------------------

 

“Shipping Reserve” means, as of any date of determination, a Reserve established
at the Agent’s sole discretion for shipping and related costs related to
Eligible In-Transit Inventory.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature or become due and payable including as set out in Section 95A
of the Corporations Act, and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
“Sponsor” means Irving Place Capital and its Affiliates.
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

141

--------------------------------------------------------------------------------

 

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party that is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.
“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means $10,000,000.
“Swingline Lender” means, each in its capacity as a Lender of Swingline Loans
hereunder, GE Capital or, upon the resignation of GE Capital as Agent hereunder,
any Lender (or Affiliate or Approved Fund of any Lender) that agrees, with the
approval of Agent (or, if there is no such successor Agent, the Required
Lenders) and the Borrowers, to act as the Swingline Lender hereunder.
“Swingline Note” means a promissory note of the Borrowers payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrowers to the Swingline Lender resulting
from the Swing Loans made to the Borrowers by the Swingline Lender.
“Swingline Request” has the meaning specified in clause (ii) of subsection
1.1(c).
“Swing Loan” has the meaning specified in clause (i) of subsection 1.1(c).
“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.
“Tax Affiliate” means, (a) each Borrower and its Subsidiaries and (b) any
Affiliate of a Borrower with which such Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.
“Title IV Plan” means an employee pension benefit plan as defined in Section
3(2) of ERISA, other than a Multiemployer Plan, subject to Title IV of ERISA or
Section 412 of the Code, maintained or contributed to by any ERISA Affiliate.

142

--------------------------------------------------------------------------------

 

“Trade Secrets” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in trade secrets.
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers and, in
each case, all goodwill associated therewith, all registrations and recordations
thereof and all applications in connection therewith.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“United States” and “U.S.” each means the United States of America.
“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.
“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.
11.2    Other Interpretive Provisions.
(g)    Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC, the PPSA (Canada) or the PPSA (Australia), as applicable, shall have the
meanings therein described.
(h)    The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

143

--------------------------------------------------------------------------------

 

(i)    Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The term “including” is not limiting and means
“including without limitation.”
(j)    Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.
(k)    Contracts. Unless otherwise expressly provided herein or in any other
Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements, substitutions,
replacements and refinancings thereof and other modifications and supplements
thereto which are in effect from time to time, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document.
(l)    Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
11.3    Accounting Terms and Principles. All accounting determinations required
to be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by Holdings shall be
given effect for purposes of measuring compliance with any provision of Article
V or VI unless the Borrowers, Agent and the Required Lenders agree to modify
such provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article V
and Article VI shall be made, without giving

144

--------------------------------------------------------------------------------

 

effect to any election under Accounting Standards Codification 825-10 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of any Credit Party or any Subsidiary of
any Credit Party at “fair value.” A breach of a financial covenant contained in
Article VI shall be deemed to have occurred as of any date of determination by
Agent or as of the last day of any specified measurement period, regardless of
when the financial statements reflecting such breach are delivered to Agent.
11.4    Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.
11.5    Restatement of Existing Credit Agreement. The parties hereto agree that,
on the Effective Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto:
(n)    the Existing Credit Agreement shall be deemed to be amended and restated
in its entirety in the form of this Agreement;
(o)    all Obligations (as defined in the Existing Credit Agreement, “Existing
Obligations”) outstanding on the Effective Date shall, to the extent not paid on
the Effective Date, in all respects be continuing and shall be deemed to be
Obligations outstanding hereunder;
(p)    the guaranties and Collateral Documents, including the Liens created
thereunder in favor of Agent for the benefit of Agent and Secured Parties or in
favor of Agent and Secured Parties, as applicable, and securing payment of the
Existing Obligations, as amended and restated on the Effective Date, shall
remain in full force and effect with respect to the Obligations and are hereby
reaffirmed; and
(q)    all references in the other Loan Documents to the Existing Credit
Agreement shall be deemed to refer without further amendment to this Agreement.

145

--------------------------------------------------------------------------------

 

The parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Obligations and that all such Existing Obligations are in all
respects continued and outstanding as Obligations under this Agreement and the
Notes with only the terms being modified from and after the effective date of
this Agreement as provided in this Agreement, the Notes and the other Loan
Documents.









146